--------------------------------------------------------------------------------

Exhibit 10.2

 
Execution Version
 

--------------------------------------------------------------------------------

 
Amended and Restated Second Lien Credit Agreement


among


Turning Point Brands, Inc.,
as Borrower,


The Guarantors
from time to time party hereto,


The Lenders
from time to time party hereto,


Prospect Capital Corporation, a Maryland corporation,
as Administrative Agent


and


Fifth Third Bank, an Ohio banking corporation,
as Administrative Sub-Agent


Dated as of March 7, 2018
 

--------------------------------------------------------------------------------



Fifth Third Bank, as Lead Arranger and Sole Book Runner
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Table of Contents


Section
Heading
Page
         
Section 1.
Definitions; Interpretation
1
           
Section 1.1.
 
Definitions
1
 
Section 1.2.
 
Interpretation
37
 
Section 1.3.
 
Accounting Terms; GAAP
37
 
Section 1.4.
 
Rounding
38
         
Section 2.
The Credit Facilities
38
           
Section 2.1.
 
Loans
38
 
Section 2.2.
 
Intentionally Omitted
38
 
Section 2.3.
 
Intentionally Omitted
38
 
Section 2.4.
 
Applicable Interest Rate
38
 
Section 2.5.
 
Manner of Borrowing Loans and Designating Applicable Interest Rates
39
 
Section 2.6.
 
Minimum Borrowing Amounts; Maximum Eurodollar Loans
40
 
Section 2.7.
 
Maturity of Loans
40
 
Section 2.8.
 
Prepayments
41
 
Section 2.9.
 
Place and Application of Payments
43
 
Section 2.10.
 
Intentionally Omitted
45
 
Section 2.11.
 
Intentionally Omitted
45
 
Section 2.12.
 
Evidence of Indebtedness
45
 
Section 2.13.
 
Fees
45
         
Section 3.
Conditions Precedent
46
           
Section 3.1.
 
All Credit Events
46
 
Section 3.2.
 
Initial Credit Event
46
         
Section 4.
Intentionally Omitted
49
         
Section 5.
Representations and Warranties
49
           
Section 5.1.
 
Organization; Power; Qualification
49
 
Section 5.2.
 
Ownership
50
 
Section 5.3.
 
Authorization; Enforceability
50
 
Section 5.4.
 
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
50
 
Section 5.5.
 
Compliance with Law; Governmental Approvals
51
 
Section 5.6.
 
Tax Returns and Payments
51
 
Section 5.7.
 
Intellectual Property Matters
51
 
Section 5.8.
 
Environmental Matters
52
 
Section 5.9.
 
Employee Benefit Matters
53

 
-i-

--------------------------------------------------------------------------------

 
Section 5.10.
 
Margin Stock
54
 
Section 5.11.
 
Government Regulation
54
 
Section 5.12.
 
Material Contracts; Customers and Suppliers
54
 
Section 5.13.
 
Employee Relations
55
 
Section 5.14.
 
Burdensome Provisions
55
 
Section 5.15.
 
Financial Statements
56
 
Section 5.16.
 
No Material Adverse Change
56
 
Section 5.17.
 
Solvency
56
 
Section 5.18.
 
Title to Properties
56
 
Section 5.19.
 
Litigation
56
 
Section 5.20.
 
Compliance with Sanctions Programs
56
 
Section 5.21.
 
Absence of Defaults
57
 
Section 5.22.
 
Senior Indebtedness Status
57
 
Section 5.23.
 
Disclosure
57
 
Section 5.24.
 
Flood Hazard Insurance
57
 
Section 5.25.
 
Use of Proceeds
58
 
Section 5.26.
 
Insurance
58
 
Section 5.27.
 
Collateral Documents
58
 
Section 5.28.
 
Affiliate Transactions
59
 
Section 5.29.
 
No Broker Fees
59
         
Section 6.
Affirmative Covenants
59
           
Section 6.1.
 
Financial Statements and Budgets
59
 
Section 6.2.
 
Certificates; Other Reports
60
 
Section 6.3.
 
Notice of Litigation and Other Matters
63
 
Section 6.4.
 
Preservation of Corporate Existence and Related Matters
64
 
Section 6.5.
 
Maintenance of Property and Licenses
64
 
Section 6.6.
 
Insurance
65
 
Section 6.7.
 
Accounting Methods and Financial Records
65
 
Section 6.8.
 
Payment of Taxes and Other Obligations
65
 
Section 6.9.
 
Compliance with Laws and Approvals
66
 
Section 6.10.
 
Environmental Laws
66
 
Section 6.11.
 
Compliance with ERISA
66
 
Section 6.12.
 
Compliance with Material Contracts
66
 
Section 6.13.
 
Visits and Inspections
67
 
Section 6.14.
 
Additional Collateral; Additional Subsidiaries; Real Property
67
 
Section 6.15.
 
Use of Proceeds
70
 
Section 6.16.
 
Intentionally Omitted
70
 
Section 6.17.
 
Further Assurances
70
 
Section 6.18.
 
Distribution and License Agreements
71
 
Section 6.19.
 
Maintenance of Company Separateness
71
 
Section 6.20.
 
Intentionally Omitted
71
 
Section 6.21.
 
Intentionally Omitted
71
 
Section 6.22.
 
Compliance with Sanctions Programs
71
 
Section 6.23.
 
Post‑Closing Matters
72

 
-ii-

--------------------------------------------------------------------------------

Section 7
Negative Covenants
72
           
Section 7.1.
 
Indebtedness
72
 
Section 7.2.
 
Liens
74
 
Section 7.3.
 
Investments
77
 
Section 7.4.
 
Fundamental Changes
78
 
Section 7.5.
 
Asset Dispositions
79
 
Section 7.6.
 
Restricted Payments
80
 
Section 7.7.
 
Transactions with Affiliates
81
 
Section 7.8.
 
Accounting Changes; Organizational Documents
82
 
Section 7.9.
 
Payments and Modifications of Certain Indebtedness
82
 
Section 7.10.
 
No Further Negative Pledges; Restrictive Agreements
83
 
Section 7.11.
 
Nature of Business
84
 
Section 7.12.
 
Amendments of Other Documents
84
 
Section 7.13.
 
Sale Leasebacks
84
 
Section 7.14.
 
Limitations on the Borrower
84
 
Section 7.15.
 
Financial Covenants
85
 
Section 7.16.
 
Seller Debt
85
         
Section 8.
Default and Remedies
86
           
Section 8.1.
 
Events of Default
86
 
Section 8.2.
 
Non‑Bankruptcy Defaults
88
 
Section 8.3.
 
Bankruptcy Defaults
89
 
Section 8.4.
 
Intentionally Omitted
89
 
Section 8.5.
 
Rights and Remedies Cumulative; Non‑Waiver; Etc
89
         
Section 9.
Change in Circumstances and Contingencies
90
           
Section 9.1.
 
Funding Indemnity
90
 
Section 9.2.
 
Illegality
90
 
Section 9.3.
 
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
91
 
Section 9.4.
 
Increased Costs
91
 
Section 9.5.
 
Discretion of Lender as to Manner of Funding
92
 
Section 9.6.
 
Intentionally Omitted
92
         
Section 10.
The Administrative Agent
92
           
Section 10.1.
 
Appointment and Authorization of Administrative Agent
92
 
Section 10.2.
 
Administrative Agent and Its Affiliates
93
 
Section 10.3.
 
Exculpatory Provisions
93
 
Section 10.4.
 
Reliance by Administrative Agent
94
 
Section 10.5.
 
Delegation of Duties
95
 
Section 10.6.
 
Non‑Reliance on Administrative Agent and Other Lenders
95

 
-iii-

--------------------------------------------------------------------------------

 
Section 10.7.
 
Resignation of Administrative Agent and Successor Administrative Agent
95
 
Section 10.8.
 
Appointment of Administrative Sub-Agent
96
 
Section 10.9.
 
Intentionally Omitted
96
 
Section 10.10.
 
No Other Duties; Designation of Additional Agents
96
 
Section 10.11.
 
Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty
97
 
Section 10.12.
 
Administrative Agent May File Proofs of Claim
97
 
Section 10.13.
 
Collateral and Guaranty Matters
98
 
Section 10.14.
 
Credit Bidding
99
 
Section 10.15.
 
Certain ERISA Matters
99
         
Section 11.
Miscellaneous
100
           
Section 11.1.
 
Taxes
100
 
Section 11.2.
 
Mitigation Obligations; Replacement of Lenders
104
 
Section 11.3.
 
Notices
105
 
Section 11.4.
 
Amendments, Waivers and Consents
108
 
Section 11.5.
 
Expenses; Indemnity
110
 
Section 11.6.
 
Right of Setoff
112
 
Section 11.7.
 
Governing Law; Jurisdiction, Etc
113
 
Section 11.8.
 
Waiver of Jury Trial
114
 
Section 11.9.
 
Reversal of Payments
114
 
Section 11.10.
 
Injunctive Relief
114
 
Section 11.11.
 
Successors and Assigns; Participations
114
 
Section 11.12.
 
Treatment of Certain Information; Confidentiality
119
 
Section 11.13.
 
Sharing of Payments by Lenders
120
 
Section 11.14.
 
Performance of Duties
120
 
Section 11.15.
 
All Powers Coupled with Interest
120
 
Section 11.16.
 
Survival
120
 
Section 11.17.
 
Titles and Captions
121
 
Section 11.18.
 
Severability of Provisions
121
 
Section 11.19.
 
Counterparts; Integration; Effectiveness; Electronic Execution
121
 
Section 11.20.
 
Term of Agreement
121
 
Section 11.21.
 
USA Patriot Act
121
 
Section 11.22.
 
Independent Effect of Covenants
122
 
Section 11.23.
 
Inconsistencies with Other Documents; Intercreditor Agreement
122
 
Section 11.24.
 
Lender’s Obligations Several
122
 
Section 11.25.
 
Excess Interest
123
 
Section 11.26.
 
Construction
123
 
Section 11.27.
 
Subordination
123
 
Section 11.28.
 
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
124
 
Section 11.29.
 
Press Releases, etc.
124
 
Section 11.30.
 
Amendment and Restatement
124
 
Section 11.31
 
Non-Consenting Lenders; Equalization
125
         
Signature Pages
 
S‑1

 
-iv-

--------------------------------------------------------------------------------

Exhibit A
—
Reserved
Exhibit B
—
Notice of Continuation/Conversion
Exhibit C
—
Note
Exhibit D
—
Officer’s Compliance Certificate
Exhibit E
—
Assignment and Assumption
Exhibit F
—
Subordination Terms
Schedule 1
—
Loans
Schedule 1.1(a)
—
Immaterial Subsidiaries
Schedule 1.1(b)
—
Retail Store Subsidiaries
Schedule 5.1
—
Jurisdictions of Organization
Schedule 5.2
—
Ownership
Schedule 5.6
—
Tax Returns and Payments
Schedule 5.9
—
Employee Benefit Matters
Schedule 5.12
—
Material Contracts; Customers and Suppliers
Schedule 5.13
—
Employee Relations
Schedule 5.18
—
Title to Properties
Schedule 5.26
—
Insurance
Schedule 6.14(d)
—
Real Property Collateral
Schedule 6.23
—
Post‑Closing Matters
Schedule 7.1
—
Indebtedness
Schedule 7.2
—
Liens
Schedule 7.3
—
Investments
Schedule 7.7
—
Transactions with Affiliates

 
-v-

--------------------------------------------------------------------------------

Amended and Restated Second Lien Credit Agreement


This Amended and Restated Second Lien Credit Agreement is entered into as of
March 7, 2018, by and among Turning Point Brands, Inc., a Delaware corporation
(the “Borrower”), the direct and indirect Subsidiaries of the Borrower from time
to time party to this Agreement, as Guarantors, the various institutions from
time to time party to this Agreement, as Lenders, Prospect Capital Corporation,
a Maryland corporation, as Administrative Agent, and Fifth Third Bank, an Ohio
banking corporation, as Administrative Sub-Agent.


The Borrower, North Atlantic Trading Company, Inc., a Delaware corporation
(“NATC”), the Guarantors party thereto, the Lenders party thereto, Prospect
Capital Corporation, a Maryland corporation, as Administrative Agent, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Sub-Agent, previously
entered into that certain Second Lien Credit Agreement dated as of February 17,
2017 (as amended, restated, modified or supplemented from time to time prior to
the date hereof, the “Existing Second Lien Credit Agreement”).


The Borrower and NATC have requested that the Lenders and the Administrative
Agent amend certain terms of the Existing Second Lien Credit Agreement,
including removing NATC as a borrower, and the Borrower, NATC, the Lenders and
the Administrative Agent have agreed to make certain revisions to the Existing
Second Lien Credit Agreement on the terms and conditions set forth herein.  The
parties hereto have agreed to amend and restate the Existing Second Lien Credit
Agreement in its entirety for the sake of clarity and convenience.


This Amended and Restated Second Lien Credit Agreement constitutes for all
purposes an amendment and restatement of the Existing Second Lien Credit
Agreement and not a new or substitute agreement.


In consideration of the mutual agreements set forth in this Agreement, the
parties to this Agreement agree as follows:


Section 1.
Definitions; Interpretation.



Section 1.1.          Definitions.  The following terms when used herein shall
have the following meanings:


“Acquired Entity” means 100% of the Ownership Interests of any Person that is
not already a Subsidiary of the Borrower, which Person shall, as a result of the
acquisition of such Ownership Interests, become a Domestic Subsidiary of the
Borrower (or shall be merged with and into the Borrower or another Domestic
Subsidiary of the Borrower; provided that (i) in the case of any such merger
involving the Borrower, the Borrower shall be the surviving or continuing
Person, and (ii) in the case of any such merger involving any other Loan Party,
such Loan Party shall be the surviving or continuing Person).
 

--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Ownership Interests
of any Person (other than a Person that is a Subsidiary), or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary),
provided that the Borrower or another Loan Party is the surviving entity.


“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (a) LIBOR, divided by (b) one minus the Reserve
Percentage.


“Administrative Agent” means Prospect Capital Corporation, a Maryland
corporation, as contractual representative for itself and the other Lenders, and
any successor in such capacity pursuant to Section 10.7.


“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.


“Administrative Sub-Agent” means Fifth Third Bank, an Ohio banking corporation,
as contractual representative pursuant to the Sub-Agency Agreement, and any
successor in such capacity pursuant to Section 10.5.


“Affiliate” means any Person directly or indirectly controlling (including all
officers, directors, partners, and managers of such Person) or controlled by, or
under direct or indirect common control with, another Person.  A Person shall be
deemed to control another Person for the purposes of this definition if such
Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, managers, trustees or
officers, by contract or otherwise; provided that, in any event for purposes of
this definition, any Person that owns, directly or indirectly, 10.00% or more of
the securities having the ordinary voting power for the election of directors,
managers or governing body of a corporation or 10.00% or more of the partnership
or other ownership interest of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.  In no event shall the Administrative Agent, any Lender, or any of their
respective Affiliates, be deemed to be an Affiliate of any Loan Party.


“Agent’s Liens” means the Liens granted by the Borrower and the Guarantors to
the Administrative Agent under the Loan Documents securing the Obligations.


“Agreement” means this Amended and Restated Second Lien Credit Agreement.


“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.


“Arranger” means Fifth Third Bank, an Ohio banking corporation.
 
-2-

--------------------------------------------------------------------------------

“Applicable Margin” means (a) with respect to Base Rate Loans, 6.0% per annum,
(b) with respect to Eurodollar Loans 7.0% per annum.


“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Ownership Interests)
by any Loan Party (or the granting of any option or other right to do any of the
foregoing), and any issuance of Ownership Interests by the Borrower to any
Person or by any Subsidiary of the Borrower to any Person that is not the
Borrower or any Wholly‑owned Subsidiary thereof.  The term “Asset Disposition”
shall not include (a) the sale of inventory or any other goods or property in
the ordinary course of business, (b) any other transaction permitted pursuant to
Section 7.5, (c) the write‑off, discount, sale or other disposition of
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (d) the
disposition of any Hedge Agreement, (e) the disposition of Investments in cash
or Cash Equivalents, (f) the transfer by any Loan Party of its assets to the
Borrower or any other Loan Party, (g) the sale, transfer or other disposition of
Property held in the TMSA Account, and (h) any sale, transfer or disposition of
property for Net Cash Proceeds which, when taken collectively with the Net Cash
Proceeds of any other such sale, transfer or disposition of property that were
consummated (x) since the beginning of the calendar year in which such sale,
transfer or disposition is consummated, do not exceed $1,150,000 and (y) on or
after the Restatement Effective Date, do not exceed $2,875,000.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.11(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capitalized Lease Obligation of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP as in effect on the Closing Date, and (b) in
respect of any Synthetic Lease, the capitalized amount or principal amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the Closing Date if such lease were accounted for as a Capitalized
Lease Obligation.


“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3 or on any update of any such list
provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.


“Available Amount” means, for any day, that amount that the Borrower may pay as
a distribution or dividend pursuant to Section 7.6(c).


“Bail‑In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
-3-

--------------------------------------------------------------------------------

“Base Rate” means for any day, the rate per annum equal to the greatest of:  (a)
the rate of interest announced by Fifth Third Bank, an Ohio banking corporation,
from time to time as its “prime rate” as in effect on such day, with any change
in the Base Rate resulting from a change in said prime rate to be effective as
of the date of the relevant change in said prime rate (it being acknowledged
that such rate may not be Fifth Third Bank’s best or lowest rate), (b) the sum
of (i) the Federal Funds Rate, plus (ii) .50% and (c) the sum of (i) the
Adjusted LIBOR that would be applicable to a Eurodollar Loan with a 1 month
Interest Period advanced on such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus (ii) 1.00%.


“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.4(a).


“Board of Directors” means, with respect to any Person, the Board of Directors
(or equivalent governing body) of such Person or any committee of the Board of
Directors (or equivalent governing body) of such Person duly authorized, with
respect to any particular matter, to exercise the power of the Board of
Directors (or equivalent governing body) of such Person.


“Bollore” is defined in Section 6.18.


“Bollore Distribution Agreements” means, collectively, (a) that certain Amended
and Restated Distribution and License Agreement (United States), dated as of
November 30, 1992, between Bollore and NATC, (b) that certain Amended and
Restated Distribution and License Agreement (Canada), dated as of November 30,
1992, between Bollore and NATC, and (c) that certain License and Distribution
Agreement, dated as of March 19, 2013, between Bollore S.A. and NAOC.


“Borrower” is defined in the introductory paragraph of this Agreement.


“Borrower Materials” is defined in Section 6.2.


“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period.  Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages.  A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as requested by the Borrower pursuant
to Section 2.5(a). 


“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized to operate or are required to close in Cincinnati, Ohio or
New York, New York and, if the applicable Business Day relates to the advance or
continuation of, or conversion into, or payment of a Eurodollar Loan, on which
banks are dealing in U.S. Dollar deposits in the interbank eurodollar market in
London, England. Periods of days referred to in the Loan Documents will be
counted in calendar days unless Business Days are expressly prescribed.
 
-4-

--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP (or, in the case of Capital Leases, in accordance with GAAP
as in effect on the Closing Date), excluding (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) that portion of the gross purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment that represents the credit granted by the seller of such equipment for
the equipment being traded in at such time, or (iii) the purchase of assets that
would otherwise constitute Capital Expenditures to the extent financed with the
proceeds of any Asset Disposition permitted hereunder.


“Capital Lease” means any lease of Property which in accordance with GAAP as in
effect on the Closing Date is required to be capitalized on the balance sheet of
the lessee; provided that, no operating lease shall not constitute a Capital
Lease by virtue of a change in GAAP occurring after the Closing Date.


“Capitalized Lease Obligation” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date.


“Cash Equivalents” means, as to any Person:  (a) investments in direct
obligations of, or fully guaranteed by, the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of acquisition thereof; (b)
investments in commercial paper rated at least P‑1 by Moody’s or at least A‑1 by
S&P (or, if at any time neither Moody’s or S&P shall be rating such obligations,
an equivalent rating from another nationally recognized rating service) maturing
within one year of the date of issuance thereof; (c) certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof and issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; (d)
investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause (c)
above, provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; (e) marketable short‑term money market or similar
securities having a rating of at least P‑2 by Moody’s or A‑2 by S&P (or, if at
any time neither Moody’s or S&P shall be rating such obligations, an equivalent
rating from another nationally recognized rating service); and (f) investments
in any money market mutual funds that invest solely, and which are restricted by
their respective charters to invest solely, in investments of the type described
in the immediately preceding clauses (a), (b), (c), and (d) above.
 
-5-

--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (other than the Permitted Holders) at any time of
beneficial ownership of (i) 40% or more of the outstanding Ownership Interests
of the Borrower on a fully‑diluted basis if SDOI or Standard General shall own
more than 40% of the Ownership Interests of the Borrower on a fully‑diluted
basis; (ii) 30% or more of the outstanding Ownership Interests of the Borrower
on a fully‑diluted basis if SDOI or Standard General shall own more than 30% but
less than or equal to 40% of the Ownership Interests of the Borrower on a
fully‑diluted basis; or (iii) 20% or more of the outstanding Ownership Interests
of the Borrower on a fully‑diluted basis if SDOI or Standard General shall own
more than 20% but less than or equal to 30% of the Ownership Interests of the
Borrower on a fully‑diluted basis, (b) the Borrower shall fail to own 100% of
the Ownership Interests of NATC and TPB, (c) the failure of individuals who are
members of the board of directors (or similar governing body) of the Borrower on
the Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Borrower,
or (d) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of material Indebtedness (including
the First Lien Credit Agreement) of any Loan Party shall occur.


“Closing Date” means February 17, 2017.


“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.
 
-6-

--------------------------------------------------------------------------------

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.


“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
the Administrative Agent, between the Administrative Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of the Borrower or any Subsidiary
thereof for any real property where any Collateral is located, as such landlord
waiver, bailee letter or other agreement may be amended, restated, or otherwise
modified from time to time.


“Collateral Account” means an account held by the First Lien Administrative
Agent that contains all cash collateral (other than credit support not
constituting funds subject to deposit) (each such account, and the credit
balances, properties, and any investments from time to time held therein, and
any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earning on
any of the foregoing). 


“Collateral Documents” means the Omnibus Reaffirmation Agreement, the Mortgages,
the Second Lien Guaranty and Security Agreement, and all other security
agreements, pledge agreements, control agreements, assignments, financing
statements and other documents pursuant to which Liens are granted to the
Administrative Agent by the Loan Parties or such Liens are perfected, and as
shall from time to time secure or relate to the Secured Obligations or any part
thereof. 


“Commitments” means, as to any Lender, the obligation of such Lender to make its
Loan on the Closing Date.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
-7-

--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income
taxes, (ii) Consolidated Interest Expense, (iii) amortization of intangible
assets and depreciation of fixed assets, (iv) any extraordinary losses, (v)
non-cash charges or non-cash losses or non-cash items (including, but not
limited to, unrealized losses on the TMSA Account, but excluding any non-cash
charge, loss or expense that is an accrual of a reserve for a cash expense or
payment to be made, or anticipated to be made, in a future period and, for the
avoidance of doubt, accruals reserved for bad debt and similar write downs)
decreasing Consolidated Net Income (excluding any non-cash item to the extent it
represents an accrual of or reserve for cash disbursements for any subsequent
period, amortization of a prepaid cash expense that was paid in a prior period
or a reserve for cash charges to be taken in the future), (vi) Transaction
Costs, (vii) product launch costs in an amount not to exceed $1,500,000 in any
period of four (4) consecutive fiscal quarters, and (viii) without duplication
of any amounts added back in calculating Consolidated EBITDA pursuant to the
definition of Pro Forma Basis, non-recurring one-time costs and expenses
incurred in connection with operating improvements, restructurings and other
similar initiatives, less (c) the sum of the following, without duplication, to
the extent included in determining Consolidated Net Income for such period: (i)
interest income (other than distributions of cash to the Borrower or its
Subsidiaries from the TMSA Account during such period), (ii) any extraordinary
gains, (iii) non-cash gains or non-cash items (including, but not limited to,
unrealized gains on the TMSA Account) increasing Consolidated Net Income, and
(iv) transfers of cash or other assets by the Borrower and its Subsidiaries into
the TMSA Account during such period. Notwithstanding anything herein to the
contrary, (1) the aggregate amount of losses, charges and costs set forth in the
foregoing clauses (b)(iv) and (vi) shall not exceed five percent (5%) of
Consolidated EBITDA (determined without giving effect to the foregoing clauses
(b)(iv) and (vi)); provided that, the aggregate amount of losses, charges and
costs set forth in the foregoing clause (b)(vi) may exceed five percent (5%) of
Consolidated EBITDA (determined without giving effect to the foregoing clause
(b)(vi)) with the consent of the Administrative Agent in its sole discretion;
provided, however, that in no event (even with the consent of the Administrative
Agent) shall the aggregate amount of losses, charges and costs set forth in the
foregoing clause (b)(vi) exceed ten percent (10%) of Consolidated EBITDA
(determined without giving effect to the foregoing clause (b)(vi)), (2) the
aggregate amount of costs and expenses set forth in the foregoing clause
(b)(viii), when combined with all amounts added back to Consolidated EBITDA
pursuant to clause (b)(iii)(B) of the definition of Pro Forma Basis, shall not
exceed five percent (5%) of Consolidated EBITDA (determined without giving
effect to clause (b)(viii) above or clause (b)(iii)(B) of the definition of Pro
Forma Basis), (3) all gains set forth in the foregoing clauses (c)(ii) and (iii)
are subject to the consent of the Administrative Agent in its sole discretion,
and (4) for purposes of this Agreement, Consolidated EBITDA may be adjusted on a
Pro Forma Basis in accordance with the definition thereof, including pursuant to
clause (b)(viii) of this definition.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date, plus
operating lease expenses (determined in accordance with GAAP as in effect on the
Closing Date) paid by the Borrower and its Subsidiaries during the same four (4)
consecutive fiscal quarters, less Capital Expenditures made by the Borrower and
its Subsidiaries during the same four (4) consecutive fiscal quarters not
financed with Indebtedness, less federal, state, and local income taxes paid in
cash by the Borrower and its Subsidiaries during the same four (4) consecutive
fiscal quarters, less Restricted Payments made by the Borrower and its
Subsidiaries during the same four (4) consecutive fiscal quarters to (b)
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.
 
-8-

--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, (b) scheduled principal payments with respect to Indebtedness and (c)
operating lease expenses (determined in accordance with GAAP as in effect on the
Closing Date) paid by the Borrower and its Subsidiaries during such period.


“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) the outstanding principal amount of all obligations
as determined in accordance with GAAP, whether current or long‑term, for
borrowed money (including the Secured Obligations hereunder), Seller Debt, and
all other obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness, (c) all
Indebtedness arising in connection with letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) contingent earn‑outs, hold‑backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not fixed and
payable; provided that, such obligations in respect of the deferred purchase
price of property or services shall include earn-outs and other deferred
payments that appear in the liabilities section of the Consolidated balance
sheet of the Borrower), (e) Attributable Indebtedness, (f) without duplication,
all Guarantees with respect to, and Liens granted to support, outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any of its Subsidiaries, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or any of its Subsidiaries is a
general partner or joint venturer, unless such Indebtedness is Non‑Recourse
Debt.


“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, interest expense (including interest expense
attributable to Capitalized Lease Obligations and all net payment obligations
pursuant to Hedge Agreements), premium payments, debt discounts, fees, charges
and related expenses with respect to any and all Indebtedness of the Borrower
and its Subsidiaries for such period.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
and (d) any gain or loss from Asset Dispositions during such period; provided,
further, that in calculating Consolidated Net Income of the Borrower and its
Subsidiaries for any period, net income attributable to the TMSA Account shall
be limited to the amount of cash distributions actually received by the Borrower
and its Subsidiaries from such account during such period.
 
-9-

--------------------------------------------------------------------------------

“Consolidated Senior Funded Debt” means, as of any date of determination, (a)
Consolidated Funded Indebtedness minus (b) the sum of (i) the Obligations
and (ii) Subordinated Debt.


“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Debt on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.


“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.


“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any Property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
entered into in the ordinary course of business in connection with any
contractual arrangement, including any Acquisition, Capital Expenditure,
Investment or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.


“Credit” means the credit facility for the Loans described in Section 2.1.
 
-10-

--------------------------------------------------------------------------------

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan.


“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 8.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.


“Disqualified Ownership Interests” means any Ownership Interests that, by their
terms (or by the terms of any security or other Ownership Interest into which
they are convertible or for which they are exchangeable) or upon the happening
of any event or condition, (a) mature or are mandatorily redeemable (other than
solely for Qualified Ownership Interests), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Ownership Interests) (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Ownership
Interests that would constitute Disqualified Ownership Interests, in each case,
prior to the date that is ninety‑one (91) days after the latest maturity date in
effect at the time of issuance of such Ownership Interests; provided that if
such Ownership Interests are issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such employees, such
Ownership Interests shall not constitute Disqualified Ownership Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.


“Dollars” and “$” each means the lawful currency of the United States of
America.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Durfort Production Agreement” means that certain Production & Private Label
Agreement, dated as of October 27, 2008, between Durfort Holdings, S.A., a
corporation organized under the laws of the nation of Panama, and NTC.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
-11-

--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.11(b)(iii), 11.11(b)(v) and 11.11(b)(vi) (subject to
such consents, if any, as may be required under Section 11.11(b)(iii)).


“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Loan Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Loan Party or any current or former ERISA
Affiliate.


“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata or sediment, and natural
resources such as wetlands, flora and fauna or as otherwise defined in any
Environmental Law.


“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any (a) actual or
alleged noncompliance with or liability under any Environmental Law including
any failure to obtain, maintain or comply with any permit issued, or any
approval given, under any such Environmental Law, (b) the generation, use
handling, transportation, storage or treatment of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.


“Environmental Law” means any applicable Legal Requirement pertaining to (a) the
protection, conservation, use or management of the Environment, human health and
safety, natural resources and wildlife, (b) the protection or use of surface
water or groundwater, (c) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, Release,
threatened Release, investigation, abatement, removal, remediation or handling
of, or exposure to, any Hazardous Material, or (d) any Release of Hazardous
Materials to air, land, surface water or groundwater, and any amendment, rule,
regulation, order or directive issued thereunder.


“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
 
-12-

--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
2.4(b).


“Event of Default” means any event or condition identified as such in Section
8.1; provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.


“Event of Loss” means, with respect to any Property, any of the following:  (a)
any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.


“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Consolidated EBITDA during such period exceeds (b) the sum (without
duplication) of (i) the aggregate amount of cash payments (including voluntary
prepayments of the Loans) actually made by the Borrower on a Consolidated basis
during such period in respect of all principal on all Indebtedness (whether at
maturity, as a result of mandatory sinking fund redemption, mandatory
prepayment, acceleration or otherwise, but excluding payments made on the
Revolving Credit (as defined in the First Lien Credit Agreement)), plus (ii) the
aggregate amount of Capital Expenditures made by the Borrower on a Consolidated
basis during such period and not financed with proceeds of Indebtedness (but
excluding credit extended under the Revolving Credit (as defined in the First
Lien Credit Agreement)), plus (iii) the aggregate amount of all federal, state
and local taxes paid in cash by the Borrower on a Consolidated basis during such
period, plus (iv) the aggregate amount of Consolidated Interest Expense paid in
cash during such period, plus (v) the aggregate amount of cash paid by the
Borrower on a Consolidated basis during such period as consideration in
connection with Permitted Acquisitions and not financed with proceeds of
Indebtedness (but excluding (x) credit extended under the Revolving Credit (as
defined in the First Lien Credit Agreement) and (y) proceeds of any Incremental
Term Loan (as defined in the First Lien Credit Agreement)), plus (vi) the
aggregate amount of Restricted Payments paid in cash by the Borrower during such
period and permitted by Section 7.6.


“Excess Interest” is defined in Section 11.25.
 
-13-

--------------------------------------------------------------------------------

“Excluded Deposit Account” means and includes (a) any deposit account the
balance of which consists exclusively of (and is identified when established as
an account established solely for the purposes of) (i) withheld income Taxes and
federal, state, local or foreign employment Taxes in such amounts as are
required in the reasonable judgment of a Loan Party to be paid to the Internal
Revenue Service or any other U.S., federal, state or local or foreign government
agencies within the following month with respect to employees of such Loan
Party, (ii) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3‑102 on behalf of or for the benefit of
employees of any Loan Party, (iii) amounts which are required to be pledged or
otherwise provided as security pursuant to any requirement of any Governmental
Authority or foreign pension requirement, (iv) amounts to be used to fund
payroll obligations (including, but not limited to, amounts payable to any
employment contracts between any Loan Party and their respective employees), (v)
the JPMorgan Cash Collateral Account, and (vi) other deposit accounts maintained
in the ordinary course of business containing cash amounts that do not exceed at
any time $50,000 for any such account and $250,000 in the aggregate for all such
accounts under this clause (vi), unless requested by the Administrative Agent,
and (b) the TMSA Account.
 
“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of
Ownership Interests to the Borrower or any Guarantor, as applicable, (b) the
issuance of Ownership Interests of the Borrower (i) to directors, officers and
employees of the Borrower and its Subsidiaries pursuant to employee stock option
plans (or other employee incentive plans or other compensation arrangements)
approved by the Borrower’s board of directors (or similar governing body), (ii)
to finance the purchase consideration (or a portion thereof) in connection with
Capital Expenditures, and (iii) for such other purposes reasonably acceptable to
the Administrative Agent in its sole discretion; provided that the issued
Ownership Interests permitted by this clause (b) (other than issuances permitted
by the foregoing clause (b)(i) to the extent no cash is received by the Borrower
as consideration for such issuance) shall not exceed $5,750,000 in the aggregate
during the term of this Agreement, with the value of each such issuance
determined as of the date of such issuance,  and (c) the issuance of Ownership
Interests of the Borrower in order to finance the purchase consideration (or a
portion thereof) in connection with a Permitted Acquisition; provided that such
Permitted Acquisition is consummated within six (6) months of such issuance.


“Excluded Leased Property” means the leased real property located at (a) 5201
Interchange Way, Louisville, Kentucky 40229 and (b) 1900 Wright Place, Suite
250, Carlsbad, California 92008.
 
-14-

--------------------------------------------------------------------------------

“Excluded Property” means (a) any fee‑owned real property with a fair market
value of less than $2,000,000, unless requested by the Administrative Agent;
(b)(i) the Excluded Leased Property and (ii) any other leased real property with
a fair market value of less than $1,000,000, unless requested by the
Administrative Agent; (c) any goods securing purchase money indebtedness or
Capitalized Lease Obligations if the granting of a Lien to any third party is
prohibited by the agreement(s) setting forth the terms and conditions applicable
to such Indebtedness, but only if such Indebtedness and the Liens securing the
same are permitted by Sections 7.1(d) and 7.2(h) of the Credit Agreement;
provided that if and when the prohibition which prevents the granting of a Lien
in any such Property is removed, terminated or otherwise becomes unenforceable
as a matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the
Administrative Agent requested in connection with respect to any such
Indebtedness, the Excluded Property will no longer include such Property and the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property and the Collateral will be deemed to include,
and at all times to have included, such Property without further action or
notice by any Person; (d) any permit or license issued to any Loan Party as the
permit holder or licensee thereof or any lease to which any Loan Party is lessee
thereof, in each case only to the extent and for so long as the terms of such
permit, license, or lease effectively (after giving effect to Sections 9‑406
through 9‑409, inclusive, of the Uniform Commercial Code in the applicable state
(or any successor provision or provisions) or any other applicable Legal
Requirements) prohibit the creation by such Loan Party of a security interest in
such permit, license, or lease in favor of the Administrative Agent or would
result in an effective invalidation, termination or breach of the terms of any
such permit, license or lease (after giving effect to Sections 9‑406  through
9‑409, inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or any other applicable Legal Requirements),
in each case unless and until any required consents are obtained; provided that
the Excluded Property will not include, and the Collateral shall include and the
security interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in any such Property is removed,
terminated, or otherwise becomes unenforceable as a matter of law, the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such property, and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (e) Ownership Interests of any Foreign Subsidiary
which, if granted, would have material adverse tax consequences for the Borrower
or result in a violation of applicable Legal Requirements, unless requested by
the Administrative Agent after the occurrence and during the continuation of an
Event of Default; provided that Excluded Property shall not include, and the
Collateral shall include, (x) non‑voting Ownership Interests of a First Tier
Foreign Subsidiary owned by any Loan Party and (y) voting Ownership Interests of
a First Tier Foreign Subsidiary owned by any Loan Party representing not more
than sixty-five percent (65%) of the total voting power of all outstanding
Ownership Interests of such Foreign Subsidiary, with Ownership Interests of such
Foreign Subsidiary constituting “stock entitled to vote” within the meaning of
Treasury regulation section 1.956‑2(c)(2) being treated as voting equity
interests of such Foreign Subsidiary for purposes of this clause (e); (f)
Excluded Deposit Accounts; and (g) any Property owned by a Retail Store
Subsidiary.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
-15-

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes (and any Taxes similar to branch
profit Taxes), in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment (or otherwise pursuant to any
Loan Document) pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 11.2(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 11.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 11.1(g), and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Second Lien Credit Agreement” is defined in the second introductory
paragraph of this Agreement.


“Facility Termination Date” means the date on which the Commitments are
terminated, and the principal of and interest on the Loans (including such
obligations arising after the commencement of a proceeding under any Debtor
Relief Law regardless of whether allowed or allowable in whole or in part as a
claim in such proceeding), and all other Obligations payable by the Borrower and
the other Loan Parties under this Agreement and all other Loan Documents (other
than any contingent or indemnification obligations not then due) are paid in
full in cash in accordance with the terms hereof.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such sections that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure Notice or similar guidance issued by the U.S.
Internal Revenue Service as a precondition to relief or exemption from taxes
under such provisions), and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreement entered into in
connection with the implementation of such Sections.


“Federal Funds Rate” means for any day, the rate per annum (based on a year of
365 or 366 days, as the case may be, and the actual number of days elapsed and
rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement, or, if such rate is not
so published for any day that is a Business Day, the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the quotations for such day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
-16-

--------------------------------------------------------------------------------

“First Lien Administrative Agent” means Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent under, and as defined in, the First Lien
Credit Agreement, and its successors and assigns.


“First Lien Collateral Documents” means the Collateral Documents as defined in
the First Lien Credit Agreement.


“First Lien Credit Agreement” means that certain Amended and Restated First Lien
Credit Agreement dated the date hereof, by and among the Borrower, the
guarantors party thereto, the lenders party thereto, and the First Lien
Administrative Agent.


“First Lien Loan Documents” means the Loan Documents, including the First Lien
Credit Agreement, as defined in the First Lien Credit Agreement.


“First Lien Loans” means the loans extended to the Borrower under the First Lien
Credit Agreement.


“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Ownership Interests of which are owned directly by any Loan Party.


“Fiscal Year” means the fiscal year of the Borrower ending on December 31.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.


“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, including the Financial Accounting
Standards Board’s Accounting Standards Codification, applied on a consistent
basis.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra‑national bodies such as the European Union or the European Central
Bank).
 
-17-

--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, or (e) for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part); provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.


“Guarantors” means and includes each direct and indirect Domestic Subsidiary of
the Borrower (other than an Immaterial Subsidiary), and the Borrower, in its
capacity as a guarantor of the Secured Obligations of another Loan Party;
provided, however, that upon the occurrence of any Immaterial Subsidiary ceasing
to be an Immaterial Subsidiary, such Subsidiary shall be included in the
definition of “Guarantors”; provided, further, that unless otherwise required by
the Administrative Agent or the Required Lenders during the existence of any
Event of Default, a Foreign Subsidiary shall not be required to be a Guarantor
hereunder to the extent that and for so long as the guaranty by (or pledge of
any assets or Ownership Interests (other than up to sixty-five percent (65%) of
the voting Ownership Interests and one hundred percent (100%) of the non-voting
Ownership Interests of a First Tier Foreign Subsidiary) of) such Foreign
Subsidiary would have a material adverse tax consequence for the Borrower or
result in a violation of applicable Legal Requirements.


“Guaranty Agreements” means and includes the Second Lien Guaranty and Security
Agreement and any other guaranty agreement executed and delivered in order to
guarantee the Secured Obligations or any part thereof in form and substance
acceptable to the Administrative Agent.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to public health or the environment and are or become
regulated by any Governmental Authority, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
disposal of which requires a permit or license under any Environmental Law or
other Governmental Approval, (e) which are deemed by a Governmental Authority to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, or (f) which contain, without limitation,
radon, asbestos, polychlorinated biphenyls, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
-18-

--------------------------------------------------------------------------------

“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedge Agreement or (b) any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other similar master agreement.


“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Hedge Agreements, as determined based upon one
or more mid‑market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements.


“Hostile Acquisition” means the acquisition of the Ownership Interests of a
Person through a tender offer or similar solicitation of the owners of such
Ownership Interests which has not been approved (prior to such acquisition) by
resolutions of the Board of Directors of such Person or by similar action if
such Person is not a corporation, and, if such acquisition has been so approved,
as to which such approval has not been withdrawn.


“Immaterial Subsidiary” means each Subsidiary designated as such in writing by
the Borrower to the Administrative Agent that is acceptable to the
Administrative Agent in its sole discretion; provided that, (a) the aggregate
book value of the assets, determined in accordance with GAAP, of all such
Immaterial Subsidiaries may not exceed $1,000,000 at any time, and (b) the
aggregate revenues of all such Immaterial Subsidiaries for any consecutive four
(4) fiscal quarters may not exceed $1,000,000; provided, further, that a
Subsidiary will not be considered to be an Immaterial Subsidiary if it, directly
or indirectly, guarantees or otherwise provides direct credit support for any
Indebtedness of the Borrower.  Schedule 1.1(a) identifies each Immaterial
Subsidiary as of the Restatement Effective Date.


“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:


(a)           all liabilities, obligations and indebtedness for borrowed money
including obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person;
 
-19-

--------------------------------------------------------------------------------

(b)          all obligations to pay the deferred purchase price of property or
services of any such Person (including all obligations under earn‑out or similar
agreements that appear in the liabilities section of the balance sheet of such
Person), except trade payables or accrued expenses arising in the ordinary
course of business not more than one hundred eighty (180) days past due, or that
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person;


(c)           the Attributable Indebtedness of such Person;


(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);


(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;


(f)            all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including any reimbursement obligation, and banker’s acceptances, bank
guaranties, surety bonds and similar instruments issued for the account of any
such Person;


(g)           all obligations of any such Person in respect of Disqualified
Ownership Interests;


(h)           all net obligations of such Person under any Hedge Agreements; and


(i)            all Guarantees of any such Person with respect to any of the
foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
Non‑Recourse Debt.  The amount of any net obligation under any Hedge Agreement
on any date shall be deemed to be the Hedge Termination Value thereof as of such
date.  For the avoidance of doubt, Indebtedness shall not include
indemnification or expense reimbursement obligations, or interest or fees paid
or payable in respect of any obligations constituting Indebtedness; provided
that any obligations or extensions of credit that finance the payment of such
indemnification, reimbursement, interest and fee payment obligations shall
constitute Indebtedness to the extent constituting obligations of the type set
forth in clauses (a) through (i) above.


“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
-20-

--------------------------------------------------------------------------------

“Indemnitee” is defined in Section 11.5(b).


“Intercreditor Agreement” means that certain Second Lien Intercreditor Agreement
dated as of February 17, 2017, by and between the Administrative Agent and the
First Lien Administrative Agent.


“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
months, on each day occurring every three (3) months after the commencement of
such Interest Period, and (b) with respect to any Base Rate Loan, the last
Business Day of every calendar month and on the maturity date.


“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Loans is advanced, continued or created by conversion
and ending one (1), two (2), or three (3) months thereafter, as the Borrower may
elect; provided, however, that:


(i)            no Interest Period with respect to any Loan shall extend beyond
the Termination Date;


(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and


(iii)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.


“Investment” is defined in Section 7.3.


“IRS” means the United States Internal Revenue Service.


“JJA Supply Agreement” means that certain Supply Agreement, dated as of April 1,
2013, between JJA Distributors, LLC, a Virginia limited liability company, and
NTC.


“JPMorgan Cash Collateral Account” means that certain deposit account in the
name of NAOC maintained with JPMorgan Chase Bank, N.A., the funds in which are
used solely as cash collateral to secure the JPMorgan Letters of Credit.
 
-21-

--------------------------------------------------------------------------------

“JPMorgan Letters of Credit” means those certain outstanding letters of credit
issued by JPMorgan Chase Bank, N.A. for the account of NATC that are outstanding
on the Closing Date and listed on Schedule 7.1.


“Legal Requirement” means any treaty, convention, statute, law, common law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree, restriction or other requirement of any
Governmental Authority (including all Tobacco Requirements and Environmental
Laws) and all orders and decrees of all courts and arbitrators.


“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each assignee Lender pursuant to Section 11.11.


“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in Dollars in immediately available funds are offered
to the Administrative Sub-Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by the Administrative
Agent for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made by the Administrative Agent as part of such
Borrowing. Notwithstanding anything in this definition to the contrary, in no
event shall LIBOR be less than 0.00% (the “LIBOR Rate Minimum”); provided that,
at any time the Borrower hedges its interest rate risk on all or a portion of
the Loans (such hedged amount, the “Notional Amount”) through the use of one or
more Hedge Agreements with counterparties reasonably acceptable to the
Administrative Agent to effectively limit the amount of interest that the
Borrower must pay on the Notional Amount to not more than a rate reasonably
acceptable to the Administrative Agent, the LIBOR Rate Minimum shall be
disregarded and no longer of any force and effect with respect to such Notional
Amount.


“LIBOR Index Rate” means, for an Interest Period for any Borrowing of Eurodollar
Loans, the rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in Dollars for a period
equal to such Interest Period, which appears on the Reuters Screen LIBOR01 Page
as of 11:00 a.m. (London, England time) on the day two (2) Business Days before
the commencement of such Interest Period.


“Lien” means any lien, mortgage, leasehold mortgage, deed of trust, pledge,
assignment as collateral security, security interest, charge, hypothecation or
encumbrance in the nature of security in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement, and any option, trust, UCC financing
statement or other preferential arrangement having the practical effect of any
of the foregoing.
 
-22-

--------------------------------------------------------------------------------

“Loan” means any Loan as defined in Section 2.1, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise as permitted hereunder, each of which
is a “type” of Loan hereunder.


“Loan Documents” means this Agreement, the Intercreditor Agreement, the Notes
(if any), the Collateral Documents, the Guaranty Agreements, the Sub-Agency
Agreement, and each other agreement, instrument or document to be delivered
hereunder or thereunder or otherwise in connection herewith or therewith.


“Loan Party” means the Borrower and each of the Guarantors.


“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors of the Federal Reserve System.


“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, condition (financial or otherwise)
operations, performance, Properties, liabilities (actual or contingent) or
prospects of the Borrower or of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform its material
obligations under any Loan Document to which it is a party or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder or (ii) the perfection or
priority of any Lien granted under any Collateral Document, in each case, which
affects a significant portion of the Collateral. As used herein, the term
“significant portion” means Collateral with a value equal to or greater than two
and one‑half percent (2.5%) of the total value of the Collateral or which is
otherwise material to the operation of the business of the Borrower and its
Subsidiaries. 


“Material Contract” means (a) the Bollore Distribution Agreements, (b) the
Swedish Match Agreement, (c) the JJA Supply Agreement, (d) the Durfort
Production Agreement, (e) the First Lien Loan Documents, (f) any contract or
agreement, written or oral, of any Loan Party involving monetary liability of or
to any such Person in an amount in excess of $11,500,000 per annum or (g) any
other contract or agreement, written or oral, of any Loan Party, the breach,
non‑performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.


“Material Event of Default” means any Event of Default described in subsections
(a), (b), (f), (h), and (i) of Section 8.1 and any Event of Default resulting
from a default in the performance of Sections 6.1, 6.18, 7.2, or 7.15.


“Material Non‑Public Information” means information which is (a) not publicly
available, (b) material with respect to the Borrower and its Subsidiaries or its
securities for purposes of United States federal and state securities laws and
(c) not of a type that would be publicly disclosed in connection with any
issuance by the Borrower or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.
 
-23-

--------------------------------------------------------------------------------

“Maximum Rate” is defined in Section 11.25.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgages” means, collectively, any and all mortgages or deeds of trust
delivered to the Administrative Agent pursuant to Section 6.14(d).


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.


“NAOC” means North Atlantic Operating Company, Inc., a Delaware corporation.


“NATC” is defined in the second introductory paragraph of this Agreement.


“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of (i) reasonable direct costs relating to such Asset
Disposition and (ii) sale, use or other transactional taxes paid or payable by
such Person as a direct result of such Asset Disposition, (b) with respect to
any Event of Loss of a Person, cash and cash equivalent proceeds received by or
for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of reasonable direct costs incurred in connection
with the collection of such proceeds, awards or other payments, and (c) with
respect to any offering of Ownership Interests of a Person or the issuance of
any Indebtedness by a Person, cash and cash equivalent proceeds received by or
for such Person’s account, net of reasonable legal, underwriting, and other fees
and expenses incurred as a direct result thereof.


“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 11.2, and
(b) has been approved by the Required Lenders.


“Non‑Recourse Debt” shall mean Indebtedness:


(1)          as to which neither the Borrower nor any Subsidiary thereof (a)
provides any guarantee or credit support of any kind (including any undertaking,
guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor, general
partner or otherwise);


(2)           no default with respect to which would permit (upon notice, lapse
of time or both) any holder of any other Indebtedness of the Borrower or any of
its Subsidiaries to declare a default under such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and


(3)           as to which the express terms provide that there is no recourse
against any of the property or assets of the Borrower or any of its
Subsidiaries.
 
-24-

--------------------------------------------------------------------------------

“Note” and “Notes” are each defined in Section 2.12(d).


“NTC” means National Tobacco Company, L.P., a Delaware limited partnership.


“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans (including such obligations arising after the commencement
of a proceeding under any Debtor Relief Law regardless of whether allowed or
allowable in whole or in part as a claim in such proceeding), all costs, fees,
premiums, and charges payable hereunder, and all other payment obligations of
any Loan Party arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired, and
including all interest, costs, fees, premiums, charges and other payment
obligations after commencement of a proceeding under any Debtor Relief Law
regardless of whether allowed or allowable in whole or in part as a claim in
such proceeding.


“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.


“Officer’s Compliance Certificate” means a certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit D.


“Omnibus Reaffirmation Agreement” means that certain Second Lien Omnibus
Amendment, Reaffirmation Agreement, and Joinder dated the date hereof, by and
among the Loan Parties and the Administrative Agent.


“Operating Lease” means, as to any Person as determined in accordance with GAAP
as in effect on the Closing Date, any lease of Property (whether real, personal
or mixed) by such Person as lessee which is not a Capitalized Lease Obligation.


“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any partnership, the
partnership agreement or other similar agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement, limited liability company agreement, or other similar agreement, and
articles or certificate of formation of such limited liability company, and (d)
with respect to any joint venture, trust or other form of business entity, the
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
 
-25-

--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.2(b)).


“Ownership Interest” means all shares, interests, participations, rights to
purchase, rights to transfer, rights to control, options, warrants, general or
limited partnership interests, limited liability company interests or other
equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity, whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11‑1 of the Rules and Regulations promulgated by the
Securities and Exchange Commission (17 C.F.R. § 240.3a11‑1) under the Securities
and Exchange Act of 1934).


“Participant” is defined in Section 11.11(d).


“Participant Register” is defined in Section 11.11(d).


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107‑56.


“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Loan Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Loan Party or any current or former ERISA Affiliates.


“Percentage” means for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or have expired, the percentage held by such Lender of the aggregate
principal amount of all Loans then outstanding.


“Perfection Certificate” means that certain Perfection Certificate dated as of
the Restatement Effective Date from the Borrower to the Administrative Agent.


“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
 
-26-

--------------------------------------------------------------------------------

(a)           the Acquired Entity shall be in a line of business permitted
pursuant to Section 7.11 of this Agreement and have its primary operations in
the United States of America;


(b)           the Acquisition shall not be a Hostile Acquisition;


(c)           the Total Consideration for the Acquired Entity, when taken
together with the Total Consideration for all Acquired Entities acquired during
the immediately preceding twelve (12) month period shall not exceed $40,000,000
in the aggregate during such period without the prior written consent of the
Administrative Agent;


(d)           intentionally omitted;


(e)           the Borrower shall have notified the Administrative Agent and
Lenders not less than ten (10) days (or such shorter time period as may be
agreed to by the Administrative Agent) prior to any such Acquisition;


(f)            if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 6.14 in connection therewith;


(g)           the financial statements of the Acquired Entity shall have been
audited by a nationally recognized independent accounting firm or have undergone
a review by an accounting firm reasonably acceptable to the Administrative
Agent; provided that, if (i) Acquired Entity’s earnings (based on net income)
before interest, taxes, depreciation, and amortization for the most recently
ended consecutive four (4) quarters of the Acquired Entity is greater than 25%
of the combined Consolidated EBITDA during the same period of the Acquired
Entity and the Loan Parties or (ii) the Total Consideration (inclusive of any
earn-out obligations) for the Acquired Entity is greater than $20,000,000, the
Borrower shall have delivered to the Administrative Agent a quality of earnings
report with respect to the Acquired Entity, which report shall be prepared by an
independent accounting firm reasonably acceptable to the Administrative Agent;


(h)           (i) after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrower shall have Unused Revolving Credit
Commitments (as defined in the First Lien Credit Agreement) of at least
$10,000,000 and (ii) no Default or Event of Default shall exist or shall result
from the Acquisition, including with respect to the covenants contained in
Section 7.15 on a Pro Forma Basis, and the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate with detailed
calculations evidencing such compliance;


(i)            if any Acquired Entity merges with and into the Borrower, the
Borrower shall be the legal entity surviving the merger; and


(j)            the Borrower shall have delivered to the Administrative Agent
either an updated Consolidated budget or updated Consolidated projections in
form and detail satisfactory to the Administrative Agent (including a breakdown
of the projected results of each business segment of the Borrower after giving
pro forma effect to the Acquisition) for each of the next four (4) fiscal
quarters.
 
-27-

--------------------------------------------------------------------------------

“Permitted Lien” means the Liens permitted pursuant to Section 7.2.


“Permitted Holder” means (a) Standard General and (b) SDOI.


“Permitted Prior Liens” means (x) with respect to pledged Ownership Interests,
Liens permitted pursuant to Section 7.2(j)(x) and (y) with respect to other
assets, Liens permitted pursuant to Section 7.2(b), (c), (d), (e), (f), (g),
(h), (i)(y), (j), (k), (l), (m), and (n).


“Permitted Protest” means the right of the Borrower or any of its Subsidiaries
to protest (administratively, judicially or otherwise) any Lien (other than any
Lien that secures the Obligations), taxes (other than payroll taxes or taxes
that are the subject of a United States federal tax lien) or rental payment;
provided that (a) a reserve with respect to such obligation is established on
the Borrower’s or its Subsidiaries’ books and records in such amount as is
required under GAAP and (b) any such protest is instituted promptly and
prosecuted diligently by the Borrower or its Subsidiary, as applicable, in good
faith.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness (such modified, refinanced, refunded, renewed, restructured,
replaced or extended Indebtedness, the “Refinanced Indebtedness”) of such
Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness except by an amount (the “Additional
Principal Amount”) equal to unpaid accrued interest and premium thereon plus
other amounts owing or unpaid related to such Refinanced Indebtedness, and fees
and expenses incurred in connection with such modification, refinancing,
refunding, renewal, restructuring, replacement or extension and by an amount
equal to any existing commitments unutilized thereunder (provided that in the
case of a Permitted Refinancing of the Indebtedness under the First Lien Credit
Agreement pursuant to Section 7.1(l)(ii), the principal amount thereof may not
exceed the First Lien Cap Amount (as defined in the Intercreditor Agreement) at
any time outstanding), (b) the final maturity date and weighted average life
thereof shall not be prior to or shorter than that applicable to the Refinanced
Indebtedness, (c) at the time of incurrence thereof and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(d) if such Refinanced Indebtedness is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms no
less favorable to the Lenders than those contained in the documentation
governing the Refinanced Indebtedness or otherwise reasonably acceptable to the
Administrative Agent, (e) if such Refinanced Indebtedness is unsecured, such
modification, refinancing, refunding, renewal, replacement or extension shall be
unsecured, (f) if such Refinanced Indebtedness is secured, (i) such
modification, refinancing, refunding, renewal, replacement or extension shall be
secured by substantially the same or less Collateral as secured such Refinanced
Indebtedness on terms no less favorable to the Administrative Agent or the
Secured Parties and (ii) the Liens to secure such modification, refinancing,
refunding, renewal, replacement or extension shall not have a priority more
senior than the Liens securing such Refinanced Indebtedness and, if subordinated
to any other Liens on such Property, shall be subordinated to the Liens in favor
of the Administrative Agent for the benefit of the Secured Parties on terms no
less favorable to the Administrative Agent or the Secured Parties than those
contained in the documentation governing the Refinanced Indebtedness and (g) (i)
there shall be no obligor in respect of such modification, refinancing,
refunding, renewal, replacement or extension that is not a Loan Party and (ii)
if the Borrower is the primary obligor of the Refinanced Indebtedness, no Loan
Party other than the Borrower shall be the primary obligor thereof.
 
-28-

--------------------------------------------------------------------------------

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.


“Platform” is defined in Section 6.2.


“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:


(a)           all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data based upon reasonable
assumptions and calculations which are expected to have a continuous impact);


(b)           non‑recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction (including cost savings
or other operating improvements and acquisition synergies) may be included to
the extent that such costs, expenses or adjustments:


(i)          are reasonably expected to be realized within twelve (12) months of
such Specified Transaction as set forth in reasonable detail on a certificate of
a Responsible Officer of the Borrower delivered to the Administrative Agent;


(ii)         are, in each case, reasonably identifiable, factually supportable,
and expected to have a continuing impact on the operations of the Borrower and
its Subsidiaries; and


(iii)        either, (A) are adjustments to historic income statement items
based on historic costs not assumed or eliminated as a result of the Specified
Transaction or (B) when combined with all amounts added back to Consolidated
EBITDA pursuant to clause (b)(viii) of the definition thereof, represent less
than five percent (5%) of Consolidated EBITDA (determined without giving effect
to this clause (b)(iii)(B) or such clause (b)(viii));
 
-29-

--------------------------------------------------------------------------------

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.


“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.


“Prospect” means Prospect Capital Corporation, a Maryland corporation.


“Public Lenders” is defined in Section 6.2.


“Qualified Ownership Interests” means any Ownership Interests that are not
Disqualified Ownership Interests.


“Recipient” means (a) the Administrative Agent and (b) any Lender.


“Refinancing Transaction” means any modification, refinancing, refunding,
renewal, restructuring, or replacement of any Loans with the proceeds of, or any
conversion of Loans into, any Indebtedness.


“Register” is defined in Section 11.11(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Release” means any placing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment, including the exacerbation
of existing environmental conditions and the abandonment or discarding of
barrels, drums, containers, tanks or other receptacles containing or previously
containing any Hazardous Material.


“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans constitute more than 50% of the sum of the total outstanding
Loans.  For the purposes of this definition, (a) any Lender and its Affiliates
shall constitute a single Lender, and (b) in no event shall Required Lenders
include fewer than two (2) Lenders at any time there are two (2) or more
Lenders. 


“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets that include loans by non‑United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto.  For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.
 
-30-

--------------------------------------------------------------------------------

“Resignation Effective Date” is defined in Section 10.7(a).


“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer or secretary of such Person or any other
officer of such Person designated in writing by the Borrower and reasonably
acceptable to the Administrative Agent.


“Restatement Credit Event” means the automatic conversion of the Loans on the
Restatement Effective Date into Eurodollar Loans with an Interest Period of one
month.


“Restatement Effective Date” means the date of this Agreement or such later
Business Day upon which each condition described in Section 3 shall be satisfied
or waived in a manner acceptable to the Administrative Agent in its discretion.


“Restricted Quarterly Distribution” is defined in Section 7.6(c).


“Restricted Payments” is defined in Section 7.6.


“Retail Store Subsidiary” means each Subsidiary designated as such in writing by
the Borrower to the Administrative Agent that is acceptable to the
Administrative Agent in its sole discretion; provided that, (a) the primary
business of each Retail Store Subsidiary shall be owning and operating one or
more retail stores as otherwise permitted hereunder, and (b) the aggregate
revenues of all such Retail Store Subsidiaries for any consecutive four (4)
fiscal quarters may not exceed $10,000,000.  Schedule 1.1(b) identifies each
Retail Store Subsidiary as of the Restatement Effective Date.


“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
and captioned as ICE Benchmark Administration Interest Settlement Rates, on the
Reuters America Network, a service of Reuters America Inc. (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market).


“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.


“Sanctioned Country” means a country or territory that is the subject of a
Sanctions Program.
 
-31-

--------------------------------------------------------------------------------

“Sanctioned Person” means (a) a Person named on a Sanctions List, each Person
owned or controlled by a Person named on a Sanctions List, and each other Person
that is subject to a Sanctions Program, (b) an agency or government of a
Sanctioned Country, (c) an organization owned or controlled directly or
indirectly by a Sanctioned Country, or (d) a Person located, organized or
resident in a Sanctioned Country, to the extent subject to a Sanctions Program.


“Sanctions Event” means the event specified in Section 6.22(c).


“Sanctions Lists” means, and includes, (a) the list of the Specially Designated
Nationals and Blocked Persons maintained by OFAC, (b) the list of Sectoral
Sanctions Identifications maintained by the U.S. Department of Treasury, (c) the
list of Foreign Sanctions Evaders maintained by the U.S. Department of Treasury,
and (d) any similar list maintained by the U.S. State Department, the U.S.
Department of Commerce, the U.S. Department of Treasury, or any other U.S.
Governmental Authority, or maintained by a Canadian Governmental Authority, the
United Nations Security Council, or the European Union.


“Sanctions Programs” means (a) all economic, trade, and financial sanctions
programs administered by OFAC (including all laws, regulations, and Executive
Orders administered by OFAC), the U.S. State Department, and any other U.S.
Governmental Authority, including the Bank Secrecy Act, anti-money laundering
laws (including the Patriot Act), and any and all similar United States federal
laws, regulations or Executive Orders, and any similar laws, regulations or
orders adopted by any State within the United States, and (b) to the extent
applicable, all similar economic, trade, and financial sanctions programs
administered, enacted, or enforced by the European Union or the United Kingdom.


“SDOI” means Special Diversified Opportunities, Inc., a Delaware corporation.


“Second Lien Guaranty and Security Agreement” means that certain Second Lien
Guaranty and Security Agreement dated as of February 17, 2017, by and among the
Loan Parties and the Administrative Agent.


“Secured Obligations” means the Obligations, whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired (including all interest, costs, fees,
premiums, and charges after the commencement of a proceeding under any Debtor
Relief Law regardless of whether allowed or allowable in whole or in part as a
claim in such proceeding), whether or not such interest, costs, fees, premiums,
and charges would be an allowed or allowable in whole or in part as a claim in
any such proceeding; provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co‑agent or sub‑agent appointed by the Administrative Agent from time to
time pursuant to Section 10.5, any other holder from time to time of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
 
-32-

--------------------------------------------------------------------------------

“Seller Debt” means, in connection with an Acquisition, indebtedness incurred
for the deferred purchase price of property or services (e.g., promissory notes,
earnout obligations, and other contingent future payment obligations triggered
by the occurrence of certain events) and owed to the seller(s) involved in such
Acquisition.


“Specified Disposition” means any disposition of all or substantially all of the
assets or Ownership Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.


“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.


“Solvent” or “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the property and assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“Standard General” means Standard General L.P., a Delaware limited partnership,
and/or its Affiliates (other than the Borrower and its Subsidiaries), as
applicable.


“Sub-Agency Agreement” means that certain Sub-Agency Agreement dated as of
February 17, 2017, between the Administrative Agent and the Administrative
Sub-Agent.


“Subordinated Debt” means the collective reference to any Indebtedness incurred
by the Borrower or any of its Subsidiaries that is subordinated in right and
time of payment to the Secured Obligations on terms and conditions substantially
as set forth in Exhibit F hereto.


“Subordinating Loan Party” is defined in Section 11.27.


“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting
Interests of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one or more other entities which are
themselves subsidiaries of such parent corporation or organization.  Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.
 
-33-

--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swedish Match Agreement” means that certain Contract Manufacturing, Packaging
and Distribution Agreement, dated as of September 4, 2008, between Swedish Match
North America, Inc., a Delaware corporation, and NTC.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP as in effect on the
Closing Date.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.


“Termination Date” means March 7, 2024 or such earlier date on which the Loans
are declared due and payable in whole pursuant to Section 8.2 or 8.3.


“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount in excess of
$5,750,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities; (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC; (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of a Lien pursuant to Section 430(k) of the Code or Section
303 of ERISA; (g) the determination that any Pension Plan or Multiemployer Plan
is considered an at‑risk plan or plan in endangered or critical status within
the meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305
of ERISA; (h) the partial or complete withdrawal of any Loan Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability could be asserted by
such plan; (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA; (j) any
event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.
 
-34-

--------------------------------------------------------------------------------

“TMSA Account” means that escrow account of the Borrower the balance of which
consists exclusively of (and is established as an account solely for the
purposes of holding), amounts required to comply with the Tobacco Master
Settlement Agreement.


“Tobacco Master Settlement Agreement” means the Master Settlement Agreement
entered into on November 23, 1998, by and among the respective officials of each
Settling State (as defined therein), Brown & Williamson Tobacco Corporation,
Lorillard Tobacco Company, Philip Morris Incorporated, R.J. Reynolds Tobacco
Company, Liggett Group Inc., and Commonwealth Brands, Inc.


“Tobacco Requirements” means and includes all Legal Requirements applicable to
the importation, exportation, manufacture, sale or distribution of green or
processed tobacco, any product made or derived from tobacco that is intended for
human consumption and any component, part, or accessory of any such tobacco
product, including cigarettes, cigarette tobacco, roll-your-own tobacco,
smokeless tobacco, cigarette papers and tubes or electronic cigarettes, which
Legal Requirements include the following: the Federal Food, Drug and Cosmetics
Act, the Family Smoking Prevention and Tobacco Control Act, the Federal
Cigarette Labeling and Advertising Act of 1966, the Comprehensive Smoking
Education Act of 1984, the Comprehensive Smokeless Tobacco Health Education Act
of 1986, the Alcohol, Drug Abuse and Mental Health Administration (ADAMHA)
Reorganization Act of 1992, the Prevent All Cigarette Trafficking Act of 2009,
and all rules and regulations issued pursuant to each and all of the foregoing,
including Good Manufacturing Practice Regulations as promulgated from time to
time by the Food and Drug Administration, and the Tobacco Master Settlement
Agreement, and any and all Legal Requirements, rules and regulations promulgated
by the Federal Trade Commission, TTB, the Federal Communications Commission, the
U.S. Environmental Protection Agency, the U.S. Department of Agriculture, the
U.S. Customs and Border Protection, and the U.S. Center for Disease Control and
Prevention (the “CDC”) and the CDC’s Office on Smoking and Health.


“Total Consideration” means the sum (but without duplication) of (a) cash and
Cash Equivalents paid or payable in connection with any Acquisition, whether
paid at or prior to or after the closing thereof, plus (b) Indebtedness payable
to the seller in connection with such Acquisition (including all obligations
under Seller Debt or similar earn-outs or agreements that appear in the
liabilities section of the balance sheet of such Person), plus (c) the fair
market value of any Ownership Interests, delivered to the seller in connection
with any Acquisition, plus (d) purchase price payments which are required to be
made over a period of time and are not contingent upon the Borrower or any other
Loan Party meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate (as defined in
the First Lien Credit Agreement)), but only to the extent not included in clause
(a), (b) or (c) above, plus (e) the principal amount of Indebtedness assumed in
connection with such Acquisition.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and outstanding Loans of such Lender at such time.


“TPB” means Turning Point Brands, LLC, a Delaware limited liability company.
 
-35-

--------------------------------------------------------------------------------

“Transaction Costs” means all transaction fees, charges, premiums, expenses,
tender and consent fees and premiums and other amounts related to the
Transactions and any Permitted Acquisitions (including any financing fees,
underwriting fees, merger and acquisition fees, call premiums, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within three (3) months of the
closing of the Loans or such Permitted Acquisition, as applicable.


“Transactions” means, collectively, (a) the Restatement Credit Event and (b) the
payment of the Transaction Costs incurred in connection with the Restatement
Effective Date.


“TTB” means the Alcohol and Tobacco Tax and Trade Bureau, United States
Department of Treasury.


“UCC” is defined in Section 1.2.


“United States” means the United States of America.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” is defined in Section 11.1(g)(ii).


“VaporBeast Seller Debt” means the indebtedness evidenced by those certain five
unsecured promissory notes, each dated as of November 30, 2016, made by NTC in
favor of (a) Timothy B. Campbell, in the original principal amount of $660,000,
(b) Thomas J. Metzler, in the original principal amount of $200,000, (c) Timothy
B. Cady, in the original principal amount of $540,000, (d) Mark M. Howard, in
the original principal amount of $540,000, and (e) Sheilla V. Andrin, in the
original principal amount of $60,000.


“Voting Interests” of any Person means Ownership Interests of any class or
classes (however designated) having ordinary power for the election of directors
or other similar governing body of such Person (including general partners of a
partnership), other than Ownership Interests having such power only by reason of
the happening of a contingency.


“Wholly‑owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Ownership Interests (other than directors’ qualifying
Ownership Interests as required by law) are owned by any one or more of the
Borrower and the Borrower’s other Wholly‑owned Subsidiaries at such time.


“Withholding Agent” means any Loan Party and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
-36-

--------------------------------------------------------------------------------

Section 1.2.          Interpretation.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Exhibits and Schedules
shall be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any Legal Requirement herein shall, unless
otherwise specified, refer to such Legal Requirement as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
any successor of such Legal Requirement, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references to time of day herein
are references to New York, New York, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.  All terms that
are used in this Agreement which are defined in the Uniform Commercial Code of
the State of New York as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Agreement
shall otherwise specifically provide.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States of America and in immediately
available funds.  All amounts used for purposes of financial calculations
required to be made herein shall be without duplication.  References to any
statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States of America. 


Section 1.3.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
-37-

--------------------------------------------------------------------------------

Section 1.4.          Rounding.  Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).


Section 2.
The Credit Facilities.



Section 2.1.          Loans.  The Borrower confirms, acknowledges and agrees
that as of the Restatement Effective Date, the Borrower owes to the Lenders for
term loans made on February 17, 2017, an aggregate outstanding principal amount
equal to $40,000,000 (the “Loans”), with each Lender’s respective amount thereof
set forth opposite such Lender’s name on Schedule 1. As provided in Section
2.5(a), and subject to the terms hereof, the Borrower may elect that all or any
part of the Loans be outstanding as Base Rate Loans or Eurodollar Loans.


Section 2.2.          Intentionally Omitted. 


Section 2.3.          Intentionally Omitted. 


Section 2.4.          Applicable Interest Rate.  (a) Base Rate Loans.  Each Base
Rate Loan made or maintained by a Lender shall bear interest (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or created by conversion from a Eurodollar Loan until, but excluding,
the date of repayment thereof at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable in
arrears by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).


(b)           Eurodollar Loans.  Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued
or created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus the Adjusted LIBOR applicable for such Interest Period, payable in arrears
by the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).


(c)           Default Rate.  While any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and other amounts owing by it at a rate per annum equal to:


(i)            for any Base Rate Loan, the sum of 2.00% per annum plus the
Applicable Margin plus the Base Rate from time to time in effect;


(ii)           for any Eurodollar Loan, the sum of 2.00% per annum plus the rate
of interest in effect thereon at the time of such Event of Default until the end
of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of 2.00% plus the Applicable Margin for Base Rate Loans plus
the Base Rate from time to time in effect;
 
-38-

--------------------------------------------------------------------------------

(iii)          for any other amount owing hereunder not covered by clauses (i)
or (ii) above, the sum of 2.00% plus the Applicable Margin plus the Base Rate
from time to time in effect;


provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section and any conversion of Loans into Base Rate Loans
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the Borrower
(which election may be retroactively effective to the date of such Event of
Default).  While any Event of Default exists or after acceleration, accrued
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.


(d)           Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder, and its determination thereof
shall be conclusive and binding except in the case of manifest error. 


Section 2.5.          Manner of Borrowing Loans and Designating Applicable
Interest Rates.  (a) Notice to the Administrative Agent.  The Borrower shall
give written notice to the Administrative Agent by no later than 10:00 a.m. (New
York time) at least three (3) Business Days in advance of the date the Borrower
requests the Lenders to advance a Borrowing; provided, however, if the funding
does not occur on any proposed funding date, the Administrative Agent shall have
received a written request for funding from an Authorized Representative of the
Borrower by 10:00 a.m. (New York time) at least three (3) Business Days in
advance of the new proposed funding date.  The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice. 
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Borrowing or, subject to Section 2.6, a
portion thereof, as follows:  (i) if such Borrowing is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower.  The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by email (with a pdf copy of the applicable fully‑executed notice) (which
notice shall be irrevocable once given), in such form acceptable to the
Administrative Agent (for the initial Borrowing) or substantially in the form
attached hereto as Exhibit B (Notice of Continuation/Conversion), as applicable,
or in such other form acceptable to the Administrative Agent.  Notice of the
continuation of a Borrowing of Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of a Borrowing of Base Rate Loans
into Eurodollar Loans must be given by no later than 10:00 a.m. (New York time)
at least three (3) Business Days before the date of the requested continuation
or conversion.  All notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto.  The
Borrower agrees that the Administrative Agent may rely on any such email notice
given by any person whom the Borrower has identified to the Administrative Agent
as an Authorized Representative without the necessity of independent
investigation  and the Borrower hereby indemnifies the Administrative Agent from
any liability or loss ensuing from such reliance.
 
-39-

--------------------------------------------------------------------------------

(b)           Notice to the Lenders.  The Administrative Agent and the Arranger
shall give prompt telephonic, telecopy, or email notice to each Lender of any
notice from the Borrower received pursuant to Section 2.5(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination.


(c)           Borrower’s Failure to Notify; Automatic Continuations and
Conversions.  If the Borrower fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
or, whether or not such notice has been given, one or more of the conditions set
forth in Section 3.1 for the continuation or conversion of a Borrowing of
Eurodollar Loans would not be satisfied, and such Borrowing is not prepaid in
accordance with Section 2.8(a), such Borrowing shall automatically be converted
or continued, as applicable, into a Borrowing of Eurodollar Loans with an
Interest Period of one month. 


(d)           Disbursement of Loans.  Not later than 2:00 p.m. (New York time)
on the date of any requested advance of a new Borrowing, subject to Section 3,
each Lender shall (i) make available its Loan comprising part of such Borrowing
in funds immediately available at the principal office of the Administrative
Agent in New York, New York (or at the principal office and location of any
designated sub-agent identified in writing to the Lenders) and (ii) provide the
Arranger the federal reference number for such funds.  The Administrative Agent
(or its designated sub-agent) shall make the proceeds of each new Borrowing
available to the Borrower at the Administrative Agent’s principal office in New
York, New York (or at the principal office and location of any designated
sub-agent), by depositing such proceeds into an account maintained at Fifth
Third Bank.


Section 2.6.          Minimum Borrowing Amounts; Maximum Eurodollar Loans . 
Each Borrowing of Base Rate Loans advanced shall be in an amount not less than
$500,000 or such greater amount that is an integral multiple of $50,000.  Each
Borrowing of Eurodollar Loans advanced, continued or converted shall be in an
amount equal to $1,000,000 or such greater amount that is an integral multiple
of $100,000.  Without the Administrative Agent’s consent, there shall not be
more than five (5) Borrowings of Eurodollar Loans outstanding at any one time.


Section 2.7.          Maturity of Loans.  All principal and interest not sooner
paid on the Loans, shall be due and payable on the Termination Date. 
 
-40-

--------------------------------------------------------------------------------

Section 2.8.          Prepayments.  (a) Voluntary.  The Borrower may prepay
without premium or penalty (except as set forth in Section 2.8(d) and 9.1 below)
and in whole or in part any Borrowing of Eurodollar Loans at any time upon three
(3) Business Days prior notice by the Borrower to the Administrative Agent or,
in the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower
to the Administrative Agent no later than 10:00 a.m. (Cincinnati time) on the
date of prepayment (or, in any case, such shorter time period then agreed to by
the Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and accrued interest thereon to the date fixed
for prepayment plus any amounts due the Lenders under Section 9.1; provided,
that, the Borrower may not partially repay a Borrowing (x) if such Borrowing is
of Base Rate Loans, in a principal amount less than $500,000, (y) if such
Borrowing is of Eurodollar Loans, in a principal amount less than $1,000,000,
and (z) in each case, unless it is in an amount such that the minimum amount
required for a Borrowing pursuant to Section 2.6 remains outstanding.


(b)           Mandatory.  (i) Subject to clause (vii) below, if the Borrower or
any Subsidiary shall at any time or from time to time make or agree to make an
Asset Disposition or shall suffer an Event of Loss with respect to any Property
which results in Net Cash Proceeds in excess of $1,000,000 individually or on a
cumulative basis in any Fiscal Year, then (x) the Borrower shall promptly notify
the Administrative Agent of such proposed Asset Disposition or Event of Loss
(including the amount of the estimated Net Cash Proceeds to be received by the
Borrower or such Subsidiary in respect thereof) and (y) promptly upon receipt by
the Borrower or such Subsidiary of the Net Cash Proceeds of such Asset
Disposition or such Event of Loss, the Borrower shall prepay the Obligations in
an aggregate amount equal to 100% of the amount of all such Net Cash Proceeds in
excess of $1,000,000; provided that in the case of each Asset Disposition and
Event of Loss, if the Borrower states in such notice of such event that the
Borrower or the applicable Subsidiary intends to invest or reinvest, as
applicable, within twelve (12) months of the applicable Asset Disposition or
receipt of Net Cash Proceeds from an Event of Loss, the Net Cash Proceeds
thereof in similar like‑kind assets, then so long as no Default or Event of
Default then exists, the Borrower shall not be required to make a mandatory
prepayment under this Section in respect of such Net Cash Proceeds to the extent
such Net Cash Proceeds are actually invested or reinvested as described in the
Borrower’s notice within such twelve (12) month period.  Promptly after the end
of such twelve (12) month period, the Borrower shall notify the Administrative
Agent whether the Borrower or such Subsidiary has invested or reinvested such
Net Cash Proceeds as described in the Borrower’s notice, and to the extent such
Net Cash Proceeds have not been so invested or reinvested, the Borrower shall
promptly prepay the Obligations in the amount of such Net Cash Proceeds in
excess of $1,000,000 not so invested or reinvested.  The amount of each such
prepayment shall be applied to the outstanding Loans.  If the Administrative
Agent or the Required Lenders so request, all proceeds of such Asset Disposition
or Event of Loss shall be deposited with the Administrative Agent and held by it
in the Collateral Account.  So long as no Default or Event of Default exists,
the Administrative Agent is authorized to disburse amounts representing such
proceeds from the Collateral Account to or at the Borrower’s direction for
application to or reimbursement for the costs of replacing, rebuilding or
restoring such Property.


(ii)           Subject to clause (vii) below, if after the Restatement Effective
Date the Borrower or any Subsidiary shall issue any new Ownership Interests
(other than Excluded Equity Issuances) or incur or assume any Indebtedness other
than that permitted by Section 7.1 (other than Indebtedness permitted by Section
7.1(m)), the Borrower shall promptly notify the Administrative Agent of the
estimated Net Cash Proceeds of such issuance, incurrence or assumption to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof.  Promptly upon receipt by the Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, incurrence or assumption the Borrower shall prepay
the Obligations in the amount of such Net Cash Proceeds.  The amount of each
such prepayment shall be applied to the outstanding Loans.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Administrative Agent or the Lenders for any breach of Section
7.1 or any other terms of this Agreement.
 
-41-

--------------------------------------------------------------------------------

(iii)           Subject to clause (vii) below, on or before April 30th of each
year, beginning April 30, 2019, the Borrower shall prepay the then‑outstanding
Loans by an amount equal to 50% of Excess Cash Flow of the Borrower on a
Consolidated basis for the most recently completed Fiscal Year; provided that,
no Excess Cash Flow payment shall be required under this Section 2.8(b)(iii)
with respect to such recently completed Fiscal Year to the extent that (A) the
Consolidated Total Leverage Ratio is less than 2.50 to 1.00 as of the end of the
two consecutive fiscal quarters of the Borrower immediately preceding the date
such Excess Cash Flow payment would otherwise be required under this Section
2.8(b)(iii), and the Borrower has delivered to the Administrative Agent the
compliance certificates required by Section 6.2(a) hereof with detailed
calculations evidencing the Consolidated Total Leverage Ratio on such dates and
(B) no Default or Event of Default has occurred and is continuing on April 30th
of such year when the Excess Cash Flow payment would otherwise be required under
this Section 2.8(b)(iii).  The amount of each such prepayment shall be applied
to the outstanding Loans.


(iv)          Intentionally Omitted.


(v)           Notwithstanding the foregoing provisions of this Section 2.8(b),
(A) any Lender may waive, by written notice to the Borrower and the
Administrative Agent on or before the date on which such mandatory prepayment
would otherwise be required to be made hereunder, the right to receive its
amount of such mandatory prepayment of the applicable Loans being prepaid, (B)
if any Lender or Lenders elect to waive the right to receive their amount of
such mandatory prepayment pursuant to the foregoing clause (A), the total amount
that otherwise would have been applied to mandatorily prepay such applicable
Loans of such Lender or Lenders shall be applied to prepay the applicable Loans
being repaid of the remaining non‑waiving Lender or Lenders holding such Loans
on a pro rata basis, based on the respective principal amounts of their
outstanding Loans being repaid, and (C) subject to the Intercreditor Agreement,
to the extent there are any prepayment amounts remaining after the foregoing
application, such amounts may be retained by the Borrower.


(vi)          Each prepayment of Loans under this Section 2.8(b) shall be made
by the payment of the principal amount to be prepaid and accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 2.8(d).


(vii)         Notwithstanding anything in this Section 2.8(b) to the contrary,
until the Facility Termination Date (as defined in the First Lien Credit
Agreement), no mandatory prepayment of outstanding Loans that would otherwise be
required to be made under this Section 2.8(b) shall be required to be made,
except with respect to any portion (if any) of the proceeds of any event giving
rise to any mandatory prepayment under Section 2.8(b) of the First Lien Credit
Agreement that have been refused by the lenders under the First Lien Credit
Agreement in accordance with Section 2.8(b)(v) of the First Lien Credit
Agreement as in effect on the date hereof.
 
-42-

--------------------------------------------------------------------------------

(c)           Lender Notification; Payment Application.  The Administrative
Agent will promptly advise each Lender of any notice of prepayment it receives
from the Borrower.


(d)           Call Premium. In the event that all or any portion of the Loans
are voluntarily prepaid pursuant to Section 2.8(a), mandatorily prepaid pursuant
to Section 2.8(b)(i) through (iii), or in connection with a Change of Control,
any other Event of Default, whether before or after the commencement of a
proceeding under any Debtor Relief Law and notwithstanding any acceleration (for
any reason), or mandatorily assigned by a Non-Consenting Lender pursuant to
Section 11.2(b) in connection with a matter requiring the consent of all or all
affected Lenders, the Borrower shall pay to the Administrative Agent on the date
of such prepayment, refinancing or assignment for the ratable account of each
applicable Lender, a fee in an amount equal to (i) a prepayment premium equal to
2.0% of the amount of the Loans being prepaid, refinanced or assigned, in the
event such prepayment refinancing or assignment occurs after December 31, 2017,
but on or prior to December 31, 2018, and (ii) a prepayment premium of 1.0% of
the amount of the Loans being prepaid, refinanced or assigned, in the event such
prepayment, refinancing or assignment occurs after December 31, 2018, but on or
prior to December 31, 2019.


Section 2.9.          Place and Application of Payments.  (a) General Payments. 
All payments of principal of and interest on the Loans and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent (or any
applicable sub-agent) by no later than 1:00 p.m. (New York time) on the due date
thereof at the office of the Administrative Agent in New York, New York (or such
other location as the Administrative Agent may designate to the Borrower in
writing, including the principal office and location of any designated
sub-agent) for the benefit of the Lender or Lenders entitled thereto.  Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in Dollars, in immediately available funds at the place of payment, in each case
without set‑off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.


(b)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate per annum equal to: (i) from the
date the distribution was made to the date two (2) Business Days after payment
by such Lender is due hereunder, at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate then in effect for each such date.
 
-43-

--------------------------------------------------------------------------------

(c)           Application of Collateral Proceeds Before Material Event of
Default.  Prior to the occurrence of a Material Event of Default, subject to
Section 2.8(b), all payments, distributions and collections received in respect
of the Obligations and all proceeds of Collateral shall (subject to the
Intercreditor Agreement and the other terms of this Agreement) be applied by the
Administrative Agent against the outstanding Obligations as follows:


(i)            first, to any outstanding fees, charges, and expenses then due to
the Administrative Agent and the Lenders;


(ii)           second, to outstanding interest charges then due in respect of
the Obligations;


(iii)          third, to the outstanding principal balance then scheduled as due
in respect of the Loans; and


(iv)          finally, to be made available to the Borrower or whoever else may
be lawfully entitled thereto.


(d)          Application of Collateral Proceeds after Material Event of
Default.  Anything contained herein to the contrary notwithstanding, (x)
pursuant to the exercise of remedies under Sections 8.2 and 8.3 or (y)  after
the occurrence and during the continuation of a Material Event of Default and
after written instruction by the Required Lenders, all payments, distributions
and collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by the Administrative Agent or any of the
Lenders shall (subject to the Intercreditor Agreement) be remitted to the
Administrative Agent and distributed as follows:


(i)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, which the Borrower has agreed to pay the Administrative Agent under
Section 11.5 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);


(ii)           second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;


(iii)          third, to the payment of principal on the Loans, the aggregate
amount paid to, or held as collateral security for, the Lenders to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;
 
-44-

--------------------------------------------------------------------------------

(iv)          fourth, to the payment of all other Secured Obligations to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and


(v)           finally, to the Borrower or whoever else may be lawfully entitled
thereto.


Without limiting the foregoing, in connection with any payment or collection
received and remittance and distribution made pursuant to this Section 2.9(d),
all types of obligations referenced include those obligations arising after the
commencement of a proceeding under any Debtor Relief Law regardless of whether
such obligations are allowed or allowable in whole or in part as a claim in such
proceeding.


Section 2.10.        Intentionally Omitted.


Section 2.11.        Intentionally Omitted. 


Section 2.12.       Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.


(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and,
with respect to Eurodollar Loans, the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.


(c)           The entries maintained in the accounts maintained pursuant to
Sections 2.12(a) and (b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms.


(d)           Any Lender may request that its Loan be evidenced by a promissory
note or notes in the form of Exhibit C (referred to herein as a “Note” or the
“Notes”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the amount of its
Loan.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to Section
11.11) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 11.11, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.


Section 2.13.        Fees.  The Borrower shall pay to the Administrative Agent,
for its own use and benefit, the fees agreed to in writing between the Borrower
and the Administrative Agent.
 
-45-

--------------------------------------------------------------------------------

Section 3.
Conditions Precedent.



The obligation of each Lender to continue or convert any Loan (other than the
continuation of, or conversion into, a Base Rate Loan), shall be subject to
satisfaction (or waiver) of the following conditions precedent:


Section 3.1.          All Credit Events.  At the time of each Credit Event
hereunder:


(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct (or, in the case
of any representation or warranty not qualified as to materiality, true and
correct in all material respects) as of said time, except to the extent the same
expressly relate to an earlier date (and in such case shall be true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date);


(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;


(c)           the Administrative Agent shall have received the notice required
by Section 2.5; and


(d)          such Credit Event shall not violate any Legal Requirement
applicable to the Administrative Agent or any Lender (including Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect;
provided that, any such Legal Requirement shall not entitle any Lender that is
not affected thereby to not honor its obligation hereunder to advance, continue
or convert any Loan.
 
Each request for a continuation hereunder shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in subsections (a) and (b) of this Section.
 
Section 3.2.          Initial Credit Event  Before or concurrently with the
Restatement Credit Event:


(a)           the Administrative Agent shall have received this Agreement duly
executed by the Loan Parties and the Lenders;


(b)           the Administrative Agent shall have received for each Lender
requesting Notes, such Lender’s duly executed Notes of the Borrower, dated the
date hereof and otherwise in compliance with the provisions of Section 2.12(d);
 
-46-

--------------------------------------------------------------------------------

(c)           the Administrative Agent (or its bailee or agent pursuant to the
Intercreditor Agreement) shall have received (i) the Omnibus Reaffirmation
Agreement duly executed by the Loan Parties, together with (A) original stock
certificates or other similar instruments representing all of the issued and
outstanding Ownership Interests in each Subsidiary (limited in the case of any
First Tier Foreign Subsidiary to 66% of the Voting Interests and 100% of any
other Ownership Interests as provided in the First Lien Guaranty and Security
Agreement) as of the Restatement Effective Date, to the extent such interests
are certificated, (B) stock powers or similar transfer powers executed in blank
and undated for the Collateral consisting of the Ownership Interests in each
Subsidiary, (C) patent, trademark, and copyright collateral agreements, to the
extent requested by the Administrative Agent, (D) deposit account control
agreements, to the extent requested by the Administrative Agent, and (E)
Collateral Access Agreements, to the extent requested by the Administrative
Agent; and (ii) a duly completed and executed Perfection Certificate;


(d)           the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent (subject to the First Lien Administrative Agent’s interest) as additional
insured and/or lenders loss payee, as applicable;


(e)            the Administrative Agent shall have received the First Amendment
to Intercreditor Agreement duly executed by the First Lien Administrative Agent;


(f)            the Administrative Agent shall have received executed copies of
the First Lien Credit Agreement and the First Lien Loan Documents, which
agreements shall be in form and substance acceptable to the Administrative
Agent, and the First Lien Loans shall fund concurrently with the Restatement
Credit Event;


(g)           the Administrative Agent shall have received copies of each Loan
Party’s Organization Documents, certified in each instance by its Secretary,
Assistant Secretary, Chief Financial Officer or other officer acceptable to the
Administrative Agent and, with respect to Organization Documents filed with a
Governmental Authority, by the applicable Governmental Authority;


(h)           the Administrative Agent shall have received copies of resolutions
of each Loan Party’s Board of Directors (or similar governing body) authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on such Loan Party’s behalf, all
certified in each instance by its Secretary, Assistant Secretary, Chief
Financial Officer or other officer acceptable to the Administrative Agent;


(i)            the Administrative Agent shall have received copies of the
certificates of good standing, or nearest equivalent in the relevant
jurisdiction, for each Loan Party (dated no earlier than thirty (30) days prior
to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable;


(j)            the Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;
 
-47-

--------------------------------------------------------------------------------

(k)           the Administrative Agent shall have received for itself and for
the Lenders the initial fees required by Section 2.13;


(l)            the Administrative Agent shall have received certification from
the Borrower’s Chief Financial Officer or other officer of the Borrower
acceptable to the Administrative Agent of the Solvency of the Loan Parties on a
Consolidated basis after giving effect to the Restatement Credit Event;


(m)          the capital and organizational structure of the Loan Parties shall
be reasonably satisfactory to the Administrative Agent;


(n)           the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require in order to satisfy itself as to the
value of the Collateral, the financial condition of the Loan Parties, and the
lack of material contingent liabilities of the Loan Parties, including: (i) an
executed Officer’s Compliance Certificate, calculated based on the Borrower’s
financial condition as of September 30, 2017, evidencing a pro forma (A)
Consolidated Total Leverage Ratio of less than 4.00 to 1.00 for the trailing
twelve month period then ended and (B) Consolidated Senior Leverage Ratio of
less than 3.00 to 1.00 for the trailing twelve month period then ended; (ii) a
Consolidated closing date balance sheet for the Borrower’s calculated based on
the Borrower’s financial condition as of September 30, 2017, but giving effect
to the initial Credit Event; and (iii) a certificate from the Borrower’s Chief
Financial Officer or other officer of the Borrower acceptable to the
Administrative Agent certifying that since December 31, 2016, no Material
Adverse Effect has occurred;


(o)           after giving effect to the Restatement Credit Event, the Borrower
shall have Unused Revolving Credit Commitments (as defined in the First Lien
Credit Agreement) of at least $10,000,000;


(p)           the Administrative Agent shall have received financing statement
and, as appropriate, tax and judgment lien search results against the Loan
Parties, and their Property evidencing the absence of Liens thereon, except for
Permitted Liens;


(q)           the Administrative Agent shall have received pay‑off and lien
release letters from secured creditors (other than holders of Permitted Liens)
of the Loan Parties setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of any of the Loan Parties) and containing an undertaking
to cause to be delivered to the Administrative Agent UCC termination statements
and any other lien release instruments necessary to release their Liens on the
assets of any of the Loan Parties, which pay‑off and lien release letters shall
be in form and substance acceptable to the Administrative Agent;


(r)            the Administrative Agent shall have received the favorable
written opinions of counsel to the Loan Parties, in form and substance
satisfactory to the Administrative Agent;
 
-48-

--------------------------------------------------------------------------------

(s)           the Administrative Agent’s due diligence with respect to the Loan
Parties and their Property shall be completed in a manner reasonably acceptable
to the Administrative Agent;


(t)           each of the Lenders shall have received, sufficiently in advance
of the Restatement Effective Date, all documentation and other information
requested by any such Lender required by bank regulatory authorities under
applicable “know your customer” and anti‑money laundering rules and regulations,
including the Patriot Act; and the Arranger shall have received a fully executed
IRS Form W‑9 (or its equivalent) for each of the Loan Parties;


(u)           none of the Loan Parties shall have obtained or attempted to
obtain, place, arrange or renew any debt financing, except as permitted by
Section 7.1, prior to the Restatement Effective Date and during the Arranger’s
and the Administrative Agent’s syndication of the credit facilities made
available to the Borrower hereunder;


(x)            the Administrative Agent shall have received, for the benefit of
each Lender, an amendment fee equal to 0.75% of such Lender’s outstanding Loan
on the Restatement Effective Date; and


(y)           the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.


Section 4.
Intentionally Omitted.



Section 5.
Representations and Warranties.



To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to continue the Credit described herein, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders both
before and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Restatement Effective
Date and as otherwise set forth in Section 3.1, that:


Section 5.1.          Organization; Power; Qualification.  Each Loan Party and
each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect.  The jurisdictions in which each Loan Party is
organized and qualified to do business as of the Restatement Effective Date are
described on Schedule 5.1.
 
-49-

--------------------------------------------------------------------------------

Section 5.2.          Ownership.  Each Subsidiary of each Loan Party (including
Subsidiaries that are Loan Parties) as of the Restatement Effective Date is
listed on Schedule 5.2.  As of the Restatement Effective Date, the
capitalization of each Loan Party and its Subsidiaries consists of the Ownership
Interests (including number of shares authorized, issued and outstanding, of
such classes and series, with or without par value) described on Schedule 5.2. 
All outstanding Ownership Interests of each Subsidiary have been duly authorized
and validly issued and are fully paid and non‑assessable and not subject to any
preemptive or similar rights, except as described in Schedule 5.2.  The
shareholders or other owners, as applicable, of each Loan Party and its
Subsidiaries and the number of shares owned by each as of the Restatement
Effective Date are described on Schedule 5.2, and are owned, beneficially and of
record, by such shareholders or other owners free and clear of all Liens, other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents and Permitted Liens.  As of the Restatement Effective Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or require the
issuance of Ownership Interests of any Loan Party or any Subsidiary thereof,
except as described on Schedule 5.2.


Section 5.3.          Authorization; Enforceability.  Each Loan Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Loan Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Loan Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).


Section 5.4.          Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc. The execution, delivery and performance by each Loan Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the transactions and any of the other
matters contemplated hereby or thereby do not and will not, by the passage of
time, the giving of notice or otherwise, (a) require any Governmental Approval
or violate any material Legal Requirement (including all Tobacco Requirements)
relating to any Loan Party or any Subsidiary thereof, (b) conflict with, result
in a breach of or constitute a default under any Organization Document of any
Loan Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture or other debt instrument, or under
any other material agreement or other material instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (e) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) filings under the UCC, (iii) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office and (iv)
Mortgage filings with the applicable county recording office or register of
deeds.
 
-50-

--------------------------------------------------------------------------------

Section 5.5.          Compliance with Law; Governmental Approvals.  Each Loan
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any applicable Legal Requirements for it to conduct its business, each of which
is in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Legal Requirements
relating to it or any of its respective properties and (c) has timely filed all
material reports, documents and other materials required to be filed by it under
applicable Legal Requirements with any Governmental Authority and has retained
all material records and documents required to be retained by it under all
applicable Legal Requirements except in each such case where the failure to
have, comply or file could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


Section 5.6.          Tax Returns and Payments.  Each Loan Party and each
Subsidiary thereof has duly filed or caused to be filed all federal, state,
local and other tax returns required by all applicable Legal Requirements to be
filed, and has paid, or made adequate provision for the payment of, all federal,
state, local and other taxes, assessments and governmental charges or levies
upon it and its Property, income, profits and assets which are due and payable
(other than any amount the validity of which is the subject of a Permitted
Protest and other than as could not reasonably be expected to have a Material
Adverse Effect).  Such returns accurately reflect in all material respects all
liability for taxes of any Loan Party or any Subsidiary thereof for the periods
covered thereby.  As of the Restatement Effective Date, except as set forth on
Schedule 5.6, there is no ongoing audit or examination or, to its knowledge,
other investigation by any Governmental Authority of the tax liability of any
Loan Party or any Subsidiary thereof.  No Governmental Authority has asserted
any Lien or other claim against any Loan Party or any Subsidiary thereof with
respect to unpaid taxes which has not been discharged or resolved (other than
(a) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Loan Party or
Subsidiary and (b) Permitted Liens).  The charges, accruals and reserves on the
books of each Loan Party and each Subsidiary thereof in respect of federal,
state, local and other taxes for all Fiscal Years and portions thereof since the
organization of any Loan Party or any Subsidiary thereof are in the judgment of
the Borrower adequate, and the Borrower does not anticipate any additional taxes
or assessments for any of such years.


Section 5.7.          Intellectual Property Matters.  Each Loan Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are currently being used in the conduct of
its business.  No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights, and
no Loan Party nor any Subsidiary thereof is liable to any Person for
infringement under applicable Legal Requirements with respect to any such rights
as a result of its business operations, except as could not reasonably be
expected to have a Material Adverse Effect.
 
-51-

--------------------------------------------------------------------------------

Section 5.8.          Environmental Matters.  (a) There has been no Release of
Hazardous Materials on, at, under or from (i) any property owned, leased or
operated by any Loan Party or any Subsidiary thereof, (ii) to the knowledge of
the Borrower, any property formerly owned, leased or operated by it or any of
its Subsidiaries, or (iii) at any other location arising out of the conduct or
current or prior operations of any Loan Party or any Subsidiary thereof, that
could, in any such case, reasonably be expected to require investigation,
remedial activity or corrective action or cleanup by any Loan Party or any
Subsidiary thereof or reasonably be expected to result in any Loan Party or any
Subsidiary thereof incurring liability under any Environmental Law that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, nor are there any facts, circumstances or conditions arising out
of the current or former operations or owned, operated or leased facilities of
any Loan Party or any Subsidiary thereof that could reasonably be expected to
result in such liability;


(b)           Each Loan Party and each Subsidiary thereof and their respective
properties and operations are in compliance, and have been in compliance, in all
material respects with all applicable Environmental Laws, including obtaining
and maintaining all permits, licenses and approvals required under applicable
Environmental Laws to carry on their respective businesses, and all such
permits, licenses and approvals are in full force and effect.  There is no
contamination at, under or about such properties or such operations which could
materially interfere with the continued operation of such properties or
materially impair the fair saleable value thereof;


(c)           No Loan Party nor any Subsidiary thereof has received any notice
of violation, alleged violation, non‑compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws or permits required under Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Loan Party or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened;


(d)           Hazardous Materials have not been transported or disposed of to or
from the properties currently or formerly owned, leased or operated by any Loan
Party or any Subsidiary thereof in material violation of, or in a manner or to a
location which could give rise to material liability under, Environmental Laws,
nor have any Hazardous Materials been generated, treated, stored or disposed of
at, on or under any of such properties in violation of, or in a manner that
could give rise to material liability under, any applicable Environmental Laws;
and


(e)            No Environmental Claim is pending, or, to the knowledge of the
Loan Parties and their Subsidiaries after due inquiry, threatened, for which any
Loan Party or any Subsidiary thereof is or may reasonably be expected to be
named as a party, nor are there any Environmental Claims, consent decrees or
orders, administrative orders or other administrative or judicial requirements
outstanding under any applicable Environmental Law with respect to any Loan
Party or any Subsidiary thereof, with respect to any real property owned, leased
or operated by any Loan Party or any Subsidiary thereof or operations of any
Loan Party or any Subsidiary thereof that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
-52-

--------------------------------------------------------------------------------

(f)           The Loan Parties have made available to Administrative Agent
accurate and complete copies of all material environmental reports, studies,
assessments, investigations, audits, correspondence and other documents relating
to environmental or occupational safety and health matters with respect to any
real property, including leaseholds, owned or operated by the Loan Parties or
any of their Subsidiaries that are in the Loan Parties’ possession or control.


Section 5.9.          Employee Benefit Matters.  (a) As of the Restatement
Effective Date, no Loan Party nor any ERISA Affiliate maintains or contributes
to, or has any obligation under, any Employee Benefit Plans other than those
identified on Schedule 5.9;


(b)           Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  To
the knowledge of the Borrower, each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified, and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired.  No liability has been
incurred by any Loan Party or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;


(c)           As of the Restatement Effective Date, no Pension Plan has been
terminated, nor has any Pension Plan become subject to funding based benefit
restrictions under Section 436 of the Code, nor has any funding waiver from the
IRS been received or requested with respect to any Pension Plan, nor has any
Loan Party or any ERISA Affiliate failed to make any contributions or to pay any
amounts due and owing as required by Sections 412 or 430 of the Code, Section
302 of ERISA or the terms of any Pension Plan on or prior to the due dates of
such contributions under Sections 412 or 430 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;


(d)           Except where the failure of any of the following representations
to be correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Loan Party nor any ERISA
Affiliate has: (i) engaged in a nonexempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code, (ii) incurred any liability to
the PBGC which remains outstanding other than the payment of premiums and there
are no premium payments which are due and unpaid, (iii) failed to make a
required contribution or payment to a Multiemployer Plan, or (iv) failed to make
a required installment or other required payment under Sections 412 or 430 of
the Code;
 
-53-

--------------------------------------------------------------------------------

(e)           No Termination Event has occurred or is reasonably expected to
occur, except as could not reasonably be expected to have a Material Adverse
Effect;


(f)            Except where the failure of any of the following representations
to be correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no proceeding, claim (other than a
benefits claim in the ordinary course of business), lawsuit and/or investigation
is existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Loan Party or any ERISA Affiliate, (ii) any
Pension Plan or (iii) any Multiemployer Plan; and


(g)           No Loan Party nor any Subsidiary thereof is a party to any
contract, agreement or arrangement that could, solely as a result of the
delivery of this Agreement or the consummation of transactions contemplated
hereby, result in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code, except as could not reasonably be expected
to have a Material Adverse Effect.


Section 5.10.        Margin Stock.  No Loan Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any Margin Stock.  No part
of the proceeds of any of the Loans or other extension of credit hereunder will
be used for purchasing or carrying Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors of the Federal Reserve System. 
Following the application of the proceeds of each extension of credit hereunder,
not more than twenty‑five percent (25%) of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.2 or Section 7.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
$15,000,000 will be Margin Stock.


Section 5.11.        Government Regulation.  No Loan Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940) and no Loan Party nor any Subsidiary thereof is, or after giving effect to
any Credit Event will be, subject to regulation under the Interstate Commerce
Act, or any other applicable Legal Requirements which limits its ability to
incur or consummate the transactions contemplated hereby.


Section 5.12.       Material Contracts; Customers and Suppliers.  (a) Schedule
5.12 sets forth a complete and accurate list of all Material Contracts of each
Loan Party and each Subsidiary thereof in effect as of the Restatement Effective
Date.  Other than as set forth in Schedule 5.12, as of the Restatement Effective
Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof.  To the extent
requested by the Administrative Agent, each Loan Party and each Subsidiary
thereof has delivered to the Administrative Agent a true and complete copy of
each Material Contract required to be listed on Schedule 5.12 or any other
Schedule hereto.  As of the Restatement Effective Date, no Loan Party nor any
Subsidiary thereof nor, to its knowledge, any other party thereto is in breach
of or in default under any Material Contract; and
 
-54-

--------------------------------------------------------------------------------

(b)           There exists no actual or, to the knowledge of the Borrower,
threatened termination, cancellation or limitation of, or modification to or
change in the business relationship between (i) any Loan Party or Subsidiary, on
the one hand, and any customer or any group thereof, on the other hand, whose
agreements with any Loan Party or Subsidiary are individually or in the
aggregate material to the business or operations of such Loan Party or
Subsidiary, (ii) any Loan Party or Subsidiary, on the one hand, and any material
supplier thereof other than Bollore, on the other hand or (iii) any Loan Party
or Subsidiary, on the one hand, and Bollore, on the other hand; and, to the
knowledge of the Borrower, there exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change, except in the case of clauses
(i), (ii) and (iii) above, for any threatened termination, cancellation or
limitation of, or modification to or change in any of the above mentioned
business relationships, that could not reasonably be expected to have a Material
Adverse Effect.


Section 5.13.        Employee Relations.  As of the Restatement Effective Date,
no Loan Party nor any Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 5.13.  There is (a) no unfair labor
practice complaint pending or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against the Borrower or any of its Subsidiaries which arises out of or under any
collective bargaining agreement and that could reasonably be expected to result
in a Material Adverse Effect, (b) no strike, labor dispute, slowdown, stoppage
or similar action or grievance pending or threatened in writing against the
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect, or (c) to the knowledge of the Borrower, no union
representation question existing with respect to the employees of the Borrower
or any of its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of the Borrower or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect.  Neither
the Borrower nor any of its Subsidiaries have incurred any material liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law which remains unpaid or unsatisfied.  The hours worked and
payments made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. 
All material payments due from the Borrower or any of its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


Section 5.14.        Burdensome Provisions.  The Loan Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Ownership
Interests to the Borrower or any other Subsidiary or to transfer any of its
assets or properties to the Borrower or any other Subsidiary in each case other
than as permitted by Section 7.10(b) or (c).
 
-55-

--------------------------------------------------------------------------------

Section 5.15.       Financial Statements.  The audited and unaudited financial
statements most recently delivered are complete and correct in all material
respects and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year‑end adjustments for unaudited financial
statements and the absence of footnotes from unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP.  As of the date of the most
recently delivered annual financial statements, the Borrower on a Consolidated
basis does not have contingent liabilities or judgments, orders or injunctions
against it that are material to it other than as indicated on such financial
statements. 


Section 5.16.       No Material Adverse Change.  Since December 31, 2016, there
has been no material adverse change in the business, operations financial
condition, Property, or liabilities (actual or contingent) of the Borrower and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


Section 5.17.        Solvency.  The Borrower is Solvent, and the Loan Parties
and their Subsidiaries on a Consolidated basis, are Solvent.


Section 5.18.       Title to Properties.  As of the Restatement Effective Date,
the real property listed on Schedule 5.18 constitutes all of the real property
that is owned, leased, subleased or used by any Loan Party or any Subsidiary
thereof.  Each Loan Party and each Subsidiary thereof has such title to the real
property owned or leased by it as is necessary to the conduct of its business
and valid and legal title to all of its personal property and assets, except
those which have been disposed of by the Loan Parties subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.


Section 5.19.       Litigation.  There are no actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
adversely to or affecting any Loan Party or Subsidiary or any of its respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.


Section 5.20.       Compliance with Sanctions Programs.  Each Loan Party and
each Subsidiary thereof is in compliance with the requirements of all Sanctions
Programs applicable to it. Each Loan Party has provided to the Administrative
Agent, and the Lenders all information regarding such Loan Party and its
directors, officers, Affiliates and Subsidiaries necessary for the
Administrative Agent, and the Lenders to comply with all applicable Sanctions
Programs.  To the best of each Loan Party’s knowledge, neither any Loan Party
nor any of its officers or directors, Affiliates or Subsidiaries is, as of the
date hereof, a Sanctioned Person.  No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or the United Kingdom
Bribery Act of 2010.
 
-56-

--------------------------------------------------------------------------------

Section 5.21.        Absence of Defaults.  No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Loan Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Loan Party or any Subsidiary thereof is a party or by which any Loan
Party or any Subsidiary thereof or any of their respective Properties may be
bound or which would require any Loan Party or any Subsidiary thereof to make
any payment under such judgment, decree or order that, in any case under this
clause (b), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 5.22.       Senior Indebtedness Status.  The Obligations of each Loan
Party and each Subsidiary thereof under this Agreement and each of the other
Loan Documents (a) ranks, and shall continue to rank, at least senior in
priority of payment to all Subordinated Debt and pari passu in right of payment
with all senior Indebtedness of each such Person and (b) is designated as
“Senior Indebtedness” (or any comparable designation) under all instruments and
documents, now or in the future, evidencing Subordinated Debt of such Person.


Section 5.23.       Disclosure.  The Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party or any
Subsidiary thereof is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No financial statement, material report, material
certificate or other material written information furnished by or on behalf of
any Loan Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect; provided
that, with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections and
that such variations may be material).


Section 5.24.       Flood Hazard Insurance.  With respect to each parcel of real
property required to be subject to a Mortgage, the Administrative Agent has
received (a) such flood hazard certifications, notices and confirmations
thereof, and effective flood hazard insurance policies, (b) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area.
 
-57-

--------------------------------------------------------------------------------

Section 5.25.       Use of Proceeds.  The Borrower will use the proceeds of the
Loans only for the purposes specified in Section 6.15.


Section 5.26.       Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts, with such deductibles and covering such risks
(including workers’ compensation, public liability, business interruption and
property damage insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or Subsidiary operates.  Schedule 5.26 sets forth a
description of all such insurance currently maintained (excluding title, group
health and disability, and similar types of insurance) by or on behalf of the
Loan Parties and their Subsidiaries as of the Restatement Effective Date.  As of
the Restatement Effective Date, each insurance policy listed on Schedule 5.26 is
in full force and effect and all premiums in respect thereof that are due and
payable have been paid.


Section 5.27.        Collateral Documents.  (a) The Second Lien Guaranty and
Security Agreement creates in favor of the Administrative Agent, for the benefit
of the Secured Parties, legal, valid, continuing and enforceable security
interests in the Collateral (as defined in the Second Lien Guaranty and Security
Agreement).


(b)           The financing statements delivered to the Administrative Agent on
the Closing Date are in appropriate form and have been or will be filed in the
offices specified in Schedule 9 of the Second Lien Guaranty and Security
Agreement.  Upon such filings, the Administrative Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the Loan Parties in, all Collateral that may be perfected by filing, recording
or registering a financing statement or analogous document (including the
proceeds of such Collateral subject to the limitations relating to such proceeds
in the UCC), prior and superior in right to any other Person, except for
Permitted Prior Liens.


(c)           When the Pledged Interests (as defined in the Second Lien Guaranty
and Security Agreement) constituting Certificated Securities (as defined in the
UCC) are delivered to the Administrative Agent (or its bailee or agent pursuant
to the Intercreditor Agreement), the Administrative Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the Loan Parties in, such Pledged Interests, prior and superior in right to any
other Person, except for Permitted Prior Liens.


(d)           When the Second Lien Guaranty and Security Agreement (or a short
form intellectual property security agreement) is filed in the United States
Patent and Trademark Office and the United States Copyright Office and when
financing statements, releases and other filings in appropriate form are filed
in the offices specified in Schedule 9 of the Second Lien Guaranty and Security
Agreement, the Administrative Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property (as defined in the Second Lien Guaranty and
Security Agreement) in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Closing Date), except for
Permitted Prior Liens.
 
-58-

--------------------------------------------------------------------------------

(e)           When control agreements in form and substance reasonably
satisfactory to the Administrative Agent are executed and delivered to the
Administrative Agent, the Administrative Agent shall have (i) “control” (within
the meaning of Section 9‑104 of the UCC) over all Deposit Accounts (as defined
in the Second Lien Guaranty and Security Agreement) and (ii) a fully perfected
Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties in the Deposit Accounts (as defined in the Second Lien
Guaranty and Security Agreement).
 
Section 5.28.        Affiliate Transactions.  No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates (other than with Wholly‑owned Subsidiaries) except as permitted by
Section 7.7.


Section 5.29.        No Broker Fees.  No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Loan Parties hereby agree to indemnify the Administrative
Agent, and the Lenders against, and agree that they will hold the Administrative
Agent and the Lenders harmless from, any claim, demand, or liability for any
such broker’s or finder’s fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable attorneys’ fees)
arising in connection with any such claim, demand, or liability.


Section 6.
Affirmative Covenants.



So long as any Credit is available to or in use by the Borrower hereunder and
until the Facility Termination Date, each Loan Party will:


Section 6.1.          Financial Statements and Budgets.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):


(a)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the end of each Fiscal Year
commencing with the Fiscal Year ended December 31, 2017, an audited Consolidated
balance sheet of the Borrower as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows, including
the notes thereto, and a report containing management’s discussion and analysis
of such financial statements, prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year.  Such annual financial statements shall be
audited by RSM US LLP or an independent certified public accounting firm of
recognized national standing acceptable to the Administrative Agent, and
accompanied by a report and unqualified opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower not in accordance with GAAP.
 
-59-

--------------------------------------------------------------------------------

(b)          Quarterly Financial Statements.  As soon as practicable and in any
event within forty‑five (45) days after the end of the first three (3) fiscal
quarters of each Fiscal Year (commencing with the fiscal quarter ended March 31,
2018), an unaudited Consolidated balance sheet of the Borrower as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, prepared by
the Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period.


(c)           True and Complete Financial Statements.  As of the date of their
delivery, the annual financial statements required to be delivered under Section
6.1(a) and the quarterly financial statements required to be delivered under
Section 6.1(b) will be complete and correct in all material respects and will
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower as at such dates, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited financial
statements and the absence of footnotes from unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, will be prepared in accordance with GAAP. As of the date of delivery of
the annual financial statements, the Borrower on a Consolidated basis does not
have contingent liabilities or judgments, orders or injunctions against it that
are material to it other than as indicated on such financial statements.


(d)           Annual Budget or Projections.  As soon as practicable and in any
event within sixty (60) days after the end of each Fiscal Year, a Consolidated
budget or Consolidated projections of the Borrower for the ensuing four (4)
fiscal quarters following the end of such Fiscal Year, in form and detail
satisfactory to the Administrative Agent, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget or
projections contain good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget or projections) of the
financial condition and operations of the Borrower for such period.


Section 6.2.          Certificates; Other Reports.  Deliver to the
Administrative Agent and the Arranger (which shall promptly make such
information available to the Lenders in accordance with its customary practice):
 
-60-

--------------------------------------------------------------------------------

(a)           at each time financial statements are delivered pursuant to
Sections 6.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief financial officer of the Borrower;


(b)           promptly upon receipt thereof, copies of all material reports, if
any, submitted to any Loan Party, any Subsidiary thereof, or any of their
respective boards of directors by their respective independent public
accountants in connection with their auditing function, including any management
report and any management responses thereto;


(c)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Loan Party or any
Subsidiary thereof in excess of $17,250,000 pursuant to the terms of any
indenture, loan or credit or similar agreement;


(d)           promptly after the assertion or occurrence thereof, notice of any
Environmental Claim or other action or proceeding against or of any
noncompliance by any Loan Party or any Subsidiary thereof with any Environmental
Law that could (i) reasonably be expected to have a Material Adverse Effect or
(ii) cause any Property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;


(e)           promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti‑money laundering rules and regulations (including the
Patriot Act), as from time to time reasonably requested by the Administrative
Agent or any Lender;


(f)            promptly after being furnished or received, copies of all
notices, reports, certificates, documents and other information furnished to or
received from the First Lien Administrative Agent or any lenders under the First
Lien Credit Agreement or any other agent or representative of such lenders or
holders (including any amendments, waivers, supplements, modifications, notices
or other documents relating to any default or potential default thereunder, but
in any event excluding routine notices, reports and certificates of an
administrative nature);


(g)           intentionally omitted;


(h)          within five (5) Business Days after a Responsible Officer of any
Loan Party or any Subsidiary thereof obtains actual knowledge thereof, copies of
any notices with respect to product recalls that any Loan Party or any
Subsidiary thereof receives from any Governmental Authority;


(i)            promptly after any officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of any litigation commenced or
claim instituted after the Restatement Effective Date against the Borrower or
any of its Subsidiaries demanding damages in excess of, or if adversely
determined reasonably likely to result in liability to the Borrower or any of
its Subsidiaries in excess of, $5,750,000 and notice of any other litigation or
claim against the Borrower or any of its Subsidiaries that is reasonably likely
to result in liability to the Borrower or any of its Subsidiaries in excess of
$5,750,000;
 
-61-

--------------------------------------------------------------------------------

(j)            promptly after the occurrence thereof, notice of (i) any
amendment or modification to any Material Contract (and, with respect to any
such material amendment or modification, if requested by the Administrative
Agent or the Required Lenders, a copy of the documentation governing such
amendment or modification promptly after such request), (ii) the provision or
receipt of any material notice under any Material Contract and (iii) any default
under, or any breach or violation of, any Material Contract;


(k)           such other information regarding the operations, business affairs
and financial condition of any Loan Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request; and


(l)            promptly after the occurrence thereof, notice of any default or
event of default with respect to any Indebtedness of any Loan Party or any
Subsidiary thereof with an aggregate principal amount in excess of $5,750,000.


Documents required to be delivered pursuant to Section 6.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which the Administrative Agent receives notice that (i)
the Borrower has filed such document with the Securities and Exchange Commission
and such document is available on the EDGAR website on the internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge, (ii) the
Borrower has posted such documents, or provided a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 11.3; or (iii)
the documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third‑party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by the Arranger posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public‑side” Lenders (i.e.,
Lenders that do not wish to receive Material Non‑Public Information with respect
to the Borrower or its Affiliates or its or their securities) (each, a “Public
Lender”).  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any Material Non‑Public Information (although it may
be sensitive and proprietary) with respect to the Borrower or its Affiliates or
its or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
 
-62-

--------------------------------------------------------------------------------

Section 6.3.          Notice of Litigation and Other Matters.  Promptly (but in
no event later than five (5) days after any Responsible Officer of any Loan
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):


(a)           the occurrence of any Default or Event of Default;


(b)           (i) the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
before any arbitrator against or involving any Loan Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined could reasonably be expected to result in a
Material Adverse Effect; and


(ii)           the commencement of any material proceeding or investigation by
or before the TTB against or involving any Loan Party or any Subsidiary thereof
or any of their respective Properties, assets or businesses;


(c)           any notice of any violation received by any Loan Party or any
Subsidiary thereof from any Governmental Authority (including any notice of
non‑compliance with Environmental Laws) that could reasonably be expected to
result in a Material Adverse Effect;


(d)           any labor controversy that has resulted in a strike or other work
action against any Loan Party or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;


(e)           any attachment, judgment, lien, levy or order exceeding $2,000,000
that may be assessed against or threatened against any Loan Party or any
Subsidiary thereof;


(f)           any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective Properties may be bound which could reasonably be expected to have a
Material Adverse Effect; and
 
-63-

--------------------------------------------------------------------------------

(g)           (i) any unfavorable determination letter from the IRS regarding
the qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Loan Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to know that
any Loan Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA which, in the case of this clause (iv),
could reasonably be expected to result in a Material Adverse Effect.


Each notice pursuant to Section 6.3 (other than Section 6.3(g)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and propose to take with respect thereto.  Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


Section 6.4.          Preservation of Corporate Existence and Related Matters. 
Except as permitted by Section 7.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.


Section 6.5.          Maintenance of Property and Licenses.  (a) Protect and
preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case in this Section 6.5(a), except as
such action or inaction could not reasonably be expected to result in a Material
Adverse Effect.


(b)           Maintain, in full force and effect in all material respects, each
and every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
-64-

--------------------------------------------------------------------------------

Section 6.6.          Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses that are similarly
situated and located and as may be required by applicable Legal Requirements and
as are required by any Collateral Documents (including hazard and business
interruption insurance).  All such insurance shall (a) provide that no
cancellation or material modification thereof shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice
thereof, except as reasonably determined by the Administrative Agent in writing,
(b) name the Administrative Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Administrative Agent
as lender’s loss payee.  On the Restatement Effective Date and from time to time
thereafter, deliver to the Administrative Agent upon its request information in
reasonable detail as to the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.  Without
limiting the foregoing, the Borrower shall and shall cause each appropriate Loan
Party to (i) maintain, if available, fully paid flood hazard insurance on all
real property that is located in a special flood hazard area and that is subject
to a Mortgage, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994, (ii) furnish to the Administrative Agent
evidence of renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.  If the
Borrower or its Subsidiaries fail to maintain such insurance, the Administrative
Agent may arrange for such insurance, but at the Borrower’s expense and without
any responsibility on the Administrative Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  The Borrower shall give the
Administrative Agent prompt notice of any loss exceeding $1,150,000 covered by
its or its Subsidiaries’ casualty or business interruption insurance.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the sole right (subject to the Intercreditor Agreement) to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.


Section 6.7.          Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance in all material respects with the regulations of any
Governmental Authority having jurisdiction over it or any of its Properties.


Section 6.8.          Payment of Taxes and Other Obligations.  (a) Pay and
perform all taxes, assessments and other governmental charges that may be levied
or assessed upon it or any of its Property, except to the extent the validity of
such taxes, assessments or governmental charges are the subject of a Permitted
Protest, (b) pay and perform all other Indebtedness, obligations and liabilities
in accordance with customary trade practices and (c) file all applicable tax
returns with respect to it and its properties, except where the failure to pay
or perform such items described in clauses (a), (b) or (c) of this Section 6.8
could not reasonably be expected to have a Material Adverse Effect.
 
-65-

--------------------------------------------------------------------------------

Section 6.9.          Compliance with Laws and Approvals.  Observe and remain in
compliance with all applicable Legal Requirements (including Tobacco
Requirements) and maintain in full force and effect all Governmental Approvals,
in each case applicable to the conduct of its business except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect. No
Loan Party shall (a) deliver or ship goods that are prohibited under applicable
Tobacco Requirements, or (b) deliver or ship goods that are adulterated,
misbranded, mislabeled, or deceptively packaged within the meaning of, or in
violation of, any applicable Tobacco Requirements relating to such shipment or
delivery, except (i) to the extent that such violation could not reasonably be
expected to have a Material Adverse Effect, and (ii) (A) to the extent such
misbranding, mislabeling, adulteration or deceptive packaging does not
materially violate applicable Tobacco Requirements, or (B) to the extent the
Loan Party has been notified of an assertion or misbranding or mislabeling, such
Loan Party is either actively defending the branding or labeling and has
provided appropriate reserves therefor in accordance with GAAP or is correcting
the branding or labeling in compliance with applicable Tobacco Requirements.


Section 6.10.        Environmental Laws.  In addition to and without limiting
the generality of Section 6.9, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with, all
applicable Environmental Laws and obtain, comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws or by a Governmental Authority, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, except in each case as could not reasonably be expected to
have a Material Adverse Effect.


Section 6.11.       Compliance with ERISA.  In addition to and without limiting
the generality of Section 6.9, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.


Section 6.12.        Compliance with Material Contracts.  Comply in all respects
with each Material Contract, except as could not reasonably be expected to have
a Material Adverse Effect.
 
-66-

--------------------------------------------------------------------------------

Section 6.13.        Visits and Inspections.  Permit representatives of the
Administrative Agent or, after the occurrence and during the continuance of an
Event of Default, any Lender, from time to time upon prior reasonable notice and
at such times during normal business hours, all at the expense of the Borrower,
to visit and inspect its properties; inspect, audit and make copies of its
books, records and files, including management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that, excluding any such visits and
inspections during the continuance of an Event of Default, the Administrative
Agent shall not exercise such rights more often than one (1) time during any
calendar year at the Borrower’s expense; provided, further, that upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Borrower
at any time during normal business hours.  The Administrative Agent shall
provide each Lender with prior notice of each visit and inspection, and
representatives of any Lender may accompany the Administrative Agent in
connection with such visit and inspection at such participating Lender’s
expense.  Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or by conference call or at such other location as may be agreed to by the
Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.


Section 6.14.        Additional Collateral; Additional Subsidiaries; Real
Property.


(a)            Additional Collateral.  With respect to any Property acquired
after the Restatement Effective Date by any Loan Party that is intended to be
subject to the Lien created by any of the Collateral Documents but is not so
subject, promptly (and, in any event, within thirty (30) days after such
creation or acquisition; provided that the Administrative Agent may extend such
time period by (x) an additional thirty (30) days in its sole discretion and (y)
an additional number of days thereafter as consented to by the Required Lenders)
(i) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Collateral Documents or such other documents as the
Administrative Agent shall deem reasonably necessary or advisable to grant to
the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such Property under applicable Legal Requirements
(including applicable foreign Legal Requirements unless the Required Lenders
shall determine in their sole discretion that the cost of complying with such
applicable foreign law is excessive in relation to the value of the security to
be afforded thereby) subject to no Liens other than Permitted Liens and no
senior Liens other than Permitted Prior Liens, (ii) to the extent requested by
the Administrative Agent, deliver customary and reasonable opinions of counsel
to the Borrower in form and substance, and from counsel, reasonably acceptable
to the Administrative Agent, and (iii) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Collateral Documents in
accordance with all applicable Legal Requirements, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.  Subject to the limitations set forth herein and in the
other Loan Documents, the Borrower and the other Loan Parties shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of the Collateral Documents
against such after‑acquired Properties, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
 
-67-

--------------------------------------------------------------------------------

(b)           Additional Subsidiary Guarantors.


(i)            If (A) any Subsidiary designated as an Immaterial Subsidiary
ceases to be an Immaterial Subsidiary, or any Subsidiary that satisfies the
definition of Guarantor is created or acquired by any Loan Party and (B) the
Borrower does not designate such Subsidiary as a Retail Store Subsidiary as
permitted hereunder, then promptly (and, in any event, within thirty (30) days)
after the date such Subsidiary ceases to be an Immaterial Subsidiary or such
creation or acquisition the Borrower shall cause such Person to (1) become a
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Second Lien Guaranty and Security Agreement, a joinder to the
Intercreditor Agreement and such other documents as the Administrative Agent
shall deem reasonably appropriate for such purpose, (2) grant a security
interest in all Collateral (subject to the exceptions specified in the Second
Lien Guaranty and Security Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each applicable
Collateral Document or such other documents as the Administrative Agent shall
deem reasonably appropriate for such purpose and comply with the terms of each
applicable Collateral Document, (3) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 3 as may be
reasonably requested by the Administrative Agent, (4) deliver to the
Administrative Agent (or its bailee or agent pursuant to the Intercreditor
Agreement) such original certificated Ownership Interests or other certificates
and stock or other transfer powers evidencing the Ownership Interests of such
Person, (5) deliver to the Administrative Agent such updated Schedules to the
Loan Documents as requested by the Administrative Agent with respect to such
Person and (6) deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent; provided that, the
Administrative Agent may extend the time period for such delivery by (x) an
additional thirty (30) days in its sole discretion and (y) an additional number
of days thereafter as consented to by the Required Lenders.


(ii)           If (A) any Subsidiary designated as an Immaterial Subsidiary
ceases to be an Immaterial Subsidiary, or any Subsidiary that satisfies the
definition of Guarantor is created or acquired by any Loan Party and (B) the
Borrower designates such Subsidiary as a Retail Store Subsidiary as permitted
hereunder, then promptly (and, in any event within thirty (30) days) after the
date such Subsidiary ceases to be an Immaterial Subsidiary or such creation or
acquisition, the Borrower shall cause such Person to (1) become a Guarantor by
delivering to the Administrative Agent a duly executed supplement to the First
Lien Guaranty and Security Agreement, a joinder to the Intercreditor Agreement
and such other documents as the Administrative Agent shall deem reasonably
appropriate for such purpose, (2) deliver to the Administrative Agent such
original certificated Ownership Interests or other certificates and stock or
other transfer powers evidencing the Ownership Interests of such Person, (3)
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with respect to such Person and (4)
deliver to the Administrative Agent such other opinions, documents and
certificates as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent;
provided that, the Administrative Agent may extend the time period for such
delivery by (x) an additional thirty (30) days in its sole discretion and (y) an
additional number of days thereafter as consented to by the Required Lenders.
 
-68-

--------------------------------------------------------------------------------

(iii)          If (A) any Subsidiary designated as a Retail Store Subsidiary
ceases to be a Retail Store Subsidiary and (B) the Borrower does not designate
such Subsidiary as an Immaterial Subsidiary as permitted hereunder, then
promptly (and, in any event within thirty (30) days) after the date such
Subsidiary ceases to be a Retail Store Subsidiary, the Borrower shall cause such
Person to (1) grant a security interest in all Collateral (subject to the
exceptions specified in the First Lien Guaranty and Security Agreement) owned by
such Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each applicable Collateral Document or such other documents as the
Administrative Agent shall deem reasonably appropriate for such purpose and
comply with the terms of each applicable Collateral Document, (2) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person and (3) deliver to the
Administrative Agent such other opinions, documents and certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided that, the
Administrative Agent may extend the time period for such delivery by (x) an
additional thirty (30) days in its sole discretion and (y) an additional number
of days thereafter as consented to by the Required Lenders.


(c)           Additional Foreign Subsidiaries.  Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty‑five (45) days after such
notification; provided that the Administrative Agent may extend such time period
by (x) an additional fifteen (15) days in its sole discretion and (y) an
additional number of days thereafter as consented to by the Required Lenders),
cause (i) the applicable Loan Party to deliver to the Administrative Agent
Collateral Documents pledging sixty‑five percent (65%) of the total outstanding
voting Ownership Interests (and one hundred percent (100%) of the non‑voting
Ownership Interests) of any such new First Tier Foreign Subsidiary, which
Collateral Documents shall be governed by the law of the jurisdiction of
organization of such First Tier Foreign Subsidiary, and a consent thereto
executed by such new First Tier Foreign Subsidiary (including, if applicable,
deliver to Administrative Agent (or its bailee or agent pursuant to the
Intercreditor Agreement) original certificated Ownership Interests (or the
equivalent thereof pursuant to the applicable Legal Requirements and practices
of any relevant foreign jurisdiction) evidencing the Ownership Interests of such
new First Tier Foreign Subsidiary, together with an appropriate undated stock or
other transfer power for each certificate duly executed in blank by the
registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 3 as may
be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and (iv)
such Person to deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.  For the avoidance of
doubt, no guaranty by (or pledge of any of the assets or Ownership Interests
(other than up to sixty‑five percent (65%) of the voting Ownership Interests and
one hundred percent (100%) of the non‑voting Ownership Interests of a First Tier
Foreign Subsidiary) of) any First Tier Foreign Subsidiary shall be required to
the extent such guaranty or pledge would have a material adverse tax consequence
for the Borrower or result in a violation of applicable Legal Requirements.
 
-69-

--------------------------------------------------------------------------------

(d)           Real Property Collateral.  (i) Promptly after the acquisition by
any Loan Party of any fee owned real property with a fair market value in excess
of $2,000,000 that is not subject to the existing Collateral Documents (and, in
any event, within ten (10) days after such acquisition), notify the
Administrative Agent and (ii) promptly thereafter (and in any event, within
sixty (60) days of such acquisition, as such time period may be extended by the
Administrative Agent with the consent of the Required Lenders), deliver such
mortgages, deeds of trust, flood insurance certificates, title insurance
policies, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent necessary to grant and perfect a first
priority Lien (subject to Permitted Prior Liens) on such real property in favor
of the Administrative Agent, for the benefit of the Secured Parties, all in form
and substance reasonably acceptable to the Administrative Agent, including those
certificates, documents and information listed on Schedule 6.14(d).


(e)           Merger Subsidiaries.  Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 6.14(b) or (c), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger or
amalgamation transaction shall be required to so comply with Section 6.14(b) or
(c), as applicable, within fifteen (15) days of the consummation of such
Permitted Acquisition, as such time period may be extended by (x) an additional
forty‑five (45) days with the consent of the Administrative Agent and (y) an
additional number of days thereafter as consented to by the Required Lenders).


(f)            Exclusions.  The provisions of this Section 6.14 shall not apply
to (i) Excluded Property and (ii) assets as to which the Required Lenders and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.


(g)           First Lien Loan Documents.  Notwithstanding anything herein to the
contrary, the Borrower and the other Loan Parties shall execute and deliver to
the Administrative Agent, for the benefit of the Secured Parties, mortgages,
charges, deeds of trust, deposit account control agreements, collateral access
agreements and other security documents to the extent provided to the First Lien
Administrative Agent or executed in respect of the First Lien Obligations (as
defined in the Intercreditor Agreement).


Section 6.15.        Use of Proceeds.  The Borrower shall use all proceeds of
the Loans to refinance existing Indebtedness outstanding on the Closing Date, to
fund certain fees and expenses associated with this Agreement and the
transactions contemplated hereby, and for working capital purposes and other
general corporate purposes.


Section 6.16.        Intentionally Omitted.


Section 6.17.        Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which the Administrative Agent or the Required Lenders may
reasonably request to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Collateral Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties; and provide to the
Administrative Agent, from time to time upon the reasonable request of the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Collateral Documents.
 
-70-

--------------------------------------------------------------------------------

Section 6.18.       Distribution and License Agreements.  Maintain in effect
during the term of this Agreement (a) the Bollore Distribution Agreements with
Bollore Technologies S.A. (“Bollore”) and Bollore S.A. (as applicable), (b) the
JJA Supply Agreement, (c) the Swedish Match Agreement, and (d) the Durfort
Production Agreement.


Section 6.19.        Maintenance of Company Separateness.  The Borrower will,
and will cause each of its Subsidiaries to, satisfy in all material respects
customary company formalities, including, as applicable, (a) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting, (b) the maintenance of separate company records
and (c) the maintenance of separate bank accounts in its own name, except in
each case as could not reasonably be expected to cause the separate company
existence thereof to be ignored or the assets and liabilities thereof to be
substantively consolidated as set forth in the following sentence.  Neither the
Borrower nor any of its Subsidiaries shall take any action, or conduct its
affairs in a manner, which is likely to result in the company existence of the
Borrower or any of its Subsidiaries being ignored, or in the assets and
liabilities of the Borrower or any of its Subsidiaries being substantively
consolidated with one another or with those of any other such Person in a
bankruptcy, reorganization or other insolvency proceeding.


Section 6.20.        Intentionally Omitted.


Section 6.21.       Intentionally Omitted.


Section 6.22.        Compliance with Sanctions Programs. (a) Each Loan Party
shall at all times comply with the requirements of all Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
with the requirements of all Sanctions Programs applicable to such Subsidiary.


(b)           Each Loan Party shall provide the Administrative Agent, and the
Lenders any information regarding such Loan Party, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, and the Lenders to comply
with all applicable Sanctions Programs; subject however, in the case of
Affiliates, to such Loan Party’s ability to provide information applicable to
them. 


(c)           If any Loan Party obtains actual knowledge or receives any written
notice that such Loan Party, any of its officers or directors, any Affiliate, or
any Subsidiary is named on any then current Sanctions List (such occurrence, a
“Sanctions Event”), such Loan Party shall promptly (i) give written notice to
the Administrative Agent, and the Lenders of such Sanctions Event, and (ii)
comply with all applicable Legal Requirements with respect to such Sanctions
Event (regardless of whether the party included on the Sanctions List is located
within the jurisdiction of the United States of America), including the
Sanctions Programs, and each Loan Party hereby authorizes and consents to the
Administrative Agent, and the Lenders taking any and all steps the
Administrative Agent, or the Lenders deem necessary, in their sole but
reasonable discretion, to avoid violation of all applicable Legal Requirements
with respect to any such Sanctions Event, including the requirements of the
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC and/or the U.S. Department of Treasury’s Office of
Foreign Assets Control).
 
-71-

--------------------------------------------------------------------------------

(d)            No Loan Party will, directly or, to the knowledge of any Loan
Party, indirectly, use any proceeds of the Loans to finance or otherwise fund
(i) any activity or business with or related to any Sanctioned Person or any
Sanctioned Country or (ii) in any other manner that will result in a violation
of any Sanctions Program by any Person (including any Person participating in
the Loans, whether as lender, underwriter, advisor, investor, or otherwise).


Section 6.23.        Post‑Closing Matters.  Execute and deliver the documents
and complete the tasks set forth on Schedule 6.23, in each case within the time
limits specified on such schedule.


Section 7.
Negative Covenants.



So long as any Credit is available to or in use by the Borrower hereunder and
until the Facility Termination Date, the Borrower will not, and will not permit
any of its Subsidiaries to:


Section 7.1.          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness except:


(a)           the Obligations;


(b)           Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, foreign exchange
rate or commodity price risks and not for speculative purposes; provided, that
the Borrower shall not enter into any Hedge Agreement with respect to the
Interest Rate under this Agreement;


(c)           Indebtedness existing on the Restatement Effective Date and listed
on Schedule 7.1 and any Permitted Refinancing thereof, including obligations in
respect of the JPMorgan Letters of Credit in an aggregate amount not to exceed
$2,600,000;


(d)           Indebtedness of the Borrower and its Subsidiaries incurred in
connection with Capitalized Lease Obligations and purchase money Indebtedness in
an aggregate amount not to exceed $5,750,000 at any time outstanding;


(e)           Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness, and
(iii) the aggregate outstanding principal amount of such Indebtedness (excluding
Non-Recourse Debt) does not exceed $11,500,000 at any time outstanding;
 
-72-

--------------------------------------------------------------------------------

(f)            Guarantee obligations of any Loan Party with respect to
Indebtedness permitted pursuant to subsections (a) through (d), (i), (m) and (n)
of this Section 7.1;


(g)           subject to Section 11.27, unsecured intercompany Indebtedness owed
by any Loan Party to another Loan Party; provided, that, the aggregate amount of
such Indebtedness owed by Retail Store Subsidiaries permitted by this clause
(g), plus other Investments in Retail Store Subsidiaries permitted by Section
7.3(a)(iii)(B) shall not exceed $1,000,000 during any consecutive four (4)
fiscal quarter period;


(h)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;


(i)            unsecured Subordinated Debt of the Borrower in an aggregate
amount not to exceed $25,000,000 at any time outstanding; provided that, in the
case of each incurrence of such unsecured Indebtedness, (i) no Default or Event
of Default shall have occurred and be continuing or would be caused by the
incurrence of such unsecured Indebtedness, (ii) the Administrative Agent shall
have received satisfactory written evidence that (A) the Consolidated Total
Leverage Ratio would not be greater than the most recently applicable
Consolidated Total Leverage Ratio required under Section 7.15 and (B)  the
Consolidated Senior Leverage Ratio would not be greater than the most recently
applicable Consolidated Senior Leverage Ratio required under Section 7.15, in
each case, on a Pro Forma Basis after giving effect to the issuance of any such
unsecured Indebtedness, and (iii) such unsecured Indebtedness will not have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of any Loans outstanding at the time such unsecured
Indebtedness is incurred or a maturity date earlier than the date that is six
(6) months after the latest maturity date then in effect at the time such
unsecured Indebtedness is incurred;


(j)            Indebtedness of the Borrower and its Subsidiaries under
performance bonds, surety bonds, release, appeal and similar bonds, statutory
obligations or with respect to workers’ compensation claims, or arising from
Guarantees to suppliers, lessors, licensees, contractors, franchises or
customers of obligations (other than Indebtedness), in each case, incurred in
the ordinary course of business, and reimbursement obligations in respect of any
of the foregoing;


(k)           (i) the VaporBeast Seller Debt and (ii) other unsecured Seller
Debt, so long as at all times such other Indebtedness constitutes subordinated
debt pursuant to Section 7.16(b);


(l)            (i) Indebtedness of any Loan Party under the First Lien Credit
Agreement in an aggregate principal amount not to exceed (A) the First Lien Cap
Amount (as defined in the Intercreditor Agreement), minus (B) the aggregate
principal amount of repayments and prepayments of loans under the First Lien
Credit Agreement and (ii) and any Permitted Refinancing thereof; provided that,
in the case of any Permitted Refinancing thereof, the agent or lenders party to
such refinanced, refunded or extended Indebtedness agree in writing to be bound
by the terms of the Intercreditor Agreement;
 
-73-

--------------------------------------------------------------------------------

(m)          Indebtedness constituting a Permitted Refinancing of all or any
portion of the Loans; provided that (i) (x) any such Indebtedness in the form of
loans or other credit facilities shall be unsecured, and (y) if such
Indebtedness is secured, it shall constitute debt securities and shall be
secured on a pari passu basis with the Obligations by way of joinder to and
amendment and restatement of the Collateral Documents (provided that, such
joinder and amendment and restatement will not modify any terms of such
Collateral Documents other than to add (A) such Indebtedness as obligations
secured thereby, (B) the holders of such obligations as secured parties with
rights as such thereunder, (C) the establishment of the Administrative Agent as
the collateral agent for both the Secured Parties and the holders of such
obligations, and (D) incidental terms related to the foregoing additions), (ii)
such Indebtedness will not have a shorter weighted average life to maturity than
the remaining weighted average life to maturity of any Loans outstanding at the
time such Indebtedness is incurred or a maturity date earlier than the latest
maturity date then in effect at the time such Indebtedness is incurred, (iii) if
such Indebtedness is secured, the agent or lenders party to such Indebtedness
shall execute and deliver to the Administrative Agent an intercreditor agreement
and become party to the other Intercreditor Agreement to the extent then in
effect and (iv) the other terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) are substantially similar
to, or less favorable to the investors providing such Indebtedness, than those
applicable to the Loans (except for covenants or other provisions applicable
only to periods after the date that is ninety‑one (91) days after the latest
maturity date in effect at the time such Indebtedness is incurred) as certified
by the chief financial officer or treasurer of the Borrower; and


(n)           unsecured Indebtedness of the Borrower or any Subsidiary thereof
not otherwise permitted pursuant to this Section 7.1 in an aggregate principal
amount not to exceed $2,300,000 at any time outstanding.


Notwithstanding anything to the contrary set forth in this Section 7.1, no
Retail Store Subsidiary shall create, incur, assume or suffer to exist any
Indebtedness except Guarantee obligations with respect to Indebtedness permitted
pursuant to subsections (a), (g), (l) and (m) of this Section 7.1.


Section 7.2.          Liens.  Create, incur, assume or suffer to exist any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:


(a)           Liens created pursuant to the Loan Documents;
 
-74-

--------------------------------------------------------------------------------

(b)           Liens in existence on the Restatement Effective Date and described
on Schedule 7.2, and the replacement, renewal or extension thereof (including
Liens incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 7.1(c)
(solely to the extent that such Liens were in existence on the Restatement
Effective Date and described on Schedule 7.2)); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Restatement Effective Date, except for products and proceeds of the foregoing;


(c)           Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
do not have priority over Agent’s Liens and in respect of which the underlying
taxes, assessments, or charges or levies are the subject of Permitted Protests;


(d)           the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;


(e)           deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;


(f)            encumbrances in the nature of (i) zoning restrictions, easements
and rights or restrictions of record on the use of real property and (ii) minor
defects or irregularities in title, in each case, which do not materially
detract from the value of such property or impair the use thereof in the
ordinary conduct of business;


(g)           Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;


(h)           Liens securing Indebtedness permitted under Section 7.1(d);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);
 
-75-

--------------------------------------------------------------------------------

(i)            Liens (x) securing judgments for the payment of money not
constituting an Event of Default under Section 8.1(l) or (y) securing appeal or
other surety bonds relating to such judgments;


(j)            Liens on Property (x) of any Subsidiary which are in existence at
the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (y) of the Borrower or any of its Subsidiaries existing at the time such
Property is purchased or otherwise acquired by the Borrower or such Subsidiary
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (x) and (y), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to the assets acquired (or the assets of the Subsidiary acquired), (C) such
Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries and (D) the Indebtedness secured by such Liens is permitted under
Section 7.1(e) of this Agreement;


(k)           Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and (ii)
such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 7.1(c) or
(e);


(l)            (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4‑210 of the UCC in effect in the relevant jurisdiction
(or Section 4‑208 of the UCC in effect in the State of New York) and (ii) Liens
of any depositary bank in connection with statutory, common law and contractual
rights of set‑off and recoupment with respect to any deposit account of the
Borrower or any Subsidiary thereof;


(m)          (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;


(n)           any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;


(o)           Liens on the JPMorgan Cash Collateral Account securing
Indebtedness of the JPMorgan Letters of Credit permitted under Section 7.1(c);
provided that (i) such Liens shall only be permitted for the period of time
during which the JPMorgan Letters of Credit remain outstanding and are required
to be cash collateralized and (ii) the amount of cash in such account shall not
exceed 100% of the face amount of such letters of credit and any reimbursement
obligations related thereto;
 
-76-

--------------------------------------------------------------------------------

(p)           Liens securing Indebtedness under the First Lien Credit Agreement
or any refinancing, refunding or extension thereof incurred pursuant to Section
7.1(l); provided that such Liens are subject to the terms of the Intercreditor
Agreement;


(q)           Liens securing Indebtedness incurred pursuant to Section 7.1(m) to
the extent such Indebtedness is in the form of debt securities; provided that
such Liens are subject to the terms of the Intercreditor Agreement, to the
extent then in effect; and


(r)            Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $2,875,000 at any time outstanding.


Notwithstanding anything to the contrary set forth in this Section 7.2, no
Retail Store Subsidiary shall create, incur, assume or suffer to exist any Lien
on or with respect to any of its Property.


Section 7.3.          Investments.  Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Ownership Interests, interests in any partnership or joint
venture (including the creation or capitalization of any Subsidiary), evidence
of Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any other Person (all the foregoing,
“Investments”) except:


(a)           (i) Investments existing on the Restatement Effective Date in
Subsidiaries existing on the Restatement Effective Date;


(ii)           Investments existing on the Restatement Effective Date (other
than Investments in Subsidiaries existing on the Restatement Effective Date) and
described on Schedule 7.3; and


(iii)          Investments made after the Restatement Effective Date by any Loan
Party in (A) any other Loan Party (other than a Retail Store Subsidiary) and (B)
any Retail Store Subsidiary; provided, that the aggregate amount of Indebtedness
permitted by Section 7.1(g) plus the Investments under this clause (B) shall not
exceed $1,000,000 during any consecutive four (4) fiscal quarter period;


(b)          Investments in cash and Cash Equivalents;


(c)           deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 7.2;


(d)           Hedge Agreements permitted pursuant to Section 7.1;
 
-77-

--------------------------------------------------------------------------------

(e)           Investments made after the Restatement Effective Date by the
Borrower or any Subsidiary thereof in the form of Permitted Acquisitions to the
extent that any Person or Property directly or indirectly acquired in such
acquisition becomes a part of the Borrower or a Guarantor or is required to
become and becomes (whether or not such Person is a Wholly‑owned Subsidiary) a
Guarantor in the manner contemplated by Section 6.14;


(f)           deposits in the TMSA Account;


(g)          Investments made after the Restatement Effective Date in the form
of Restricted Payments permitted pursuant to Section 7.6;


(h)          Guarantee obligations permitted pursuant to Section 7.1;


(i)            intercompany Indebtedness permitted under Section 7.1(g); and


(j)            (i) Investments in joint ventures and (ii) such other deposits
and loans not otherwise permitted by this Section 7.3, in each case, made by the
Loan Parties (other than Retail Store Subsidiaries); provided that the aggregate
amount of such Investments, deposits and loans under this clause (j) shall not
exceed $7,500,000 during the immediately preceding twelve (12) month period
without the consent of the Administrative Agent; provided, further, that in no
event shall the aggregate amount of such Investments, deposits and loans under
this clause (j) exceed $10,000,000 during the immediately preceding twelve (12)
month period without the consent of the Required Lenders.


For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital in respect thereof (not to exceed the original amount
invested).


Section 7.4.          Fundamental Changes.  Merge, consolidate (it being
acknowledged that the term “consolidate” does not include any consolidation
occurring solely pursuant to GAAP of the financial results of the Borrower with
the financial results of Standard General or SDOI) or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind‑up or dissolve itself (or suffer any
liquidation or dissolution) except:


(a)           (i) any Wholly‑owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly‑owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Guarantor (provided that the Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Guarantor and the Borrower shall comply with
Section 6.14 in connection therewith);
 
-78-

--------------------------------------------------------------------------------

(b)           any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor;


(c)           any Wholly‑owned Subsidiary of the Borrower may merge with or into
the Person such Wholly‑owned Subsidiary was formed to acquire in connection with
any acquisition permitted hereunder (including any Permitted Acquisition
permitted pursuant to Section 7.3(e)); provided that, in the case of any merger
involving a Wholly‑owned Subsidiary that is a Domestic Subsidiary, (i) a
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Guarantor and the Borrower shall comply with Section 6.14 in connection
therewith; and


(d)           any Acquired Entity may be merged, amalgamated or consolidated
with or into the Borrower or any of its Subsidiaries in connection with a
Permitted Acquisition in a manner consistent with the definition of “Acquired
Entity”.


Section 7.5.          Asset Dispositions.  Make any Asset Disposition except:


(a)           the sale of obsolete, worn‑out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;


(b)           non‑exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;


(c)           leases, subleases, licenses or sublicenses of real or personal
property granted by the Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;


(d)           Asset Dispositions in connection with Events of Loss; provided
that the requirements of Section 2.8(b) are complied with in connection
therewith;


(e)           Assets Dispositions in connection with transactions permitted by
Section 7.4;


(f)           the disposition of one hundred percent (100%) of the Ownership
Interests of any Retail Store Subsidiary owned by any Loan Party; provided, that
the Net Cash Proceeds thereof shall be applied as a mandatory prepayment of the
Loans pursuant to the requirements of Section 2.8(b)(i); and
 
-79-

--------------------------------------------------------------------------------

(g)           Asset Dispositions not otherwise permitted pursuant to this
Section 7.5; provided that (i) at the time of such Asset Disposition, no Default
or Event of Default shall exist or would result from such Asset Disposition,
(ii) such Asset Disposition is made for fair market value and the consideration
received shall be no less than seventy‑five percent (75%) in cash; provided that
the amount of: (x) any liabilities (as shown on the Borrower’s or the applicable
Subsidiary’s most recent balance sheet) of the Borrower or any Subsidiary
thereof (other than contingent liabilities and liabilities that are by their
terms subordinated to the Secured Obligations or Indebtedness of the Borrower or
such Subsidiary that is unsecured or secured by a Lien junior in priority to the
Liens securing the Secured Obligations) that are assumed by the transferee of
any such assets and with respect to which the Borrower or the applicable
Subsidiary is unconditionally released from further liability and (y) any
securities received by the Borrower or such Subsidiary from such transferee that
are converted within sixty (60) days by the Borrower or such Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents received
in that conversion) will be deemed to be cash for purposes of this clause (ii),
and (iii) the aggregate fair market value of all property disposed of after the
Restatement Effective Date in reliance on this clause (g) shall not exceed
$5,750,000.


Section 7.6.          Restricted Payments.  Pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Ownership Interests of the Borrower or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Ownership Interests of the Borrower or any Subsidiary
thereof (all of the foregoing, “Restricted Payments”), provided that:


(a)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any of its Subsidiaries
may pay dividends in shares of its own Qualified Ownership Interests;


(b)           any Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Guarantor (and, if applicable, to other holders of its
outstanding Qualified Ownership Interests on a pro rata basis);
 
-80-

--------------------------------------------------------------------------------

(c)           the Borrower shall be permitted to make a single dividend or
distribution to its shareholders or to make a redemption or purchase of shares
(any such dividend, distribution, redemption or purchase, a “Restricted
Quarterly Distribution”) in each fiscal quarter of the Borrower, so long as (i)
both immediately before and after giving effect thereto, no Default or Event of
Default has occurred and is continuing on the date of such Restricted Quarterly
Distribution, and (ii) the Borrower shall have Unused Revolving Credit
Commitments (as defined in the First Lien Credit Agreement) of at least
$10,000,000 after giving effect to such Restricted Quarterly Distribution;
provided that the aggregate amount of Restricted Quarterly Distributions during
the immediately preceding twelve month period shall not exceed the sum of the
aggregate amount of mandatory and voluntary principal payments made on the Term
Loans (as defined in the First Lien Credit Agreement as of the date hereof)
during the immediately preceding twelve month period pursuant to Sections 2.7
and 2.8; provided, further, that, the Borrower shall be permitted to make a
Restricted Quarterly Distribution during any Fiscal Year after May 15 of such
Fiscal Year, without any limit as to the amount of such dividend or
distribution, if (A) prior to such Restricted Quarterly Distribution, the
Borrower has made the Excess Cash Flow payment required to be made, if any,
pursuant to Section 2.8(b)(iii) with respect to the immediately preceding Fiscal
Year, (B) the Consolidated Total Leverage Ratio is less than 2.50 to 1.00 as of
the end of the two consecutive fiscal quarters of the Borrower immediately
preceding the date of such Restricted Quarterly Distribution, and the Borrower
has delivered to the Administrative Agent the compliance certificates required
by Section 6.2(a) hereof with detailed calculations evidencing such Consolidated
Total Leverage Ratio on such dates, and (C) the Borrower has delivered a
compliance certificate in the form of Exhibit D attached hereto evidencing that,
after giving effect to such Restricted Quarterly Distribution (including any
Borrowing advanced on such date to make such Restricted Quarterly Distribution),
the Borrower’s pro forma Consolidated Total Leverage Ratio is less than 2.50 to
1.00; provided, however, that notwithstanding anything to the contrary in this
clause (c), (1) the amount otherwise permitted to be paid for any day as a
dividend or distribution under this clause (c) shall be reduced by the aggregate
amount of principal payments made on the Loans during the immediately preceding
twelve month period, and (2) for any twelve month period ending prior to March
31, 2019, the aggregate amount of mandatory and voluntary principal payments
made on the Term Loans (as defined in the First Lien Credit Agreement as of the
date hereof) shall be the sum of (x) $2,000,000 and (y) the aggregate amount of
mandatory and voluntary principal payments actually made on the Term Loans (as
defined in the First Lien Credit Agreement as of the date hereof) during such
twelve month period; and


(d)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make Restricted Payments
so that the Borrower may redeem, retire or otherwise acquire shares of its
Ownership Interests or options or other equity or phantom equity in respect of
its Ownership Interests from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing) or make severance payments to such Persons in
connection with the death, disability or termination of employment or
consultancy of any such officer, employee, director or consultant in an amount
not to exceed $5,750,000 in the aggregate since the Restatement Effective Date.


Section 7.7.          Transactions with Affiliates.  Directly or indirectly
enter into any transaction, including any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with (a) any officer, director, holder of any
Ownership Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:


(i)            transactions permitted by Section 7.6;


(ii)           transactions existing on the Restatement Effective Date and
described on Schedule 7.7;


(iii)          transactions among Loan Parties;
 
-81-

--------------------------------------------------------------------------------

(iv)          other transactions on terms as favorable as would be obtained by
it in a comparable arm’s‑length transaction with an independent, unrelated third
party as determined, (x) with respect to any transaction or series of related
transactions involving consideration of less than $2,875,000, in the reasonable,
good faith judgment of the Borrower, (y) with respect to any transaction or
series of related transactions involving consideration of at least $2,875,000
but less than $5,750,000, in good faith by the Board of Directors (or equivalent
governing body) of the Borrower and (z) with respect to any transaction or
series of related transactions involving consideration of $5,750,000 or more, in
a written opinion from an independent investment banking firm of nationally
recognized standing;


(v)          employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business; and


(vi)          payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.


Section 7.8.          Accounting Changes; Organizational Documents.  (a) Without
the consent of the Administrative Agent, which shall not be unreasonably
withheld, change its Fiscal Year end or make any material change in its
accounting treatment and reporting practices except as required by GAAP.


(b)           Amend, modify or change its Organization Documents in any manner
materially adverse to the rights or interests of the Lenders.


Section 7.9.          Payments and Modifications of Certain Indebtedness.  (a)
Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any First Lien Loan
Document or the documentation governing any Permitted Refinancing thereof or any
Subordinated Debt, other than as permitted by the terms of the Intercreditor
Agreement and any other intercreditor or subordination provisions applicable to
such Subordinated Debt.


(b)           Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including (x) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (y) at the maturity thereof) any Subordinated Debt, unsecured
Indebtedness or Indebtedness secured by Liens that are junior to those securing
the Secured Obligations, except:


(i)            refinancings, refundings, renewals, extensions or exchanges of
any such Indebtedness to the extent that such refinancings, refundings,
renewals, extensions or exchanges are permitted under Section 7.1(c), (e), (g),
(i), (l), (m) or (n), in each instance, to the extent applicable to such
Indebtedness, subject to the terms of the Intercreditor Agreement and any other
intercreditor or subordination provisions applicable thereto, including Section
11.27; and
 
-82-

--------------------------------------------------------------------------------

(ii)           the payment of regularly scheduled principal and interest, and
expenses, indemnities and other amounts to the extent due and owing in respect
of Indebtedness incurred under Section 7.1(c), (e), (g), (i), (l), (m) or (n),
in each instance, to the extent applicable to such Indebtedness, subject to the
terms of the Intercreditor Agreement and any other intercreditor or
subordination provisions applicable thereto, including Section 11.27.


Section 7.10.       No Further Negative Pledges; Restrictive Agreements.  (a)
Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, to secure the Secured
Obligations, except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to the Intercreditor Agreement, and (iii) pursuant to any document
or instrument governing Indebtedness incurred pursuant to Section 7.1(d)
(provided that any such restriction contained therein relates only to the asset
or assets financed thereby) or (e) (provided that any such restriction contained
therein relates only to the assets acquired in any such acquisition referred to
therein).


(b)           Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Loan Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Loan Party or any Subsidiary thereof on its Ownership Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party or (iii)
make loans or advances to any Loan Party, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) applicable Legal Requirements or (C)
Indebtedness incurred under Section 7.1(c) or (e).


(c)           Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Loan Party or
any Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Loan Party or (ii) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extensions
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
applicable Legal Requirements, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 7.1(c), (d) (provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith) or (e) (provided that any such restriction contained
therein relates only to the assets acquired in any such acquisition referred to
therein), (D) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (E) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 7.5)
that limit the transfer of such Property pending the consummation of such sale,
(F) customary restrictions in leases, subleases, licenses and sublicenses
otherwise permitted by this Agreement so long as such restrictions relate only
to the assets subject thereto and (G) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business.
 
-83-

--------------------------------------------------------------------------------

Section 7.11.        Nature of Business.  Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Restatement
Effective Date and business activities reasonably related or ancillary thereto
or that are reasonable extensions thereof.


Section 7.12.        Amendments of Other Documents.  Amend, modify, waive or
supplement (or permit the modification, amendment, waiver or supplement of) any
of the terms or provisions of (i) the Bollore Distribution Agreements, the JJA
Supply Agreement, the Swedish Match Agreement, or the Durfort Production
Agreement, in each case, in any respect which would reasonably be expected to
have a Material Adverse Effect or would materially and adversely affect the
rights or interests of the Administrative Agent and the Lenders hereunder,
without the prior written consent of the Required Lenders or (ii) any other
Material Contract in any respect which would reasonably be expected to have a
Material Adverse Effect or would materially and adversely affect the rights or
interests of the Administrative Agent and the Lenders hereunder, without the
prior written consent of the Administrative Agent.


Section 7.13.        Sale Leasebacks.  Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any Property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred unless (a) the sale or transfer of such Property is
permitted by Section 7.5 and (b) any Indebtedness or Liens arising in connection
therewith are permitted by Sections 7.1 and 7.2, as the case may be.


Section 7.14.       Limitations on the Borrower.  (a) Own or otherwise hold any
Property other than (i) the Ownership Interests of NATC and TPB, (ii)
Investments permitted hereunder, (iii) minute books and other corporate books
and records of NATC and TPB, and (iv) other miscellaneous non‑material assets;


(b)            Have any liabilities other than (i) the liabilities under the
Loan Documents and the First Lien Loan Documents and, in each case, the
documents in respect of any Permitted Refinancing thereof, (ii) tax liabilities
arising in the ordinary course of business, (iii) Indebtedness permitted under
Section 7.1 and customary liabilities related thereto, (iv) corporate,
administrative and operating expenses in the ordinary course of business
(including any liabilities arising in the ordinary course of business in respect
of any Multiemployer Plan in respect of which the Borrower may be an ERISA
Affiliate) and (v) liabilities in respect of Investments expressly permitted
pursuant to Section 7.3, Asset Dispositions expressly permitted pursuant to
Section 7.5, Restricted Payments expressly permitted pursuant to Section 7.6,
and transactions expressly permitted pursuant to clauses (ii), (iii), (v) and
(vi) of Section 7.7; or


(c)            Engage in any activities or business other than (i) issuing
shares of its own Qualified Ownership Interests and (ii) holding the assets and
incurring the liabilities described in this Section 7.14 and activities
incidental and related thereto.
 
-84-

--------------------------------------------------------------------------------

Section 7.15.        Financial Covenants.


(a)           Consolidated Total Leverage Ratio.  As of the last day of any
fiscal quarter ending during the periods specified below, permit the
Consolidated Total Leverage Ratio to be greater than the corresponding ratio set
forth below:
 
Period
Maximum Ratio
   
Restatement Effective Date through December 30, 2018
4.75 to 1.00
December 31, 2018 through December 30, 2019
4.50 to 1.00
December 31, 2019 and thereafter
4.50 to 1.00

 
(b)           Consolidated Senior Leverage Ratio. As of the last day of any
fiscal quarter ending during the periods specified below, permit the
Consolidated Senior Leverage Ratio to be greater than the corresponding ratio
set forth below:


Period
Maximum Ratio
   
Restatement Effective Date through December 30, 2018
3.75 to 1.00
December 31, 2018 through December 30, 2019
3.50 to 1.00
December 31, 2019 and thereafter
3.50 to 1.00

 
(c)           Consolidated Fixed Charge Coverage Ratio.  As of the last day of
any fiscal quarter, permit the Consolidated Fixed Charge Coverage Ratio to be
less than 1.10 to 1.00.


Section 7.16.        Seller Debt.  Make any payment on account of any Seller
Debt; provided that, the Borrower may be permitted to make a payment on account
of Seller Debt so long as (a) after giving effect to such payment (i) the
Borrower shall have Unused Revolving Credit Commitments (as defined in the First
Lien Credit Agreement) of at least $10,000,000 and (ii) no Default or Event of
Default shall exist or shall result from such payment, including with respect to
the covenants contained in Section 7.15 on a pro forma basis, and the Borrower
shall have delivered to the Administrative Agent an Officer’s Compliance
Certificate with detailed calculations evidencing such compliance with Section
7.15 (the foregoing clause (a) being hereinafter referred to as the “Seller Debt
Payment Provisions”) and (b) the holder of such Seller Debt has entered into a
subordination agreement with the Administrative Agent, in form and substance
acceptable to the Administrative Agent, and such subordination agreement shall
include a provision that prohibits the holder of such Seller Debt from receiving
any payment on account of Seller Debt unless the Seller Debt Payment Provisions
have been satisfied; provided, however, that the holder of the VaporBeast Seller
Debt shall not be required to enter into a subordination agreement with the
Administrative Agent.
 
-85-

--------------------------------------------------------------------------------

Section 8.
Default and Remedies.



Section 8.1.          Events of Default.  Each of the following shall constitute
an Event of Default:


(a)           Default in Payment of Principal of Loans.  The Borrower shall
default in any payment of principal of any Loan when and as due (whether at
maturity, by reason of acceleration or otherwise).


(b)          Other Payment Default.  The Borrower or any other Loan Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.


(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Loan Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications shall be incorrect or
misleading in any respect when made or deemed made, or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications shall be
incorrect or misleading in any material respect when made or deemed made.


(d)           Default in Performance of Certain Covenants.  Any Loan Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 6.1, 6.2(a), 6.3(a), 6.4 (only with respect to corporate existence),
6.15 or 6.18, or Section 7.


(e)           Default in Performance of Other Covenants and Conditions.  Any
Loan Party shall default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for in this Section 8.1) or any other Loan Document and such default
shall continue for a period of thirty (30) days (provided that, notwithstanding
anything to the contrary in the foregoing, with respect to Section 6.13, the
applicable period shall be five (5) Business Days and not thirty (30) days)
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of any Loan Party having
obtained knowledge thereof.
 
-86-

--------------------------------------------------------------------------------

(f)            Indebtedness Cross‑Default.  Any Loan Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans and the First Lien Loans) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of $5,750,000 beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, (ii) default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans
and the First Lien Loans) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of $5,750,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired), or (iii) default in the observance or performance of any
agreement or condition relating to any First Lien Loans or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, and as a result thereof the holder or
holders of such First Lien Loans (or a trustee or agent on behalf of such holder
or holders) cause, with the giving of notice and/or lapse of time, if required,
any such First Lien Loans to become due prior to their stated maturity (any
applicable grace period having expired); provided that, notwithstanding the
foregoing, it shall not be an Event of Default under this clause (f) if such
default arises solely from non-payment on unsecured Seller Debt that constitutes
subordinated debt pursuant to Section 7.16 and such non-payment is equal to or
less than the amount of a contractual obligation (or obligations) that Borrower
claims in good faith is due and owing by the holder of such Seller Debt to the
Borrower and its Subsidiaries.


(g)           Change of Control.  Any Change of Control shall occur.


(h)           Voluntary Bankruptcy Proceeding.  Any Loan Party or any Subsidiary
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action authorizing any of the foregoing.


(i)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party or any Subsidiary in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Loan Party or any Subsidiary or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including
an order for relief under such federal bankruptcy laws) shall be entered.


(j)            Failure of Agreements.


(i)          Guaranty.  The obligation of any Guarantor under the guaranty
contained in the Second Lien Guaranty and Security Agreement is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
 
-87-

--------------------------------------------------------------------------------

(ii)         Collateral Documents.  The Second Lien Guaranty and Security
Agreement or any other Loan Document that purports to create a Lien shall, for
any reason, fail or cease to create a valid and perfected and, other than
Permitted Prior Liens, first priority Lien in and upon any significant portion
of the Collateral, except as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement; or


(iii)        Loan Documents.  Any Loan Document shall at any time for any reason
be declared to be invalid or unenforceable, or a proceeding shall be commenced
by a Loan Party or any of its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or any of its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or any of
its Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.


(k)           ERISA Events.  The occurrence of any of the following events, in
each case except as could not reasonably be expected to have a Material Adverse
Effect: (i) any Loan Party or any ERISA Affiliate fails to make full payment
when due of all amounts which, under the provisions of any Pension Plan or
Sections 412 or 430 of the Code, any Loan Party or any ERISA Affiliate is
required to pay as contributions thereto, (ii) a Termination Event or (iii) any
Loan Party or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan.


(l)            Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed $5,750,000 shall
be entered against any Loan Party or any Subsidiary thereof by any court and
either (i) there is a period of sixty (60) consecutive days at any time after
the entry of any such judgment, order, or award during which (A) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or the holder of such
judgment or order has agreed in writing that that it will not require any such
bonding and the Administrative Agent is entitled to rely on such agreement, or
(B) a stay of enforcement thereof is not in effect, or (ii) enforcement
proceedings are commenced upon such judgment, order, or award.


Section 8.2.          Non‑Bankruptcy Defaults.  When any Event of Default exists
other than those described in subsection (h) or (i) of Section 8.1, the
Administrative Agent shall, by written notice to the Borrower, subject to the
terms of the Intercreditor Agreement: (a) if so directed by the Required
Lenders, terminate all obligations of the Lenders hereunder on the date stated
in such notice (which may be the date thereof); and (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind.  The Administrative Agent, after giving notice to the Borrower pursuant to
Section 8.1(e) or this Section 8.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice. 
 
-88-

--------------------------------------------------------------------------------

Section 8.3.          Bankruptcy Defaults.  When any Event of Default described
in subsections (h) or (i) of Section 8.1 exists, then all outstanding
Obligations shall immediately and automatically become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind (each of which is hereby waived by the
Borrower), and all obligations of the Lenders to extend further credit pursuant
to any of the terms hereof shall immediately and automatically terminate.


Section 8.4.          Intentionally Omitted.


Section 8.5.          Rights and Remedies Cumulative; Non‑Waiver; Etc. (a) The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 and Section 8.3 for the
benefit of all the Lenders; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.4 (subject to the terms
of Section 11.13), or (c) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; provided, further, that
(i) if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.2
and Section 8.3 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 11.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
 
-89-

--------------------------------------------------------------------------------

Section 9.
Change in Circumstances and Contingencies.



Section 9.1.          Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including any loss of profit, and any loss, cost or expense
incurred by reason of the liquidation or re‑employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender or by reason of breakage of interest rate swap agreements or the
liquidation of other Hedge Agreements or incurred by reason of an assignment
required by Section 11.2(b)) as a result of:


(a)           any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period,


(b)           any failure (because of a failure to meet the conditions of
Section 3 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in
a notice given pursuant to Section 2.5(a), other than as a result of the
application of Sections 9.2 or 9.3,


(c)           any failure by the Borrower to make any payment of principal on
any Eurodollar Loan when due (whether by acceleration or otherwise), or


(d)           any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,


then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or
expense.  If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or expense in reasonable detail and the
amounts shown on such certificate shall be conclusive absent manifest error.


Section 9.2.         Illegality.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and the Administrative Agent and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans.  The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
 
-90-

--------------------------------------------------------------------------------

Section 9.3.          Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:


(a)           the Administrative Agent determines that deposits in Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or


(b)           the Required Lenders advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,


then the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.


Section 9.4.          Increased Costs.  (a) Increased Costs Generally.  If any
Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except with respect to the applicable Reserve Percentage with
respect to any Eurodollar Loans);


(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient, the Borrower will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
-91-

--------------------------------------------------------------------------------

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(c)            Certificates for Reimbursement.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company along with detailed calculations supporting said amount or
amounts, as the case may be, as specified in Section 9.4(a) or (b) above and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).


Section 9.5.          Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.


Section 9.6.          Intentionally Omitted.


Section 10.
The Administrative Agent.



Section 10.1.        Appointment and Authorization of Administrative Agent. 
Each Lender hereby appoints Prospect Capital Corporation, a Maryland
corporation, to act on its behalf as the Administrative Agent under the Loan
Documents and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third‑party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” in this Agreement or in
any other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Legal
Requirements.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
-92-

--------------------------------------------------------------------------------

Section 10.2.        Administrative Agent and Its Affiliates.  The
Administrative Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising such
rights and powers as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of banking, trust, financial
advisory, or other business with any Loan Party or any Affiliate of any Loan
Party as if it were not the Administrative Agent under the Loan Documents and
without any duty to account therefor to the Lenders.  The terms “Lender” and
“Lenders”, unless otherwise expressly indicated or unless the context otherwise
clearly requires, includes the Administrative Agent in its individual capacity
as a Lender. 


Section 10.3.        Exculpatory Provisions.  (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent and its Related Parties:


(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;


(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or any Legal Requirement,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and


(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
-93-

--------------------------------------------------------------------------------

(b)           Any instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.4), shall be binding upon all the Lenders.  Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
11.4), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  The Administrative Agent shall be entitled to assume that no
Default or Event of Default exists, and shall be deemed not to have knowledge of
any Default or Event of Default, unless and until notice describing such Default
is given to the Administrative Agent in writing by the Borrower or a Lender.  If
the Administrative Agent receives from any Loan Party a written notice of an
Event of Default pursuant to Section 6.3, the Administrative Agent shall
promptly give each of the Lenders written notice thereof.


(c)           Neither the Administrative Agent nor any of its Related Parties
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, or any Credit Event, (ii) the contents of
any certificate, report or other document delivered under this Agreement or any
other Loan Documents or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness, genuineness,
value, worth, or collectability of this Agreement, any other Loan Document or
any other agreement, instrument, document or writing furnished in connection
with any Loan Document or any Collateral, or the creation, perfection, or
priority of any Lien purported to be created by this Agreement or any Collateral
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and the Administrative Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence.


Section 10.4.        Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may treat the payee of any Note or any Loan as the holder
thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.
 
-94-

--------------------------------------------------------------------------------

Section 10.5.        Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Credits as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence, gross negligence, or misconduct of any
sub‑agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents. All parties hereto acknowledge and agree that the Administrative
Agent acted reasonably in selecting and appointing Fifth Third Bank as the
Administrative Sub-Agent.


Section 10.6.        Non‑Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Section 10.7.        Resignation of Administrative Agent and Successor
Administrative Agent.  (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000 and, so long as no Event of Default shall have occurred
and be continuing, such appointment shall be within the Borrower’s consent
(which shall not be unreasonably withheld).  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
-95-

--------------------------------------------------------------------------------

(b)           Intentionally omitted.


(c)            With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Section 10.8.        Appointment of Administrative Sub-Agent.  Each party hereto
(i) acknowledges the Administrative Agent, pursuant to Section 10.5, has
appointed the Administrative Sub-Agent as the Administrative Agent’s sub-agent
for purposes of performing the duties, responsibilities and functions of the
Administrative Agent under Sections 2.5, 2.8, 2.9, 2.12, 6.1, 6.2, 6.3, 6.13 (at
the request of the Administrative Agent), 11.1, 11.3(e) and 11.11 and, and (ii)
agrees that such appointment is subject to the terms and conditions of the
Sub-Agency Agreement and further agrees that all references to the
“Administrative Agent” in such Sections (and in the defined terms
“Administrative Questionnaire”, “Federal Funds Rate”, “Recipient”, and
“Withholding Agent” as used in such Sections) mean the Administrative Sub-Agent
until notified otherwise in writing by the Administrative Agent.


Section 10.9.        Intentionally Omitted.


Section 10.10.      No Other Duties; Designation of Additional Agents.  Anything
herein to the contrary notwithstanding, no Bookrunner or Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof;
provided that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise given to the Administrative Agent pursuant to
this Section 10 and (ii) subject to Section 11.13, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
 
-96-

--------------------------------------------------------------------------------

Section 10.11.      Authorization to Enter into, and Enforcement of, the
Collateral Documents and Guaranty.  The Lenders irrevocably authorize the
Administrative Agent to execute and deliver the Collateral Documents and each
Guaranty Agreement on their behalf and on behalf of each of their Affiliates and
to take such action and exercise such powers under the Collateral Documents and
each Guaranty Agreement as the Administrative Agent considers appropriate;
provided that the Administrative Agent shall not amend the Collateral Documents
or any Guaranty Agreement unless such amendment is agreed to in writing by the
Required Lenders.  Each Lender acknowledges and agrees that it will be bound by
the terms and conditions of the Collateral Documents and each Guaranty Agreement
upon the execution and delivery thereof by the Administrative Agent.  Except as
otherwise specifically provided for herein, no Lender (or its Affiliates) other
than the Administrative Agent shall have the right to institute any suit, action
or proceeding in equity or at law for the foreclosure or other realization upon
any Collateral or for the execution of any trust or power in respect of the
Collateral or any Guaranty Agreement or for the appointment of a receiver or for
the enforcement of any other remedy under the Collateral Documents or any
Guaranty Agreement (and no Lender shall contest, protest or object to any of the
foregoing by the Administrative Agent); it being understood and intended that no
one or more of the Lenders (or their Affiliates) shall have any right in any
manner whatsoever to affect, disturb or prejudice the Lien of the Administrative
Agent (or any security trustee therefor) under the Collateral Documents by its
or their action or to enforce any right thereunder, and that all proceedings at
law or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant
Collateral Documents for the benefit of the Lenders and their Affiliates.
Without limiting the foregoing, the Administrative Agent shall conduct in a
commercially reasonable manner (consistent with the requirements of Section
9-610 of the Uniform Commercial Code) any sale or other disposition of
Collateral that does not occur during a proceeding under any Debtor Relief Law.


Section 10.12.     Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, and
the Administrative Agent under Sections 2.13 and 11.5(a)) allowed in such
judicial proceeding; and
 
-97-

--------------------------------------------------------------------------------

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.13 and 11.5(a).  Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. Each Lender shall retain its rights
to vote its claim in such proceeding, and to object to, support, accept or
reject any plan or reorganization or similar dispositive plan of restructuring.


Section 10.13.     Collateral and Guaranty Matters.  (a) The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,


(i)            to release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document (A) upon the Facility Termination
Date, (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or disposition permitted
under the Loan Documents, or (C) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders;


(ii)           to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(h) in accordance with the
Intercreditor Agreement;


(iii)           to release any Guarantor from its obligations under any Loan
Documents  (A) if such Person ceases to be a Loan Party as a result of a
transaction permitted under the Loan Documents or (B) except after the
occurrence and during the continuance of a Default or Event of Default, if such
Person is a Foreign Subsidiary and the guaranty by (or pledge of any of the
assets or Ownership Interests (other than up to sixty‑five percent (65%) of the
voting Ownership Interests and one hundred percent (100%) of the non‑voting
Ownership Interests of a First Tier Foreign Subsidiary) of) such Foreign
Subsidiary results in a material adverse tax consequence for the Borrower or
results in a violation of applicable Legal Requirements; and


(iv)          to reduce or limit the amount of the Indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax.
 
-98-

--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, each Lender will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Property, or to release any Guarantor
from its obligations under its Guaranty Agreement pursuant to this Section
10.13. In each case as specified in this Section 10.13, the Administrative Agent
will, at the Borrower’s expense and upon delivery by the Borrower to the
Administrative Agent of an officer’s certificate from a Responsible Officer
certifying that such release complies with this Section 10.13, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Second Lien Guaranty and Security Agreement, in each case,
in accordance with the terms of the Loan Documents and this Section 10.13.  In
the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 7.5, the Liens created by any of the Collateral Documents on such
property shall be automatically released without need for further action by any
person.


(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


Section 10.14.     Credit Bidding.  (a) Subject to the Intercreditor Agreement,
the Administrative Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and purchase for the benefit of the Administrative Agent and
the Lenders all or any portion of Collateral at any sale thereof conducted by
the Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9‑610 or 9‑620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 thereof, or a sale
under a plan of reorganization, or at any other sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Legal Requirements.


(b)           Each Lender hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable Legal Requirements to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.


Section 10.15.     Certain ERISA MattersEach Lender as of the Restatement
Effective Date represents and warrants as of the Restatement Effective Date to
the Administrative Agent, the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, for the benefit of the Borrower or any other
Loan Party, that (a) such Lender is not and will not be (i) an employee benefit
plan subject to Title I of ERISA, or (ii) a plan or account subject to Section
4975 of the Internal Revenue Code, (b) the assets of such Lender do not
constitute “plan assets” within the meaning of Section 3(42) of ERISA, or (c)
such Lender is not a “governmental plan” within the meaning of Section 3(32) of
ERISA.
 
-99-

--------------------------------------------------------------------------------

Section 11.
Miscellaneous.



Section 11.1.        Taxes.  (a) FATCA. For purposes of this Section 11.1, the
term “applicable law” includes FATCA.


(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.


(c)           Payment of Other Taxes by the Loan Parties.  Each Loan Party shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.11(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 11.1(e).
 
-100-

--------------------------------------------------------------------------------

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
11.1, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
11.1(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing,


(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9, in each case in form and substance acceptable to the
Administrative Agent, certifying that such Lender is exempt from U.S. federal
backup withholding tax;


(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or
W‑8BEN‑E, as applicable, in each case in form and substance acceptable to the
Administrative Agent, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or W‑8BEN‑E, as applicable, in each case in form and substance
acceptable to the Administrative Agent, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
-101-

--------------------------------------------------------------------------------

(ii)         executed originals of IRS Form W‑8ECI in each case in form and
substance acceptable to the Administrative Agent;


(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form and substance acceptable to the Administrative Agent
representing that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W‑8BEN or
W-8BEN-E, as applicable, in each case in form and substance acceptable to the
Administrative Agent; or


(iv)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, IRS Form W‑9, and/or
other certification documents from each beneficial owner, as applicable, in each
case in form and substance acceptable to the Administrative Agent; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in each case
in form and substance acceptable to the Administrative Agent on behalf of each
such direct and indirect partner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made, in each case in
form and substance acceptable to the Administrative Agent; and
 
-102-

--------------------------------------------------------------------------------

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment, in each case in form and
substance acceptable to the Administrative Agent.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)           Treatment of Certain Refunds.   If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 11.1
(including by the payment of additional amounts pursuant to this Section 11.1),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out of pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 11.1(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 11.1(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
11.1(h) the payment of which would place the indemnified party in a less
favorable net after‑Tax position than the indemnified party would have been in
if the Tax subject to indemnification had not been deducted, withheld, or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 11.1(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)             Required Elections.  In the event that the Borrower is
classified as a partnership for federal income tax purposes, or any taxable
years for which Sections 6621 through 6641 of the Code apply to the Borrower,
the partnership representative shall, to the extent eligible, make the election
under Section 6621(b) of the Code with respect to the Borrower and take any
other action such as disclosures and notifications necessary to effectuate such
election.  If the election described in the preceding sentence is not available,
to the extent applicable, the partnership representative shall make the election
under Section 6626(a) of the Code with respect to the Borrower and take any
other action such as filings, disclosures and notifications necessary to
effectuate such election.


(j)            Survival.  Each party’s obligations under this Section 11.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
-103-

--------------------------------------------------------------------------------

Section 11.2.       Mitigation Obligations; Replacement of Lenders  (a)
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 9.4, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 11.1, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 9.4 or Section 11.1, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)           Replacement of Lenders. If any Lender requests compensation under
Section 9.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 11.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 11.2(a), or if any Lender is a Non‑Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.11(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 9.4 or Section 11.1)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.11(b)(iv);


(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.1) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 9.4 or payments required to be made pursuant to
Section 11.1 such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)          such assignment does not conflict with applicable Legal
Requirements; and
 
-104-

--------------------------------------------------------------------------------

(v)           in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable Eligible Assignee shall have consented to
the applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Section 11.3.        Notices.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.3(b) and Section 11.3(c) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:


If to the Borrower:


Turning Point Brands, Inc.
5201 Interchange Way
Louisville, Kentucky 40229
Attention: General Counsel, c/o James Dobbins
Telephone No.: (502) 774‑9267
Facsimile No.: (502) 774‑9275
E‑mail: jdobbins@tpbi.com


With copies to:


Frost Brown Todd LLC
400 West Market Street
Suite 3200
Louisville, Kentucky 40202
Attention: John Egan
Telephone No.: (502) 568‑0224
Facsimile No.: (502) 581-1087
E‑mail: jegan@fbtlaw.com


If to the Administrative Agent:


Prospect Capital Corporation
10 East 40th Street, 42nd Floor
New York, New York 10016

 
Attention:
General Counsel and David Moszer

 
Facsimile:
(212) 443-9652

E-mail:     fax@prospectstreet.com
pl@prospectstreet.com
pacct@prospectstreet.com
dmoszer@prospectstreet.com
grier@prospectstreet.com
jbarry@prospectstreet.com
 
-105-

--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:


Proskauer Rose LLP
One International Place
Boston, Massachusetts 02110
Attention:          Stephen A. Boyko
Facsimile:
(617) 526-9899

E-mail:
sboyko@proskauer.com



If to the Administrative Sub-Agent:


Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Telephone: (513) 534-4224
Facsimile: (513) 534-0875
Email: judy.huls@53.com


If to any Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.3(b) below, shall be effective as provided in Section
11.3(b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.5 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such respective Section by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them in writing; provided that approval of such
procedures may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e‑mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e‑mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e‑mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of each of
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
other communication shall be deemed to have been sent at the opening of business
on the next Business Day for the recipient.
 
-106-

--------------------------------------------------------------------------------

(c)           Communications with Prospect as Administrative Agent.
Notwithstanding anything to the contrary herein, all notices and other
communications given to Prospect in its capacity as Administrative Agent shall
be deemed to have been given (i) in the case of notices and other communications
delivered by hand or overnight courier service, upon actual receipt thereof,
(ii) in the case of notices and other communications delivered by certified or
registered mail, upon actual receipt thereof, and (iii) in the case of notices
and other communications delivered by telefacsimile, upon receipt by the sender
of an acknowledgment or transmission report generated by the machine from which
the telefacsimile was sent indicating that the telefacsimile was sent in its
entirety to the recipient’s telefacsimile number; provided, however, that, in
each case, if a notice or other communication would be deemed to have been given
in accordance with the foregoing at any time other than during the recipient’s
normal business hours on a Business Day for such recipient, such notice or other
communication shall be deemed given on the next succeeding Business Day for such
recipient; and provided, further, that no notice to Prospect in its capacity as
Administrative Agent shall be effective until delivered by at least two, not
one, of the methods described in clauses (i) through (iii) above.


(d)           Change of Address, Etc.  Any party hereto may change its address,
email address or facsimile number for notices and other communications hereunder
by notice to the Borrower and the Administrative Agent, delivered in accordance
with Section 11.3(a) and Section 11.3(c).


(e)            Platform. (i) Each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make the Borrower Materials available
to the Lenders by posting the Borrower Materials on the Platform.


(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non‑infringement of third‑party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform.  In no event shall the
Administrative Agent, the Arranger or any of their respective Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party or any
Subsidiary, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Internet (including the Platform).
 
-107-

--------------------------------------------------------------------------------

(f)            Non-Public Side Designation.  Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Non-Public Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Legal Requirements, including United States Federal and state
securities applicable Legal Requirements, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non‑Public Information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities applicable Legal Requirements.


Section 11.4.          Amendments, Waivers and Consents.  Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided that no amendment, waiver or
consent shall:


(a)           increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2 or Section 8.3) or the amount of Loans
required to be made by any Lender, in any case, without the written consent of
such Lender;


(b)           waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 2.8(b) shall only require the consent of the
Required Lenders) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;


(c)           (i) reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clauses (ii) and (iii) of the proviso set
forth below in this paragraph) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the rate set forth in Section 2.4(b) during the continuance of
an Event of Default or (ii) without limiting the foregoing clause (c)(i), amend
or otherwise modify the definition of “Applicable Margin” without the written
consent of each Lender;


(d)           change Section 11.13 or Section 2.9 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;


(e)           change Section 2.8(b)(vi) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly and adversely affected thereby;
 
-108-

--------------------------------------------------------------------------------

(f)           except as otherwise permitted by this Section 11.4, change any
provision of this Section 11.4 or reduce the percentages specified in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;


(g)           consent to the assignment or transfer by any Loan Party of such
Loan Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 7.4), in each case, without the
written consent of each Lender;


(h)           release (i) all of the Guarantors or (ii) Guarantors comprising
substantially all of the credit support for the Obligations, in any case, from
the Second Lien Guaranty and Security Agreement (other than as authorized in
Section 10.11), without the written consent of each Lender;


(i)            release all or substantially all of the Collateral or release any
Collateral Document (other than as authorized in Section 10.11 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Collateral Document) without the written consent of each Lender;


(j)            Intentionally Omitted;


(k)           Intentionally Omitted;


(l)            amend, waive, or otherwise modify Section 7.9(b) in a manner that
would permit the Borrower or its Subsidiaries to make any payment or prepayment
on, or redeem or acquire for value (including (x) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (y) at the maturity thereof) any Subordinated Debt,
unsecured Indebtedness or Indebtedness secured by Liens that are junior to those
securing the Secured Obligations, except those payments, refinancings,
refundings, renewals, extensions and exchanges otherwise expressly permitted
under Section 7.9(b), without the written consent of each Lender;


(m)          amend or otherwise modify the definition of Material Event of
Default without the written consent of each Lender;


(n)           (i) amend, waive, or otherwise modify Section 11.11(b)(v) without
the written consent of each Lender or (ii) amend or modify any other provision
of this Agreement, including Section 11.11, in a manner that imposes additional
restrictions on a Lender’s ability to assign its Loans or any of its rights and
obligations under this Agreement without the written consent of each Lender
directly and adversely affected thereby; or


(o)           subordinate any Lender’s Loans or the Liens securing any Lender’s
Loans to any other Indebtedness or Liens without the written consent of each
Lender;
 
-109-

--------------------------------------------------------------------------------

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Arranger in addition to the Lenders
required above, affect the rights or duties of the Arranger under this Agreement
or any other Loan Document; (iii) intentionally omitted; and (iv) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision.


Notwithstanding anything in this Section 11.4 to the contrary, for so long as
Prospect is a party hereto or to any other Loan Document, as Administrative
Agent, and solely to the extent the signature of the Administrative Agent is
required for the effectiveness of such modification, amendment, supplement or
waiver, as applicable, neither this Agreement nor any other Loan Document may be
modified, amended or supplemented, nor shall any term or provision of this
Agreement or any other Loan Document be waived, except by a formal written
instrument (and not by an email or series of emails) signed in blue ink by John
F. Barry III, as Chief Executive Officer of Prospect, or M. Grier Eliasek, as
Chief Operating Officer of Prospect, or the successor of either of them, or by
Jonathan J. Li, as an Authorized Signatory of Prospect, in each case on behalf
of Prospect, acting as Administrative Agent, and upon satisfaction of the
conditions set forth in this Section 11.4; provided that, the delivery of such
formal written instrument shall not be unreasonably delayed or withheld.


Section 11.5.       Expenses; Indemnity.


(a)           Costs and Expenses.  The Borrower shall, and shall cause the other
Loan Parties to, jointly and severally, pay (i) all reasonable out-of-pocket
expenses incurred by the Arranger, the Administrative Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the Credits,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent or any Lender) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.5, or (B) in connection with the
Loans made hereunder, including all such out‑of‑pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans; provided
that, in the case of clause (ii), in no event shall the Borrower be responsible
for the fees and expenses of more than one counsel for the Administrative Agent
or more than one counsel for the Lenders, collectively, in each case, with
respect to any occurrence, event or matter involving a loss, claim, damage or
liability for which an indemnity is otherwise required hereunder and (iii) all
reasonable costs, fees and expenses of one financial advisor retained by the
Lenders, collectively, at any time after (x) an Event of Default under Section
8.1(a) or 8.1(b) has occurred and is continuing or (y) any other Default or
Event of Default has occurred and has been continuing for a period of at least
thirty (30) days.
 
-110-

--------------------------------------------------------------------------------

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), the Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including any Environmental Claims and, for the avoidance of doubt, including
costs related to orders or requirements of Governmental Authorities,
investigation and response costs and consultant’s fees), penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of counsel for the Indemnitees) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including the Transactions), (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any Subsidiary thereof, or any Environmental Claim
related in any way to any Loan Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including reasonable attorneys and consultant’s
fees; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; provided, further, that in no event shall the Borrower
be responsible for the fees and expenses of more than (x) one counsel for the
Administrative Agent and one counsel for the Arranger, or more than one counsel
for the Lenders collectively, and in the case of any actual or perceived
conflict of interest, additional counsel to the affected Person or group of
Persons, and (y) if necessary, one local counsel in each relevant jurisdiction
and special counsel and, in the case of any actual or perceived conflict of
interest, additional local counsel and special counsel to the affected Person or
group of Persons, in each case, with respect to any occurrence, event or matter
involving a loss, claim, damage or liability for which an indemnity is otherwise
required hereunder.  This Section 11.5(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non‑Tax claim.
 
-111-

--------------------------------------------------------------------------------

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 11.5(a) or
(b) to be paid by it to the Administrative Agent (or any sub‑agent thereof), or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub‑agent), or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub‑agent) in connection with such capacity.  The obligations of the
Lenders under this Section 11.5(c) are several and not joint.  The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Legal Requirements, the Borrower and each other Loan
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in Section 11.5(b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.


(e)           Payments.  All amounts due under this Section 11.5 shall be
payable promptly after demand therefor.


(f)            Survival.  Each party’s obligations under this Section 11.5 shall
survive the termination of the Loan Documents and the payment of the Obligations
hereunder.


Section 11.6.        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Legal Requirements, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate, to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
Indebtedness.  The rights of each Lender and their respective Affiliates under
this Section 11.6 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
-112-

--------------------------------------------------------------------------------

Section 11.7.        Governing Law; Jurisdiction, Etc.


(a)            Governing Law.  This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
for contracts made and to be performed wholly within the State of New York,
without regard to principles of conflicts of laws requiring application of the
law of any other jurisdiction.


(b)           Submission to Jurisdiction.  The Borrower and each other Loan
Party irrevocably and unconditionally agrees that it will not commence, and will
not permit any Subsidiary to commence, any action, litigation or proceeding of
any kind or description, whether in law or equity, whether in contract or in
tort or otherwise, against the Administrative Agent, any Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable Legal Requirements, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Notwithstanding
anything to the contrary, nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.


(c)            Waiver of Venue.  The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Legal Requirements, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in Section
11.7(b).  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
-113-

--------------------------------------------------------------------------------

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.3.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable Legal Requirements.


Section 11.8.        Waiver of Jury Trial.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other Loan
Documents by, among other things, the mutual waivers and certifications in
this Section 11.8.


Section 11.9.       Reversal of Payments.  To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other applicable Legal Requirements or equitable cause, then, to the extent of
such payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.


Section 11.10.     Injunctive Relief.  The Borrower recognizes that, in the
event it fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders.  Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.


Section 11.11.      Successors and Assigns; Participations.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.11(b), (ii) by way of participation in accordance with
the provisions of Section 11.11(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.11(e) (and any other
attempted assignment or transfer by any party hereto or thereto shall be null
and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.11(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
-114-

--------------------------------------------------------------------------------

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that, in each case, with respect to any Credit, any
such assignment shall be subject to the following conditions:


(i)            Minimum Amounts.  (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.11(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in Section 11.11(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
to it by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non‑pro rata basis;


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 11.11(b)(i)(B) and, in
addition:


(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
assignment is made in connection with the primary syndication of the Credit and
during the period commencing on the Restatement Effective Date and ending on the
date that is ninety (90) days following the Restatement Effective Date; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and
 
-115-

--------------------------------------------------------------------------------

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Commitments with respect to the Loans if such assignment is
to a Person that is not a Lender with a Commitment in respect of such Credit, an
Affiliate of such Lender or an Approved Fund with respect to such Lender, or
(ii) any Loans to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.


(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)          No Assignment to Certain Persons.  No such assignment shall be made
to the Borrower or any of its Subsidiaries or Affiliates.


(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).


(vii)        Intentionally Omitted.


(viii)        Required Tax Forms.          If the assignee is a Person who is
not a Lender, the assignee shall deliver to the Administrative Agent the
required tax forms set forth in Section 11.1(g) for such assignee, in form and
substance acceptable to the Administrative Agent, prior to the effective date
specified in the respective Assignment and Assumption.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 9.4, 11.1 and 11.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, the effective date specified in each Assignment and Assumption shall be no
earlier than the date that the Administrative Agent receives a duly executed
copy of such Assignment and Assumption and the other documents required hereby. 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.11(d) (other than a purported
assignment to a natural Person, the Borrower or the Borrower’s Subsidiaries or
Affiliates, which shall be null and void).
 
-116-

--------------------------------------------------------------------------------

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non‑fiduciary agent of the Borrower, shall maintain a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated or the primary benefit of, a,
natural Person, or the Borrower or the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.5(c)
with respect to any payments made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.4(a), (b), (c)
or (d) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 9.1,
9.4 and 11.1 (subject to the requirements and limitations therein, including the
requirements under Section 11.1(g) (it being understood that the documentation
required under Section 11.1(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.11(b); provided that such Participant (A)
agrees to be subject to the provisions of Section 11.2 as if it were an assignee
under Section 11.11(b); and (B) shall not be entitled to receive any greater
payment under Sections 9.4 or 11.1 with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 11.2(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.6 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 11.13 as though it were a Lender.
 
-117-

--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non‑fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103‑1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
 
-118-

--------------------------------------------------------------------------------

Section 11.12.      Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, joint venture partners or to funds that are managed by
Affiliates of such Lender and to such Lender’s and such Persons’ Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Legal Requirements or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with and at any time after the exercise of any remedies under this
Agreement or under any other Loan Document, or any action or proceeding relating
to this Agreement or any other Loan Document, or the enforcement of rights
hereunder or thereunder, (f) subject to the following Persons to whom disclosure
is made being informed of the confidential nature of such Information and
instructed to keep such Information confidential, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credits or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credits, (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 11.12 or (ii) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates from a third party that is not, to such Person’s knowledge, subject
to confidentiality obligations to the Borrower, (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates,
(l) to the extent that such information is independently developed by such
Person, or (m) for purposes of establishing a “due diligence” defense.  For
purposes of this Section 11.12, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non‑confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 11.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding anything to the contrary in this Agreement, the Administrative
Agent may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of the Borrower or the Loan Parties and the
Commitments provided hereunder in any “tombstone” or other advertisements, on
its website or in other marketing materials of the Administrative Agent.
 
-119-

--------------------------------------------------------------------------------

Section 11.13.     Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:


(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)           the provisions of this Section 11.13 shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to any Loan Party (as to which the provisions of this Section
11.13 shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirements, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.


Section 11.14.     Performance of Duties.  Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.


Section 11.15.      All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any Credit is
available and until the Facility Termination Date. All such powers of attorney
shall be for security.


Section 11.16.      Survival.  (a) All representations and warranties set forth
in Section 5 and all representations and warranties contained in any certificate
or any of the Loan Documents (including any such representation or warranty made
in or in connection with any amendment thereto) shall constitute representations
and warranties made under this Agreement.  All representations and warranties
made under this Agreement shall be made or deemed to be made at and as of the
Restatement Effective Date (except those that are expressly made as of a
specific date), shall survive the Restatement Effective Date and shall not be
waived by the execution and delivery of this Agreement, any investigation made
by or on behalf of the Lenders or any borrowing hereunder.


(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of Section 9 and this Section 11 and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
 
-120-

--------------------------------------------------------------------------------

Section 11.17.     Titles and Captions.  Titles and captions of Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.


Section 11.18.     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


Section 11.19.     Counterparts; Integration; Effectiveness; Electronic
Execution.


(a)            Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arranger, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 3, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.


(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


Section 11.20.     Term of Agreement.  This Agreement shall remain in effect
from the Restatement Effective Date through and including the Facility
Termination Date.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.


Section 11.21.     USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, each of them is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow the Administrative Agent
and such Lender to identify each Loan Party in accordance with the Patriot Act.
 
-121-

--------------------------------------------------------------------------------

Section 11.22.      Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Sections 6 or 7 hereof
shall be given independent effect.  Accordingly, the Borrower shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Sections 6 or 7 if, before or after giving effect to such transaction or act,
the Borrower shall or would be in breach of any other covenant contained in
Sections 6 or 7.


Section 11.23.      Inconsistencies with Other Documents; Intercreditor
Agreement.  (a) Subject to Section 11.23(b), in the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided that any provision of the Collateral
Documents which imposes additional burdens on the Borrower or any of its
Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.


(b)           Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document: (i) the Liens granted to the Administrative Agent in
favor of the Secured Parties pursuant to the Loan Documents and the exercise of
any right related to any Collateral shall be subject, in each case, to the terms
of the Intercreditor Agreement, (ii) in the event of any conflict between the
express terms and provisions of this Agreement or any other Loan Document, on
the one hand, and of the Intercreditor Agreement, on the other hand, the terms
and provisions of the Intercreditor Agreement shall control, (iii) each Lender
(A) authorizes the Administrative Agent to execute the Intercreditor Agreement
on behalf of such Lender, (B) agrees to be bound by the terms of the
Intercreditor Agreement and agrees that any action taken by the Administrative
Agent under the Intercreditor Agreement shall be binding upon such Lender and
(C) consents to the subordination of the Liens provided for in the Intercreditor
Agreement (to the extent set forth therein) and the other provisions of the
Intercreditor Agreement and (iv) the Administrative Agent shall not amend the
Intercreditor Agreement unless such amendment is agreed to in writing by the
Required Lenders, in accordance with the terms of the Intercreditor Agreement.


Section 11.24.     Lender’s Obligations Several.  The obligations of the Lenders
hereunder are several and not joint.  Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
 
-122-

--------------------------------------------------------------------------------

Section 11.25.     Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable Legal Requirements to
be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) no Loan Party nor any endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) no Loan Party nor any endorser shall have any action against the
Administrative Agent or any Lender for any damages whatsoever arising out of the
payment or collection of any Excess Interest.  Notwithstanding the foregoing, if
for any period of time interest on any of the Borrower’s’ Obligations is
calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate of interest payable on the Borrower’s Obligations shall remain at
the Maximum Rate until the Lenders have received the amount of interest which
such Lenders would have received during such period on the Borrower’s
Obligations had the rate of interest not been limited to the Maximum Rate during
such period.


Section 11.26.     Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries and to
Guarantors, respectively, shall apply only during such times as the Borrower has
one or more Subsidiaries and as there are one or more Guarantors, respectively. 
Nothing contained herein shall be deemed or construed to permit any act or
omission which is prohibited by the terms of any Collateral Document, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents.


Section 11.27.      Subordination.  Each Loan Party (a “Subordinating Loan
Party”) hereby subordinates the payment of all obligations and indebtedness of
any other Loan Party owing to it, whether now existing or hereafter arising,
including, but not limited to, any obligation of any such other Loan Party to
the Subordinating Loan Party as subrogee of the Secured Parties or resulting
from such Subordinating Loan Party’s performance under this Agreement, to the
indefeasible payment in full in cash of all Secured Obligations.  If the Secured
Parties so request, any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement.  Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
intercompany Indebtedness; provided, that in the event that any Loan Party
receives any payment of any intercompany Indebtedness at a time when such 
payment is prohibited by this Section, such payment shall be held by such Loan
Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent. 
 
-123-

--------------------------------------------------------------------------------

Section 11.28.      Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 11.29.      Press Releases, etc.  Each Loan Party consents to the
publication by Administrative Agent or any Lender of any press releases,
tombstones, advertising or other promotional materials relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark.  Notwithstanding the foregoing, the
Administrative Agent or such Lender shall provide a draft of any such press
release, advertising or other promotional material to the Borrower prior to the
publication thereof.


Section 11.30.     Amendment and Restatement.  This Agreement shall become
effective on the Restatement Effective Date and shall supersede all provisions
of the Existing Second Lien Credit Agreement as of such date.  From and after
the Restatement Effective Date, all references made to the Existing Second Lien
Credit Agreement in any Loan Document or in any other instrument or document
shall, without more, be deemed to refer to this Agreement.  The Borrower hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
which shall remain outstanding on the Restatement Effective Date as well as
those hereafter arising under this Agreement and the other Loan Documents; and
the rights and remedies of the Administrative Agent under the Collateral
Documents and the Liens created and provided for thereunder remain in full force
and effect and shall not be affected, impaired or discharged hereby.  Nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for by the Collateral Documents as
to the Indebtedness which would be secured thereby prior to giving effect to
this Agreement.
 
-124-

--------------------------------------------------------------------------------

Section 11.31      Non-Consenting Lenders; Equalization.  (a) Non-Consenting
Lenders. In connection herewith, each of the Lenders with outstanding Loans that
are in amounts less than such Lender’s Commitment set forth on Schedule 1 after
giving effect to this Agreement severally and not jointly agrees to purchase
from each of the Non-Consenting Lenders (with respect to this Agreement), as
defined in the Existing Second Lien Credit Agreement, the Loans outstanding
under the Existing Second Lien Credit Agreement owed to each such Non-Consenting
Lender for a purchase price equal to the sum of the outstanding principal
balance of such Loans plus accrued but unpaid interest thereon and other amounts
payable to such Non-Consenting Lender under the Existing Second Lien Credit
Agreement owed as of the Restatement Effective Date, which purchase price shall
be paid in Dollars in immediately available funds on the Restatement Effective
Date. Such purchases shall be arranged through the Administrative Sub-Agent and
shall be in satisfaction of Section 11.2(b) of the Existing Second Lien Credit
Agreement.


(b)           Equalization of Loans.  On the Restatement Effective Date, all
Loans outstanding hereunder shall remain outstanding as Loans under this
Agreement and each of the Lenders with outstanding Loans that are in amounts
different than such Lender’s Commitment set forth on Schedule 1 after giving
effect to this Agreement agrees to make such purchases and sales of the
outstanding Loans among themselves so that each such Lender is then holding its
Percentage of outstanding Loans.  Such purchases and sales shall be arranged
through the Administrative Sub-Agent and each applicable Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Sub-Agent may reasonably request in connection therewith.  The first payment of
interest received by the Administrative Sub-Agent after the Restatement
Effective Date shall be paid to the Lenders in amounts adjusted to reflect the
adjustments to the respective Percentages of the Loans as of the Restatement
Effective Date.


[Signature Pages to Follow]
 
-125-

--------------------------------------------------------------------------------

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.



 
“Borrower”
         
Turning Point Brands, Inc.
     
By
/s/ Mark A. Stegeman
   
Name:
Mark A. Stegeman
   
Title:  
Senior Vice President and Chief
     
Financial Officer
         
“Guarantors”
         
North Atlantic Trading Company, Inc.
 
Intrepid Brands, LLC
 
National Tobacco Company, L.P.
 
National Tobacco Finance, LLC
 
North Atlantic Operating Company, Inc.
 
North Atlantic Cigarette Company, Inc.
 
RBJ Sales, Inc.
 
Turning Point Brands, LLC
 
Vapor Beast LLC
 
Vapor Shark, LLC
 
Vapor Shark Miami, LLC
 
Vapor Shark Hallandale, LLC
 
Vapor Shark Kendall, LLC
 
Vapor Shark Pinecrest, LLC
 
Vapor Shark Palmetto Bay, LLC
 
Vapor Shark Flagami, LLC
 
Vapor Shark Coral Springs, LLC
     
By
/s/ Mark A. Stegeman
   
Name:
Mark A. Stegeman
   
Title:  
Senior Vice President and Chief
     
Financial Officer

 
[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]


--------------------------------------------------------------------------------

 
“Agents”
         
Prospect Capital Corporation, a Maryland corporation, as Administrative Agent
         
By
/s/ M. Grier Eliasek
   
Name
M. Grier Eliasek
   
Title
President and Chief Operating Officer

 
[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]
 

--------------------------------------------------------------------------------

 
Fifth Third Bank, an Ohio banking corporation, as Administrative Sub-Agent, and
Lender
         
By
/s/ Matt Ward
   
Name
Matt Ward
   
Title
VP

 
[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]
 

--------------------------------------------------------------------------------

 
“Lenders”
         
Prospect Capital Funding LLC, a Delaware limited liability company, as a Lender
         
By
/s/ M. Grier Eliasek
   
Name
M. Grier Eliasek
   
Title
Vice President



[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]

--------------------------------------------------------------------------------

Parkview Capital Credit, Inc., as a Lender
         
By
/s/ Charles Jacobson
   
Name
Charles Jacobson
   
Title
Chief Financial Officer



[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]
 

--------------------------------------------------------------------------------

 
Trinitas CLO IV, Ltd., as a Lender
         
By
/s/ Gibran Mahmud
   
Name
Gibran Mahmud
   
Title
CEO

 
[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]
 

--------------------------------------------------------------------------------

 
Trinitas CLO V, Ltd., as a Lender
         
By
/s/ Gibran Mahmud
   
Name
Gibran Mahmud
   
Title
CEO

 
[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]
 

--------------------------------------------------------------------------------

 
Stonehenge Opportunity Fund IV, LP, as a Lender
         
By
/s/ Robert M. Eversole
   
Name
Robert M. Eversole
   
Title
Principal

 
[Signature Page to Amended and Restated Second Lien Credit Agreement (Turing
Point Brands)]
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Reserved.
 

--------------------------------------------------------------------------------

Exhibit B


Notice of Continuation/Conversion


Date:  ____________, 20__


To:
Prospect Capital Corporation, as
Administrative Agent under, and the
Lenders party to, the Credit Agreement
described below



Ladies and Gentlemen:


Reference is made to the Amended and Restated Second Lien Credit Agreement,
dated as of March 7, 2018, by and among Turning Point Brands, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the Lenders party
thereto, Prospect Capital Corporation, a Maryland corporation, as Administrative
Agent, and Fifth Third Bank, as Administrative Sub-Agent (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”). 
Capitalized terms used herein and not defined herein have the meanings assigned
to them in the Credit Agreement.  The undersigned hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified below:


1.          The conversion/continuation date is __________, 20__.


2.          The aggregate amount of the Loans to be [converted] [continued] is
$______________.


3.          The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.


4.          [If applicable:]  The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _________ months.


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:


(a)         the representations and warranties contained in Section 5 of the
Credit Agreement are true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as though made on and as of such date (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct (or, in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) as of
such earlier date); provided, however, that the undersigned does not make the
foregoing certification with respect to the conversion of an outstanding
Eurodollar Loan to a Base Rate Loan; and
 

--------------------------------------------------------------------------------

(b)        no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.
 

 
Turning Point Brands, Inc.
       
By
     
Name
     
Title
       

 

--------------------------------------------------------------------------------

Exhibit C


Note
 
$_______________
____________, 20__



For Value Received, the undersigned, Turning Point Brands, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promise to pay to 
_________________________ (the “Lender”) or its registered assigns at the
principal office of Prospect Capital Corporation, a Maryland corporation, as
Administrative Agent, in New York, New York (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of the Loan made or maintained by
the Lender to the Borrower pursuant to the Credit Agreement referred to below,
and payable in the manner and on the dates, specified in the Credit Agreement. 


This Note (this “Note”) is one of the Notes referred to in the Amended and
Restated Second Lien Credit Agreement dated as of March 7, 2018, by and among
the Borrower, the Guarantors party thereto, the Lenders party thereto, Prospect
Capital Corporation, a Maryland corporation, as Administrative Agent, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Sub-Agent (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
reference to the Credit Agreement is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.


Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.


The terms and provisions of Sections 11.4 (“Amendments, Waivers and Consents”),
11.11 (“Successors and Assigns; Participations”), 11.18 (“Severability of
Provisions”), 11.19 (“Counterparts; Integration; Effectiveness; Electronic
Execution”), 11.26 (“Construction”), of the Credit Agreement are hereby
incorporated herein by reference, and shall apply to this Note mutatis mutandis
as if fully set forth herein.


THE TERMS AND PROVISIONS OF SECTIONS 11.7 (“GOVERNING LAW, JURISDICTION, ETC.”)
AND 11.8 (“WAIVER OF JURY TRIAL”) OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS NOTE MUTATIS MUTANDIS
AS IF FULLY SET FORTH HEREIN.


[Signature Pages to Follow]
 

--------------------------------------------------------------------------------

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.



 
Turning Point Brands, Inc.
       
By
     
Name
     
Title
       

 

--------------------------------------------------------------------------------

Exhibit D


Officer’s Compliance Certificate


Dated as of: ________ __, 20__


The undersigned1, on behalf of Turning Point Brands, Inc., a Delaware
corporation (“Borrower”), hereby certifies to the Administrative Agent and the
Lenders, each as defined in the Credit Agreement referred to below, as follows:


1.          This certificate is delivered to you pursuant to Section 6.2 of the
Amended and Restated Second Lien Credit Agreement dated as of March 7, 2018, by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto,
Prospect Capital Corporation, a Maryland corporation, as Administrative Agent,
and Fifth Third Bank, an Ohio banking corporation, as Administrative Sub-Agent
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.


2.          I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of ______ __, 20__ and for the _______________ period[s]
then ended and such statements are correct and complete in all material respects
and fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and cash flows for the period[s] indicated.  Pursuant to Section 6.2
of the Credit Agreement, notice is hereby given that the Borrower has posted
such financial statements on the Borrower’s website at
www.turningpointbrands.com/investor-relations/sec-filings.


3.          I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above.  Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this certificate [except: if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].


--------------------------------------------------------------------------------

1
Signatory needs to be the chief financial officer of Turning Point.

 

--------------------------------------------------------------------------------

4.          I have attached hereto as Annex I a written report of all Patents,
Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
constitute Material Intellectual Property (as each term is defined in the Second
Lien Guaranty and Security Agreement), in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
(as defined in the Second Lien Guaranty and Security Agreement) during the
accounting period covered by the financial statements referred to in Paragraph 2
above and any statement of use or amendment to allege use which were filed by
any Grantor during such period with respect to intent‑to‑use trademark
applications.


5.          As of the date of this certificate, the Borrower and its
Subsidiaries are in compliance with the financial covenants contained in Section
7.15 of the Credit Agreement as shown on Annex II and the Borrower and its
Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.
 
In the event of a conflict between the attached Annex II and any certifications
relating thereto and the Credit Agreement and related definitions used in
calculating such covenants, the Credit Agreement and such related definitions
shall govern and control.  The foregoing certifications, together with the
disclosures set forth in Annex I hereto and the computations set forth in
Annex II hereto are made and delivered as of the date first above written.


[Signature Page Follows]
 
-2-

--------------------------------------------------------------------------------

Witness the following signature as of the day and year first written above.
 

 
Turning Point Brands, Inc.
       
By
     
Name
     
Title
       

 
[Signature Page to Officer’s Compliance Certificate]
 

--------------------------------------------------------------------------------

Annex I


Intellectual Property
 

--------------------------------------------------------------------------------

Annex II


Financial Covenants


For the period ended ______ __, 20__ (the “Statement Date”)


A.          Section 7.15(a)          Consolidated Total Leverage Ratio



 
(I)
Consolidated Funded Indebtedness
 
$____________
           
(II)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on the Statement Date (See Schedule 2)
 
$____________
           
(III)
Line A.(I) divided by A.(II)
 
____ to 1.00
           
(IV)
Maximum permitted Consolidated Total Leverage Ratio as set forth in Section
7.15(a) of the Credit Agreement
 
____ to 1.00



B.          Section 7.15(b)          Consolidated Senior Leverage Ratio



 
(I)
Consolidated Senior Funded Indebtedness
 
$____________
           
(II)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on the Statement Date (See Schedule 2)
 
$____________
           
(III)
Line B.(I) divided by B.(II)
 
____ to 1.00
           
(IV)
Maximum permitted Consolidated Senior Leverage Ratio as set forth in Section
7.15(b) of the Credit Agreement
 
____ to 1.00



C.          Section 7.15(c)          Consolidated Fixed Charge Coverage Ratio



 
(I)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on the Statement Date (See Schedule 2)
 
$____________
           
(II)
Operating lease expenses (determined in accordance with GAAP as in effect on the
Closing Date) paid by the Borrower and its Subsidiaries for the period of four
(4) consecutive fiscal quarters ending on the Statement Date
 
$____________
           
(III)
Capital Expenditures made by the Borrower and its Subsidiaries not financed with
Indebtedness for the period of four (4) consecutive fiscal quarters ending on
the Statement Date
 
$____________

 

--------------------------------------------------------------------------------

 
(IV)
Federal, state and local income taxes paid in cash by the Borrower and its
Subsidiaries for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to the Statement Date
 
$____________
           
(V)
Restricted Payments made by the Borrower and its Subsidiaries for the period of
four (4) consecutive fiscal quarters ending on the Statement Date
 
$____________
           
(VI)
Line C.(I) plus C.(II) minus C.(III) minus C.(IV) minus C.(V)
 
$____________
           
(VII)
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on the Statement Date (See Schedule 3)
 
$____________
           
(VIII)
Line C.(VI) divided by C.(VII)
 
____ to 1.00
           
(IX)
Minimum permitted Consolidated Fixed Charge Coverage Ratio as set forth in
Section 7.15(c) of the Credit Agreement
 
1.10 to 1.00

 

--------------------------------------------------------------------------------

Schedule 1
to
Annex 2 to Officer’s Compliance Certificate





 
Consolidated Net Income
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
             
(1)
Net income (or loss) for such period2
                           
(2)
The following amounts, without duplication, to the extent included in
determining net income for such period:
                             
(a)
Net income (or loss) of any Person (other than a Subsidiary which shall be
subject to Line (2)(c) below) in which the Borrower or any of its Subsidiaries
has a joint interest with a third party, except to the extent such net income is
actually paid in cash by dividend or other distribution during such period      
                         
(b)
Net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or any of its Subsidiaries or that Person’s assets
are merged into or consolidated with the Borrower or any of its Subsidiaries or
that Person’s assets are acquired by the Borrower or any of its Subsidiaries,
except to the extent included pursuant to Line (2)(a)            

 

--------------------------------------------------------------------------------

1
Note: In calculating Consolidated Net Income of the Borrower and its
Subsidiaries for any period, net income attributable to the TMSA Account shall
be limited to the amount of cash distributions actually received by the Borrower
and its Subsidiaries from such account during such period.

 

--------------------------------------------------------------------------------

 
Consolidated Net Income
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
               

 
(c)
Net income (if positive), of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary to the
Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes                                
(d)
any gain or loss from Asset Dispositions during such period                    
         
(3)
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d)
                           
(4)
Line (1) minus Line (3)
           

 
-2-

--------------------------------------------------------------------------------

Schedule 2
to
Annex 2 to Officer’s Compliance Certificate





 
Consolidated EBITDA
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
               
(1)
Consolidated Net Income for such period (See Schedule I)
                           
(2)
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
                             
(a)
income taxes payable during such period                                
(b)
Consolidated Interest Expense for such period                                
(c)
amortization of intangible assets during such period                            
   
(d)
depreciation of fixed assets during such period                                
(e)
extraordinary losses during such period2                                
(f)
non‑cash charges or non‑cash losses or non‑cash items (including, but not
limited to, unrealized losses on the TMSA Account, but excluding any non-cash
charge, loss or expense that is an accrual of a reserve for a cash expense or
payment to be made or anticipated to be made, in a future period and, for the
avoidance of doubt, accruals reserved for bad debt and similar write downs) for
such period decreasing Consolidated Net Income (excluding any non‑cash item to
the extent it represents an accrual of or reserve for cash disbursements for any
subsequent period, amortization of a prepaid cash expense that was paid in a
prior period or a reserve for cash charges to be taken in the future)          
 

 

--------------------------------------------------------------------------------

2
Note: The aggregate amount of losses, charges and costs set forth in Line (2)(e)
and Line (2)(g) shall not exceed five percent (5%) of Consolidated EBITDA
(determined without giving effect to Line (2)(e) and Line (2)(g)); provided
that, the aggregate amount of losses, charges and costs set forth in Line (2)(g)
may exceed five percent (5%) of Consolidated EBITDA (determined without giving
effect to Line (2)(g)) with the consent of the Administrative Agent in its sole
discretion; provided, however, that in no event (even with the consent of the
Administrative Agent) shall the aggregate amount of losses, charges and costs
set forth in Line 2(g) exceed ten percent (10%) of Consolidated EBITDA
(determined without giving effect to Line (2)(g)).

 
-3-

--------------------------------------------------------------------------------

 
Consolidated Net Income
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
               

 
(g)          
Transaction Costs during such period                                
(h)          
product launch costs during such period in an amount not to exceed $1,500,000 in
any period of four (4) consecutive fiscal quarters                              
 
(i)          
without duplication of any amounts added back in calculating Consolidated EBITDA
pursuant to the definition of Pro Forma Basis, non-recurring one-time costs and
expenses incurred in connection with operating improvements, restructurings and
other similar initiatives3                              
(3)
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e)
plus Line (2)(f) plus Line (2)(g) plus Line (2)(h) plus Line (2)(i)
           

 

--------------------------------------------------------------------------------

3
Note: The aggregate amount of costs and expenses set forth in Line (2)(i), when
combined with all amounts added back to Consolidated EBITDA pursuant to clause
(b)(iii)(B) of the definition of Pro Forma Basis, shall not exceed five percent
(5%) of Consolidated EBITDA (determined without giving effect to Line(2)(i) or
clause (b)(iii)(B) of the definition of Pro Forma Basis).

 
-4-

--------------------------------------------------------------------------------

 
Consolidated Net Income
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
               

(4)
The following amounts, without duplication, to the extent included in
determining Consolidated Net Income for such period:
                             
(a)          
interest income (other than distributions of cash to the Borrower or any of its
Subsidiaries from the TMSA Account during such period) during such period      
                         
(b)          
extraordinary gains during such period                                
(c)          
non‑cash gains or non‑cash items (including, but not limited to, unrealized
gains on the TMSA Account) increasing Consolidated Net Income during such
period4                                
(d)           
transfers of cash or other assets by the Borrower and its Subsidiaries into the
TMSA Account during such period                              
(5)
Line (4)(a) plus Line (4)(b) plus Line (4)(c) plus Line (4)(d)
                           
(6)
Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable5
           

 

--------------------------------------------------------------------------------

4
Note: All gains set forth in Line (4)(b) and Line (4)(c) are subject to the
consent of the Administrative Agent in its sole discretion.

5
Note: Consolidated EBITDA may be adjusted on a Pro Forma Basis in accordance
with the definition thereof, including pursuant to Line (2)(i).

 
-5-

--------------------------------------------------------------------------------

 
Consolidated Net Income
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
               

(7)
Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))
           

 
-6-

--------------------------------------------------------------------------------

Schedule 3
to
Annex 2 to Officer’s Compliance Certificate
 

 
Consolidated Fixed Charges
 
Quarter
1 ended
__/__/__
Quarter
2 ended
__/__/__
Quarter
3 ended
__/__/__
Quarter
4 ended
__/__/__
Total
(Quarters
1‑4)
               
(1)
Consolidated Interest Expense for such period
                           
(2)
Scheduled principal payments with respect to Indebtedness for such period
                           
(3)
Operating lease expenses paid during such period
                           
(4)
Line (1) plus Line (2) plus Line (3)
           

 

--------------------------------------------------------------------------------

Exhibit E


Assignment and Assumption


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
Name of Assignor] (the “Assignor”), and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [Assignees] [Assignors]2 hereunder are several and not joint.]3  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Second Lien Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the] [each] Assignee.  The Standard Terms and Conditions set forth in Annex
1 attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including, without
limitation, any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable Legal Requirements, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


--------------------------------------------------------------------------------

1
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

2
Select as appropriate.

3
Include bracketed language if there are multiple Assignees.

 

--------------------------------------------------------------------------------

1.
Assignor:
[Insert Name of Assignor] [is] [is not] a Defaulting Lender.
     
2.
Assignee(s):
See Schedules attached hereto.
     
3.
Borrower:
Turning Point Brands, Inc., a Delaware corporation
     
4.
Administrative Agent:
Prospect Capital Corporation, a Maryland corporation, as administrative agent
under the Credit Agreement
     
5.
Credit Agreement:
Amended and Restated Second Lien Credit Agreement dated as of March 7, 2018, by
and among Turning Point Brands, Inc., a Delaware corporation, the Guarantors
party thereto, the Lenders party thereto, Prospect Capital Corporation, a
Maryland corporation, as Administrative Agent, and Fifth Third Bank, an Ohio
banking corporation, as Administrative Sub-Agent
     
6.
Assigned Interest:
See Schedules attached hereto
     
[7.
Trade Date:
__________________]4



[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

4
To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
-2-

--------------------------------------------------------------------------------

Effective Date: ______________ __, 20__ [to be inserted by the Administrative
Agent and which shall be the effective date of Recordation of Transfer in the
Register therefor]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
Assignor
       
[Name of Assignor]
       
By:
 
     
Name:
   
Title:
       
Assignees
       
See Schedules attached hereto

 
-3-

--------------------------------------------------------------------------------

[Consented to and]5 Accepted:


Prospect Capital Corporation, as Administrative Agent


By 
   
Title:



[Consented to:]6


Turning Point Brands, Inc.


By 
   
Title:




--------------------------------------------------------------------------------

5
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.  May also use a master consent.

6
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.  May also use a master consent.

 
-4-

--------------------------------------------------------------------------------

Schedule 1
to Assignment and Assumption


By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.


Assigned Interests:


Facility
Assigned1
Aggregate
Amount of
Commitment/Loans
for all Lenders2
Amount of
Commitment/Loans
Assigned3
Percentage
Assigned of
Commitment/Loans4
CUSIP
Number
 
$
$
%
   
$
$
%
   
$
$
%
 




 
[Name of Assignee]5
 
[and is an Affiliate/Approved Fund of [identify Lender]6]
     
By:
   
 
Title:




--------------------------------------------------------------------------------

1
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g.  “Initial Loan,”
“Refinancing Loan,” etc.)

 
2
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 
3
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 
4
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
5
Add additional signature blocks, as needed.

 
6
Select as appropriate.

 

--------------------------------------------------------------------------------

Annex 1
to Assignment and Assumption


Standard Terms and Conditions For
Assignment and Assumption


Section 1.          Representations and Warranties.


Section 1.1.          Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


Section 1.2.          Assignee[s].  [The] [Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets the requirements of an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.11(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

Section 2.          Payments. 


From and after the Effective Date, the Administrative Agent or its sub-agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


Section 3.          General Provisions. 


This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York for contracts made and to
be performed wholly within the State of New York, without regard to principles
of conflicts of laws requiring application of the law of any other jurisdiction.
 
-2-

--------------------------------------------------------------------------------

Exhibit F


Form of Debt Subordination Agreement


This Debt Subordination Agreement (this “Subordination Agreement”) is entered
into as of [____________], 20[__], by and between [__________________], a
[___________] (the “Subordinated Creditor”), and Prospect Capital Corporation, a
Maryland corporation (“Prospect”), as Administrative Agent (the “Administrative
Agent”).


Preliminary Statements


A.          Turning Point Brands, Inc., a Delaware corporation (“Borrower”), the
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, the Administrative Agent, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Sub-Agent, have entered into an Amended and
Restated Second Lien Credit Agreement dated as of March 7, 2018 (such Amended
and Restated Second Lien Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, being hereinafter referred to as the
“Credit Agreement”), pursuant to which Prospect Capital Corporation and the
other Lenders have made certain Loans and have agreed, subject to certain terms
and conditions, to make certain credit and other financial accommodations
available to the Borrower (the Administrative Agent and the Lenders being
hereinafter referred to collectively as the “Senior Creditors” and each
individually as a “Senior Creditor").


B.          The Subordinated Creditor is a creditor of [the Borrower].


C.          As a condition to continuing to extend credit to the Borrower under
the Credit Agreement or otherwise making financial accommodations available to
or for the account of the Borrower, the Senior Creditors have required, among
other things, that the Subordinated Creditor execute and deliver this
Subordination Agreement.


Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:


In consideration of loans made or to be made, credit given or to be given, or
other financial accommodations afforded or to be afforded to the Borrower,
concurrently herewith or at any time or from time to time hereafter, on such
terms as may be agreed upon between the Senior Creditors and the Borrower, the
Subordinated Creditor agrees that all indebtedness, obligations and liabilities
of [the Borrower] to the Subordinated Creditors arising under [describe the
relevant debt document] dated [____________], 20[__] from [the Borrower] in
favor of the Subordinated Creditor, and any other documents from time to time
evidencing any other indebtedness owed to the Subordinated Creditor by [the
Borrower], as the same may be supplemented, amended, restated, or otherwise
modified (collectively, hereinafter called the “Subordinated Indebtedness”) now
existing or hereafter arising and howsoever evidenced or acquired (the aggregate
principal amount of such Subordinated Indebtedness as of the date hereof being
$[________________]) shall be and remain junior and subordinate to any and all
Secured Obligations (including principal and interest on the Loans) owing by the
Borrower and/or any of the other Loan Parties to the Senior Creditors under or
pursuant to the Credit Agreement, including any refinancing that increases the
principal amount of such indebtedness, which refinancing may be with the same or
different lenders or agents (collectively, hereinafter called the “Senior
Indebtedness”), now existing or hereafter arising, whether direct or indirect,
secured or unsecured, absolute or contingent, joint or several or joint and
several, and howsoever owned, held or acquired, whether through discount,
purchase, direct loan or as collateral or otherwise.
 

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Subordinated Creditor
further agrees with the Senior Creditors as follows:


1.           So long as any Senior Indebtedness shall remain outstanding and
unpaid or the Senior Creditors have any obligation to extend credit to the
Borrower, no payment either of principal or interest (notwithstanding the
expressed maturity or any time for the payment of principal of or interest on
any Subordinated Indebtedness) shall be made on Subordinated Indebtedness except
with the Administrative Agent’s prior written consent.  The Subordinated
Creditor will not take any action, whether by suit or otherwise, to compel or
enforce the collection of Subordinated Indebtedness, including the filing of any
bankruptcy, insolvency, or similar proceeding, nor will the Subordinated
Creditor use Subordinated Indebtedness by way of counterclaim, set-off,
recoupment, or otherwise so as to diminish, discharge or otherwise satisfy in
whole or in part any indebtedness, obligation, or liability of the Subordinated
Creditor to [the Borrower], whether now existing or hereafter arising and
howsoever evidenced.


2.           In the event of any distribution, dividend, or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the assets of [the Borrower] or of the proceeds thereof to the
creditors of [the Borrower] or upon any indebtedness of [the Borrower],
occurring by reason of the liquidation, dissolution, or other winding up of [the
Borrower], or by reason of any execution sale, or bankruptcy, receivership,
reorganization, arrangement, insolvency, liquidation or foreclosure proceeding
of or for [the Borrower] or involving its property, no dividend, distribution or
application shall be made (except for the distribution of notes subordinated at
least to the same extent as the Subordinated Indebtedness, or equity issuances),
and the Subordinated Creditor shall not be entitled to receive or retain any
dividend, distribution, or application on or in respect of principal of or
interest on Subordinated Indebtedness, unless and until all Senior Indebtedness
then outstanding shall have been paid and satisfied in full, and in any such
event any dividend, distribution or application otherwise payable in respect of
Subordinated Indebtedness shall be paid and applied on Senior Indebtedness until
such Senior Indebtedness has been fully paid and satisfied. 
 
-2-

--------------------------------------------------------------------------------

3.          No Senior Creditor need at any time give the Subordinated Creditor
notice of any kind of the creation or existence of any Senior Indebtedness, nor
of the amount or terms thereof, all such notice being hereby expressly waived. 
The Senior Creditors may at any time from time to time in their sole discretion,
without the consent of or notice to the Subordinated Creditor, without incurring
any responsibility or liability to the Subordinated Creditor, and without
impairing or releasing the obligation of the Subordinated Creditor under this
Subordination Agreement, (a) renew, refund or extend the maturity of, or
increase or decrease the amount of, any Senior Indebtedness, or any part
thereof, or otherwise revise, amend or alter the terms and conditions thereof,
(b) foreclose, realize upon, sell, exchange, release or otherwise deal with any
property by whomsoever at any time pledged, mortgaged or otherwise hypothecated
or subjected to a lien to secure any Senior Indebtedness, and (c) exercise or
refrain from exercising any rights against [the Borrower] and others, including
the Subordinated Creditor.  Without in any way limiting the foregoing, the
Subordinated Creditor specifically acknowledges and agrees that the Senior
Creditors may take such action as they deem appropriate to enforce the Senior
Indebtedness or any collateral therefor, whether or not such action is
beneficial to the interest of the Subordinated Creditor. The rights and remedies
of the Senior Creditors hereunder are cumulative and are in addition to the
rights and remedies they have under the Credit Agreement and the other Loan
Documents.  No postponement or delay by the Senior Creditors in the enforcement
of any right hereunder shall constitute a waiver hereof.  In order for the
Senior Creditors to enforce their rights in the collateral, there shall be no
obligation on the part of the Senior Creditors, at any time, to resort for
payment of the Senior Indebtedness to any obligor thereon or guarantor thereof,
or to any other person or entity, their properties or estates, or to resort to
any other rights or remedies whatsoever, and the Senior Creditors shall have the
right to foreclose or otherwise realize upon any collateral irrespective of
whether or not other proceedings or steps are pending seeking resort to or
realization upon or from any of the foregoing.
 
4.          The Subordinated Creditor will not sell, assign or otherwise
transfer any Subordinated Indebtedness, or any part thereof, except subject to
and in accordance with the terms hereof and upon the agreement of the transferee
or assignee to abide by and be bound by the terms hereof.  This Subordination
Agreement shall be binding upon and inure to the benefit of the respective
permitted successors and assigns of each of the parties hereto, including
subsequent holders of the Senior Indebtedness and persons subsequently becoming
parties to the Credit Agreement as a “Lender” thereunder, and, regardless of
whether the Subordinated Creditor complies with the foregoing sentence, any
future holder of any of the Subordinated Indebtedness.  The Subordinated
Creditor shall not, without the prior written consent of the Administrative
Agent, amend, supplement, or otherwise modify any instruments evidencing the
Subordinated Indebtedness or any agreements relating thereto.
 
-3-

--------------------------------------------------------------------------------

5.          The Subordinated Creditor represents and warrants that it has no
lien on or security interest in any assets of the Borrower or any other
Guarantor and will not accept any such lien or security interest, without the
Administrative Agent’s prior written consent, so long as any Senior Indebtedness
shall remain outstanding and unpaid or the Senior Creditors have any obligations
to extend credit to the Borrower.  Notwithstanding the foregoing, the
Subordinated Creditor expressly subordinates all of its rights in any collateral
now or later securing the Subordinated Indebtedness (the “Collateral”) to all
rights of the Administrative Agent (and the other Senior Creditors), and any and
all of its successors and assigns now or later existing in any of the same
Collateral to secure the Senior Indebtedness, and any and every lien or security
interest with respect to the Collateral in favor of or held for the benefit of
the Administrative Agent (and the other Senior Creditors) has and shall have
priority over every lien and security interest that any Subordinated Creditor
now has or may hereafter acquire with respect to the Collateral, all
notwithstanding any statement or provision contained in the instruments
evidencing the Subordinated Indebtedness, or agreements with respect thereto or
otherwise to the contrary and irrespective of the time or order of filing or
recording of financing statements, deeds of trust, mortgages, or other notices
of security interests, liens or assignments granted pursuant thereto, and
irrespective of anything contained in any filing or agreement to which any part
hereto or its respective successors and assigns may now or hereafter be a party,
and irrespective of the ordinary rules for determining priorities under the
Uniform Commercial Code or under any other law governing the relative priorities
of secured creditors.  The Subordinated Creditor consents to the creation and
continuance of all present and future liens and security interests of the
Administrative Agent in the Collateral to secure the Senior Indebtedness and to
the enforcement of those liens and security interests, including the removal of
the Collateral from the real property of the Borrower and the Guarantors.  This
subordination as to the Collateral is intended to define the rights and duties
of the Administrative Agent and the Subordinated Creditor; it is not intended
that any third party shall benefit from it.  If the effect of any provision of
this Subordination Agreement would be to give any third party a priority status
to which that party would not otherwise be entitled, that provision shall, to
the extent necessary to avoid that priority, be given no effect and the rights
and priorities of the Administrative Agent and the Subordinated Creditor shall
be determined in accordance with applicable law.
 
6.          The Subordinated Creditor will cause all Subordinated Indebtedness
to be at all times evidenced by the note or notes of [the Borrower] and will
cause all such notes to bear thereon a legend substantially as follows:


“This instrument or agreement (and the indebtedness evidenced hereby) is subject
to the terms and conditions of that certain Debt Subordination Agreement dated
as of  [_____________], 20[__], by and between [_____________], and Prospect
Capital Corporation, as Administrative Agent, which agreement (as amended or
otherwise modified) is incorporated herein by reference.”


7.          If notwithstanding the provisions of this Subordination Agreement,
the Subordinated Creditor shall receive any payment of principal or interest on
Subordinated Indebtedness which [the Borrower] is not entitled to make pursuant
to the terms hereof, whether or not the Subordinated Creditor has knowledge that
[the Borrower] is not entitled to make such payment, the Subordinated Creditor
shall promptly account for such payment, and shall deliver to and pay over such
payment to the Administrative Agent for application to the Senior Indebtedness. 
No payment or distribution received by any Senior Creditor in respect of
Subordinated Indebtedness shall entitle the Subordinated Creditor to any right,
whether by virtue of subrogation or otherwise, in and to any Senior Indebtedness
unless and until all Senior Indebtedness has been fully paid and satisfied and
to the Senior Creditors’ obligations, if any, to extend credit to the Borrower
have expired or otherwise have been terminated.  The Subordinated Creditor
waives and releases the Senior Creditors from any damages which the Subordinated
Creditor may incur as a result of any intentional or unintentional or negligent
action or inaction of any Senior Creditor impairing, diminishing or destroying
any rights of subrogation which the Subordinated Creditor may have upon payment
of any of the Senior Indebtedness.
 
-4-

--------------------------------------------------------------------------------

 8.           In the event of the occurrence of any event described in
paragraph 2 hereof, and in order to enable the Senior Creditors to enforce their
rights hereunder in any of the aforesaid actions or proceedings described in
such paragraph, the Administrative Agent is hereby irrevocably authorized and
empowered, in the Administrative Agent’s discretion, to file, make and present
for and on behalf of or as attorney-in-fact for the Subordinated Creditor such
proofs of claim against the Borrower or any Guarantor on account of the
Subordinated Indebtedness or other motions or pleadings as the Administrative
Agent may deem expedient or proper and to receive and collect any and all
dividends or other payments or disbursements made thereon in whatever form the
same may be paid or issued and to apply the same on account of any Senior
Indebtedness.  In voting such proofs of claim in any proceeding, the
Administrative Agent may act in a manner consistent with the sole interest of
the Senior Creditors and shall have no duty to take any action to maximize the
Subordinated Creditor’s recovery with respect to their claims.


 9.           The agreements of the Subordinated Creditor hereunder are and
shall remain absolute and unconditional under any and all circumstances, and,
without limiting the generality of the foregoing, the rights under this
Subordination Agreement of the Senior Creditors as against the Subordinated
Creditor shall remain in full force and effect, without regard to, and will not
be impaired or affected by, any act or omission on the part of any Senior
Creditor, including any taking or release of any collateral security for the
Senior Indebtedness, any modification of the Senior Indebtedness, any increase
or decrease in the amount of Senior Indebtedness made available to the Borrower
under the Credit Agreement or otherwise (including, without limitation, any
credit extended by the Senior Creditors at their discretion in excess of any
limitations currently or hereafter set forth in the Credit Agreement), or any
change in the maturity of any Senior Indebtedness, or the extension of any
additional Senior Indebtedness, whether or not with any notice to the
Subordinated Creditor.  The Subordinated Creditor agrees that it will not
initiate or prosecute, or encourage any other Person to initiate or prosecute,
any claim, action or other proceeding (a) challenging the enforceability of the
Senior Creditors’ claims, (b) challenging the enforceability of any liens or
security interests in assets securing the Senior Indebtedness or (c) asserting
any claims which the Borrower or any Guarantor may hold with respect to any
Senior Creditor.
 
10.          This Subordination Agreement shall remain in full force and effect
until all Senior Indebtedness created or existing or committed to be made
available to the Borrower shall have been fully paid and satisfied and all
obligations of the Senior Creditors to extend credit to the Borrower under the
Credit Agreement have expired or otherwise been terminated, but shall continue
to be effective, or be reinstated, as the case may be, if any payment, or any
part thereof, of any amount paid by or on behalf of the Borrower or any
Guarantor with respect to the Senior Indebtedness is rescinded or must otherwise
be restored or returned upon or as a result of any bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets of the Borrower or any Guarantor, or for any
other reason, all as though such payments had not been made.  Nothing contained
in this Subordination Agreement shall obligate the Senior Creditors or the
Subordinated Creditor to extend additional credit to the Borrower.
 
11.          Each of the parties hereto acknowledges that the Preliminary
Statements set forth above are true and correct.  Each capitalized term used but
not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Preliminary Statements, has the meaning
assigned to it in the Credit Agreement. 
 
-5-

--------------------------------------------------------------------------------

12.          All notices and other communications provided for herein shall be
(i) in writing, (ii) delivered and deemed received in accordance with the
procedures set forth in Section 11.3 of the Credit Agreement, and (iii)
addressed to the parties at the address, facsimile number or email address
provided therein, or if to the Subordinated Creditor, at the address set forth
on the signature pages hereto.  Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to all of the other parties hereto in accordance with the foregoing. 
Any notice under this Subordination Agreement shall be deemed to have been
validly served, given, or delivered (a) three (3) Business Days after deposit in
the United States mails, with proper postage prepaid, (b) one (1) Business Day
after deposited with a reputable overnight courier with all charges prepaid, or
(c) when sent after receipt of confirmation if sent by telecopy or other similar
facsimile transmission; provided that, with respect to Prospect Capital
Corporation in its capacity as Administrative Agent, notice shall be deemed to
have been given in accordance with Section 11.3(c) of the Credit Agreement.
 
13.         This Subordination Agreement may be executed in several counterparts
and by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument.  In proving this Subordination Agreement, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.  Delivery of an executed
counterpart of a signature page to this Subordination Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Subordination Agreement.
 
14.         Invalidity of any provision of this Subordination Agreement will not
affect the validity of any other provision hereof.
 
15.         This Subordination Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all oral communication and prior writings in
respect thereof.
 
16.         This Subordination Agreement may not be waived, amended, released,
or otherwise changed except by a writing signed by the Administrative Agent and
the Subordinated Creditor; provided that no amendment, waiver or modification
hereof shall change, modify or add any terms or provisions hereunder that would
impose or increase any obligations of [the Borrower] or adversely affect [the
Borrower’s] rights without [the Borrower’s] prior written consent; provided,
however, for so long as Prospect is the Administrative Agent, this Subordination
Agreement may not be amended, modified or supplemented, and no term or provision
of this Subordination Agreement may be waived, except by a formal written
instrument (and not by an email or series of emails) signed in blue ink by John
F. Barry III, as Chief Executive Officer of Prospect, or M. Grier Eliasek, as
Chief Operating Officer of Prospect, or the successor of either of them, or by
Joseph A. Ferraro, as an Authorized Signatory of Prospect, in its capacity as
the Administrative Agent.
 
-6-

--------------------------------------------------------------------------------

17.         This Subordination Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Subordination Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York for contracts made and to be performed wholly
within the State of New York, without regard to principles of conflicts of laws
requiring application of the law of any other jurisdiction.


18.         The Subordinated Creditor irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Senior Creditor in any way relating to this Subordination
Agreement or the transactions relating hereto in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Legal Requirements, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  The parties hereto agree that
the provisions of this Subordination Agreement are unique and money damages may
not provide an adequate remedy for any breach hereof, and each party may seek
specific performance and other equitable remedies for any breaches under this
Subordination Agreement.  Notwithstanding anything to the contrary, nothing in
this Subordination Agreement shall affect any right that any Senior Creditor may
otherwise have to bring any action or proceeding relating to this Subordination
Agreement against any Subordinated Creditor in the courts of any jurisdiction. 
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Subordination Agreement in any court referred
to in this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


Each Subordinated Creditor, the Administrative Agent and the other Senior
Creditors hereby irrevocably waive, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Subordination
Agreement or the transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Subordination Agreement by,
among other things, the mutual waivers and certifications in this Section.
 
-7-

--------------------------------------------------------------------------------

Each and all of the promises herein contained shall be binding on the
Subordinated Creditor, its successors and assigns, and shall inure to the
benefit of the Senior Creditors and the benefit of their permitted successors
and assigns.


[Signature Pages to Follow]
 
-8-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed and delivered this Debt
Subordination Agreement as of the date first set forth above.
 
 
Subordinated Creditor”

 

  [     ] 

 

 
By:
                         
Name:
                    
Title:
                          
Address:
       
Telecopy:

 
[Signature Page to Debt Subordination Agreement]
 

--------------------------------------------------------------------------------

 
Prospect Capital Corporation, as
Administrative Agent for the Senior
Creditors
         
By
                     

   
Name:
                              
Title:
                         

 
[Signature Page to Debt Subordination Agreement]
 

--------------------------------------------------------------------------------

Acknowledgement


Each of the undersigned hereby acknowledges receipt of a copy of the above and
foregoing Debt Subordination Agreement, agrees to be bound by the terms and
provisions thereof, to make no payment or distribution contrary to the terms
thereof, and to do every other act and thing necessary or appropriate to be done
or performed by it in order to carry out the terms of the agreement as set forth
in said agreement.


Dated as of [_____________], 20[__].



 
[Borrower]
       
By
                                                                
Name
                                                     
Title
                                               

 

--------------------------------------------------------------------------------

Schedule 1


Commitments
 
Name of Lender
Loan Commitment
Prospect Capital Funding LLC
$14,500,000.00
Stonehenge Opportunity Fund IV, LP
$14,500,000.00
Fifth Third Bank
$8,500,000.00
Parkview Capital Credit, Inc.
$1,000,000.00
Trinitas CLO IV, Ltd.
$750,000.00
Trinitas CLO V, Ltd.
$750,000.00
Total:
$40,000,000.00

 

--------------------------------------------------------------------------------

Schedule 1.1(a)


Immaterial Subsidiaries
 
Vapor Shark Franchising, LLC


Vapor Shark International Franchising, LLC


Vapor Shark Internet Sales, LLC


Vapor Shark Key West, LLC


Vapor Shark South Beach, LLC
 

--------------------------------------------------------------------------------

Schedule 1.1(b)


Retail Store Subsidiaries
 
Vapor Shark Coral Springs, LLC


Vapor Shark Flagami, LLC


Vapor Shark Hallandale, LLC


Vapor Shark Kendall, LLC


Vapor Shark Miami, LLC


Vapor Shark Palmetto Bay, LLC


Vapor Shark Pinecrest, LLC
 

--------------------------------------------------------------------------------

Schedule 5.1


Jurisdictions of Organization
 

                             
Name of Loan Party
 
Type of
organization
 
Jurisdiction
of
formation
 
Organizational
identification
number
 
Federal
employer
identification
number
 
Other
jurisdictions
where
qualified to
transact
business
 
Other names
currently used
or used within
the past five
years
                             
Turning Point Brands, Inc.
 
Corporation
 
DE
 
3750086
 
20-0709285
 
KY, DE
 
North Atlantic Holding Company, Inc.
                             
North Atlantic Trading Company, Inc.
 
Corporation
 
DE
 
2751946
 
13-3961898
 
DE, CT, IL, MO, NC, NV, NY, TN
                                 
Turning Point Brands, LLC
 
Limited Liability Company
 
DE
 
5376660
 
90-1009141
 
DE
                                 
Intrepid Brands, LLC
 
Limited Liability Company
 
DE
 
5376662
 
90-1008239
 
KY, DE
                                 
National Tobacco Finance Corporation
 
Corporation
 
DE
 
2555524
 
13-3888034
 
CA, DC, DE, FL, GA, KY, MA, MO, MT, NC, ND, NY, OH, OR, PA, SD, TX
                                 
North Atlantic Operating Company, Inc.
 
Corporation
 
DE
 
2760360
 
22-3535757
 
AL, AR, AZ, CO, DE, HI, IA, ID, IN, KS, KY, LA, MD, MT, NC, NE, NJ, NV, NY, SD,
TN, VT, WA, WV, WY
                                 
North Atlantic Cigarette Company, Inc.
 
Corporation
 
DE
 
3587553
 
11-3686023
 
AK, AL, AR, AZ, CA, CO, CT, DC, DE, FL, GA, IA, ID, IN, KS, KY, LA, MA, MD, MI,
MT, NC, NE, NH, NM, NV, OK, OR, PA, RI, SC, SD, TN, TX, UT, WA, WV, WY
   

 

--------------------------------------------------------------------------------

 
National Tobacco Company, L.P.
 
Limited Partnership
 
DE
 
2150354
 
61-1133037
 
All 50 states, plus D.C.
                                 
RBJ Sales, Inc.
 
Corporation
 
TN
 
0383805
 
62-1809727
 
TN, WA
                                 
Vapor Beast LLC
 
Limited Liability Company
 
DE
 
6543354
 
82-2789462
 
CA
 
Vapor Beast & Smoke Free Technologies
                             
Vapor
Shark, LLC
 
Limited Liability Company
 
DE
 
6468130
 
82-2060867
 
DE
 
Vapor Shark
                             
Vapor Shark Miami, LLC
 
Limited Liability Company
 
FL
 
L13000174584
 
46-4357984
                                     
Vapor Shark Hallandale, LLC
 
Limited Liability Company
 
FL
 
L13000177607
 
46-4391202
                                     
Vapor Shark Kendall, LLC
 
Limited Liability Company
 
FL
 
L13000175987
 
46-4370884
                                     
Vapor Shark Pinecrest, LLC
 
Limited Liability Company
 
FL
 
L13000174606
 
46-4347439
                                     
Vapor Shark Palmetto Bay, LLC
 
Limited Liability Company
 
FL
 
L14000004341
 
46-4469475
                                     
Vapor Shark Flagami, LLC
 
Limited Liability Company
 
FL
 
L14000032375
 
46-4917495
                                     
Vapor Shark Coral Springs, LLC
 
Limited Liability Company
 
FL
 
L16000126090
 
81-3211494
       

 

--------------------------------------------------------------------------------

Schedule 5.2


Ownership
 

                     
Name of Loan Party (owner)
 
Name of
Subsidiary Issuer
 
Type of
Organization
(e.g., corporation,
partnership,
limited liability company)
Jurisdiction of
Organization
No. (and
type) of
Issued
Shares/units
Certificate
No. (if any)
Percentage
of Issuer’s
Equity
Interests
                     
Turning Point Brands, Inc.
 
North Atlantic Trading Company, Inc.
 
Corporation
DE
10
V152
100%
                     
Turning Point Brands, Inc.
 
Turning Point Brands, LLC
 
Limited Liability Company
DE
100% interest
N/A
100%
                     
Turning Point Brands, LLC
 
Intrepid Brands, LLC
 
Limited Liability Company
DE
100% interest
N/A
100%
                     
North Atlantic Trading Company, Inc.
 
National Tobacco Finance, LLC
 
Limited Liability Company
DE
100% interest
N/A
100%
                     
North Atlantic Trading Company, Inc.
 
North Atlantic Operating Company, Inc.
 
Corporation
DE
100
2
100%
                     
North Atlantic Trading Company, Inc.
 
North Atlantic Cigarette Company, Inc.
 
Corporation
DE
100
2
100%
                     
North Atlantic Trading Company, Inc.
 
RBJ Sales, Inc.
 
Corporation
TN
100
3
100%
                     
National Tobacco Finance, LLC
 
National Tobacco Company, L.P.
 
Limited Partnership
DE
1% interest
N/A
1%
                     
North Atlantic Trading Company, Inc.
 
National Tobacco Company, L.P.
 
Limited Partnership
DE
99% interest
N/A
99%
                     
Turning Point Brands, LLC
 
Vapor Beast LLC
 
Limited Liability Company
DE
100
N/A
100%

 

--------------------------------------------------------------------------------

                     
Turning Point Brands, LLC
 
Vapor Shark, LLC
 
Limited Liability Company
DE
100
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Miami, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Hallandale, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Kendall, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Pinecrest, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Palmetto Bay, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Flagami, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%
                     
Vapor Shark, LLC
 
Vapor Shark Coral Springs, LLC
 
Limited Liability Company
FL
100% interest
N/A
100%

 

--------------------------------------------------------------------------------

Schedule 5.6


Tax Returns and Payments


None.
 

--------------------------------------------------------------------------------

Schedule 5.9


Employee Benefit Matters


Post-termination of employment coverage is provided as follows:
 

(I)
Retiree medical or other welfare coverage under the following plans:




(a)
National Tobacco Company, L.P. Group Benefits Plan, PIN 501

 
Anthem Blue Cross and Blue Shield (medical)
Delta Dental of Kentucky (dental)
National Guardian Life Insurance Company (Superior Vision Plan – vision)
 

(b)
National Tobacco Company, L.P. Group Life and Disability Benefits Plan, PIN 502

 
Metropolitan Life Insurance Company (basic life, AD&D and optional life)
Life Insurance Company of North America (CIGNA Group Insurance – STD and LTD)

 

(c)
Group Travel Accident Insurance, PIN 503

 
National Union Fire Insurance Company of Pittsburgh PA (business travel accident
policy)
 

(II)
Retirement plans:




(a)
Retirement Plan for Salaried Employees of National Tobacco Company, L.P. (PIN
001)




(b)
National Tobacco Company, L.P. Retirement Allowance Plan for Hourly Rated and/or
Piecework Employees (PIN 002)




(c)
National Tobacco Company, L.P. Retirement Savings Plan (PIN 003 – 401K Plan)




(III)
Other benefits:



BMS LLC (Benefit Marketing Solutions – flexible spending plan and dependent
daycare plan)
 
(IV)
Coverage under medical or other welfare plans might, from time to time, be
provided to certain employees following their termination of employment for a
severance, transitional or consulting period.

 

--------------------------------------------------------------------------------

Schedule 5.12


Material Contracts; Customers and Suppliers


Material Contracts
 

1.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, as amended, between NAOC and Bollore in regard to the territory of the
United States and the District of Columbia.




2.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, as amended, between NAOC and Bollore in regard to the territory of
Canada.




3.
Distribution and Services Agreement, dated as of September 1, 2013, between
Intrepid Brands, LLC and National Tobacco Company, L.P.




4.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and National Tobacco Company, L.P.



5.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and North Atlantic Operating Company, Inc.

 

--------------------------------------------------------------------------------

Schedule 5.13


Employee Relations


None.
 

--------------------------------------------------------------------------------

Schedule 5.18


Title to Properties
 

 
Complete Street Address
 
Usage
 
Owned/Leased
(and if Leased, Name of
Landlord)
 
North Atlantic Trading Company, Inc.
 
777 Boston Post Road,
3rd Floor,
Darien, CT 06820
 
Office Operations
 
National Tobacco Company, L.P.
 
5201 Interchange Way
Louisville, KY 40229
 
Manufacturing, R&D, warehousing, distribution and administration
 
National Tobacco Company, L.P.
 
201 North Street
Dresden, TN 38255
 
Manufacturing
 
Vapor Beast LLC
 
1900 Wright Place, Suite 250, San
Diego County, Carlsbad, CA 92008
 
Office Operations
 
Vapor Shark, LLC
 
5000 SW 75 Avenue,
5000 Building,
Warehouse Office Suites 119 and 120
Miami, Florida 33155
 
Office and Warehouse
 
Vapor Shark Miami, LLC
 
6550 Bird Road
Miami, FL 33155
 
Retail Store
 
Vapor Shark Hallandale, LLC
 
730 W. Hallandale Beach Blvd
Hallandale, FL33009
 
Retail Store
 
Vapor Shark Kendall, LLC
 
1190 Kendall Drive
Miami, FL 33186
 
Retail Store
 
Vapor Shark Pinecrest, LLC
 
6611 S. Dixie Hwy
Miami, FL 33143
 
Retail Store
 
Vapor Shark Palmetto Bay, LLC
 
14475 S. Dixie Hwy
Miami, FL33176
 
Retail Store
 
Vapor Shark Flagami, LLC
 
4315 NW 7th Street, Suite 1
Miami, FL 33126
 
Retail Store
 
Vapor Shark Coral Springs, LLC
 
1326 N. University Dr, No. 14
Coral Springs, FL 33155
 
Retail Store

 

--------------------------------------------------------------------------------

Schedule 5.26


Insurance
 

 
Type of
Coverage
 
Provider/Carrier
 
Policy
Period
 
Policy #
 
Policy Limit
 
Primary Property Policy
 
Travelers Property Casualty Company of America
 
01/30/18 –
01/30/19
 
KTK-CMB-3420X94-0-18
 
$50,000,000
 
Deductible:
$250,000
 
Boiler and Machinery
 
Federal Insurance Co.
 
01/30/18 –
1/30/19
 
76411350
 
$50,000,000

Deductible:
$10,000
 
 
Automobile Policy (AOS)
 
Hartford Insurance Co.
 
12/01/17 -
12/01/18
 
10UENZK9236
 
$1,000,000 Per Occurrence
 
 
 
Automobile Policy
(MA Only)
 
Hartford Insurance Co.
 
12/01/17 -
12/01/18
 
 
10UENHV4865
 
$1,000,000 Per Occurrence
 
Commercial General Liability
 
   (TPBI)
 
Admiral Insurance Co.
 
12/01/17 -
12/01/18
 
CA000022527-03
 
$1,000,000 Per Occ.
$2,000,000 General Agg.
 
Deductible:
None
 
 
Products Liability
 
 
 
(TPBI)
 
Admiral Ins. Co.
 
 
 
Kinsale Ins. Co.
 
06/13/17 –
06/13/18
 
CA000017878-05
0100012480-4
 
$5,000,000 Per Occ.
$6,000,000 General Agg.
 
Deductible:
$25,000
 
 
Umbrella Liability
 
ACE Property and Casualty Ins. Co.
 
12/01/17 -
12/01/18
 
M00530189010
 
$25,000,000 Occ. & Agg.

 

--------------------------------------------------------------------------------

 
Type of
Coverage
 
Provider/Carrier
 
Policy
Period
 
Policy #
 
Policy Limit

 
Private Edge Plus (Includes D&O, EPLI & Fiduciary Liability)
 
(6-Year Runoff)
 
 
 
 
 
 
 
PRE - IPO
 
National Union Fire Ins. Co.
 
05/11/16-
05/11/22
 
39502732
 
D&O
$10,000,000
 
Employment Practices Liability
$2,000,000
 
Fiduciary Liability
$1,000,000
 
Deductible:
$5,000
 
Directors & Officers Liability (Side A Coverage Only)
(6-Year Runoff)
 
PRE - IPO
 
National Union Fire Ins. Co.
 
05/11/16-
05/11/22
 
03-950-28-72
 
$10,000,000 xs $10,000,000
 
Deductible:
None
 
Directors & Officers Liability (Side A Coverage Only)
(6-Year Runoff)
 
PRE - IPO
 
ACE American Insurance Co.
 
05/11/16-
05/11/22
 
G24590409006
 
$10,000,000 xs $20,000,000
 
Deductible:
None
 
Directors & Officers Liability
 
XL Specialty Insurance
 
05/11/17-
05/11/18
 
ELU144253-17
 
$10,000,000
 
Retention:
$1,000,000
 
Directors & Officers Liability
 
Endurance American Insurance Co.
 
05/11/17-
05/11/18
 
DOX10009140901
 
$10,000,000 xs $10,000,000
 
Retention: None
 

 

--------------------------------------------------------------------------------

 
Type of
Coverage
 
Provider/Carrier
 
Policy
Period
 
Policy #
 
Policy Limit

 
Directors & Officers Liability
 
National Union Fire Ins. Co.
 
05/11/17-
05/11/18
 
01-423-10-83
 
$10,000,000 xs $20,000,000
 
Retention: None
 
Directors & Officers Liability
(Side A Coverage Only)
 
Ace American Insurance Co.
 
05/11/17-
05/11/18
 
DOX G23676035 002
 
$10,000,000
 
Retention:
None
 
 
Executive Protection Portfolio Package (Includes Employment Practices Liability
and Fiduciary Liability)
 
Federal Insurance Company
 
05/11/17-
05/11/18
 
8247-6220
 
Employment Practices Liability
$5,000,000
 
Retention: $75,000
 
Fiduciary Liability
$5,000,000
 
Retention:
$50,000
 
 
Crime Liability
 
Federal Insurance Company (Chubb)
 
 
 
12/01/17 -
12/01/18
 
8137-6415
 
$1,000,000
 
Kidnap & Ransom
 
National Union Fire Ins. Co.
 
12/01/15 –
12/01/18
 
15-516-375
 
$10,000,000
 
Cyber Liability
 
Westchester Surplus Lines Insurance Co.
 
05/11/17 –
05/11/18
 
G27966007002
 
$3,000,000
 
Deductible:
$25,000
 
Ocean Cargo
 
(TPBI)
 
Travelers Property Casualty Company of America
 
08/15/17 –
08/15/18
 
ZOC-51M3860A-16-ND
 
$500,000
Deductible:
$500

 

--------------------------------------------------------------------------------

 
Type of
Coverage
 
Provider/Carrier
 
Policy
Period
 
Policy #
 
Policy Limit

 
Customs Bond
(North Atlantic)
 
Western Surety Co.
 
01/03/18 -
01/02/19
 
9906ES342
 
$200,000
 
Customs Bond
(National Tobacco)
 
Western Surety Co.
 
07/16/17 –
07/16/18
 
16C000QZA
 
$50,000
 
Ocean Marine for VaporBeast
& Vapor Shark
 
 
 
Travelers Property Casualty Co of America
 
12/01/17-
12/01/18
 
ZOC-31M71974-16ND
 
$125,000
Deductible
$5,000
 
Commercial General Liability for VaporBeast including Products Liability
 
Admiral Insurance Co.
 
03/24/17-
06/13/18
 
CA000026825-01
 
$1,000,000 Per Oc
$2,000,000 General Agg.
 
Deductible:
$20,000
 
 
Excess GL /Products Liability
for VaporBeast
 
Kinsale Insurance Co.
 
03/24/17-
06/13/18
 
0100049166-0
 
$4,000,000 Occ. & Agg.
 
Commercial General Liability
 
Vapor Shark
 
Lloyds of London
 
03/29/17 to
03/29/18
 
UCHSE2730-02
 
$1,000,000 Per Occ.
$2,000,000 Gen Agg.
 
Products
 
Vapor Shark
 
Lloyds of London
 
03/29/17 to
03/29/18
 
UCHSE2730-02
 
$2,000,000
Comp Op Agg.
 
Worker’s Comp &
Employer’s Liability
 
Vapor Shark
 
Berkshire Hathaway Guard
 
10/05/17 to
10/05/18
 
HAWC817416
 
B.I.A. each accident $100,00
B.I.D. each Employee
$100,000
B.I.D. policy limit
$500,000

 

--------------------------------------------------------------------------------

Schedule 6.14(d)


Real Property Collateral


None.
 

--------------------------------------------------------------------------------

Schedule 6.23


Post-Closing Matters



 
1.
Within sixty (60) days following the Restatement Effective Date (which date may
be extended by the Administrative Agent in its sole discretion), the Loan
Parties shall have delivered an executed “springing” deposit account control
agreement, in form and substance satisfactory to the Administrative Agent, with
respect to the deposit account held at Fifth Third Bank in the name of Vapor
Shark LLC disclosed in the Omnibus Reaffirmation Agreement.

 

 
2.
Within sixty (60) days following the Restatement Effective Date (which date may
be extended by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received a Collateral Access Agreement for the
property located at 5000 SW 75 Avenue, 5000 Building, Warehouse Office Suites
119 and 120, Miami, Florida 33155, which shall be in form and substance
satisfactory to the Administrative Agent; provided, however, that if the Loan
Parties fail to obtain such Collateral Access Agreement, then the requirements
of this section shall be deemed satisfied if the Loan Parties use commercially
reasonable efforts to obtain the same but were unable to do so.

 

--------------------------------------------------------------------------------

Schedule 7.1


Indebtedness


None.
 

--------------------------------------------------------------------------------

Schedule 7.2
 
Liens
 
Debtor
Secured Party
Filing Date
Filing Number
Description
National Tobacco Company, L.P.
NEC Financial Services, LLC
09/07/10
20103118100
One NEC SV8300 telephone system
         
National Tobacco Company, L.P.
NEC Financial Services, LLC
09/07/10
20103118118
Leased goods
         
National Tobacco Company, L.P.
Officeware
05/17/11
20111867459
Informational filing for leased goods
         
National Tobacco Company, L.P.
Officeware
06/16/2011
20112300328
Can IR 3230
         
National Tobacco Company, L.P.
US Bancorp Equipment Finance, Inc.
10/18/2011
20114019983
90 ASUS EP121 I5-470UM 64GB 4GB W7HP
EP121
B9OKS051366
         

 

--------------------------------------------------------------------------------

Schedule 7.3


Investments
 
None.
 

--------------------------------------------------------------------------------

Schedule 7.7
 
Transactions with Affiliates
 

1.
Distribution and Services Agreement, dated as of September 1, 2013, between
Intrepid Brands, LLC and National Tobacco Company, L.P.




2.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and National Tobacco Company, L.P.




3.
Licensing Agreement, dated as of September 1, 2013, between Intrepid Brands, LLC
and North Atlantic Operating Company, Inc.




 
4.
Trademark License Agreement, dated as of December 20, 2005, between North
Atlantic Operating Company, Inc. and National Tobacco Company, L.P.

 
 

--------------------------------------------------------------------------------